10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 1 of 218

Joseph S. Farzam, SBN 210817
JOSEPH FARZAM LAW FIRM
A Professional Law Corporation
11766 Wilshire Blvd., Suite 280
Los Angeles, California 90025
Telep hone: G10) 226-6890

Fax: 13 10) 226-6891

Nicole Lahmani, Esq. BBN 278182
LAHMANI LAW,

1539 E. Fourth Sect

Santa Ana, CA 92701

Telephone: st 202-1111

Fax: (855) 700-0529

Attorneys for Nicholas Robinson

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON
Plaintiff,

VS.

Newer Nee” emer? eee” Neer eee”

CITY OF SAN JOSE, RYAN DOTE, _ )
JAMIE MARIE KULIK, NICHOLAS )
PETTERSON, and DOES 1 through 20 )
inclusive,

Defendants.

Nee See “eee Neer” eee”

 

Case No.: 5:19-cv-06768NC

DECLARATION OF JOSEPH S.
FARZAM IN SUPPORT OF
PLAINTIFF’S OPPOSITION TO
THE MOTION FOR PARTIAL
SUMMARY JUDGMENT

DATE: September 22, 2021
TIME: — 1:00 p.m.
COURTROOM: _ 5, 4th Floor
JUDGE: Hon. Nathanael Cousins

Trial: November 22, 2021

I, JOESPH FARZAM, am an attorney admitted to practice law in the courts
of California and in the U.S. District Court for the Northern District of California,

hereby affirms and declares the truth of the following under penalty of perjury to

28 U.S.C. § 1746.

1. I am co-counsel for Plaintiff Nicholas Robinson.

2. I submit this declaration in support of Mr. Robinson’s opposition to

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 2 of 218

defendant’s motion for partial summary judgment.

3. [am familiar with the facts of this case and have reviewed the
attached exhibits to my declaration.

4. Attached as Exhibit A is a true and correct copy of San Jose Police
Department’s Chief of Police’s, Edgardo Garcia, response letter dated on October
20, 2020, to Nicole Lahmani’s Public Records Request that included a link to
footage of the incident recorded by the Department’s Body Worn Camera Unit.
The link is listed as 18-333-0904 BWC Redacted.

5. Attached as Exhibit B is a true and correct copy of excerpts of the
transcript of Nicholas A. Robinson’s deposition taken on April 2, 2021.

6. Attached as Exhibit C is a true and correct copy of excerpts of the
transcript of Officer Nicholas Petterson’s deposition taken on April 14, 2021.

7. Attached as Exhibit D is a true and correct copy of excerpts of the
transcript of Officer Ryan Dote’s deposition taken on April 13, 2021.

8. Attached as Exhibit E is a true and correct copy of excerpt of the City
of San Jose Police Department’s Internal Affairs Unit’s letter dated December 4,
2018, regarding its enclosed investigation report, I A Case No. 12018-0293. Letter
signed by Chief of Police, Edgardo Garcia.

9. Attached as Exhibit F is a true and correct copy of Roger Clark’s
Declaration and attached report marked as Exhibit A to his declaration.

10. Attached as Exhibit G is a true and correct copy of San Jose Police
Department’s Police Report No. GO#SJ 2018-183330904 OPEN that was attached
as Exhibit 2 to the transcript of Officer Ryan Dote’s deposition taken on April 13,
2021.

11. Attached as Exhibit H is a true and correct copy of excerpts of the
transcript of Jaime Kulik’s deposition taken on April 20, 2021.

12. Attached as Exhibit I is a true and correct copy of Bob Scales’, Police
Strategies, Police Force Analysis System Summary Repo dated on January 2018.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 3 of 218

13. Attached as Exhibit J is a true and correct copy of Bob Scales’, Police
Strategies, Police Force Analysis System Summary Repo dated on March 2020.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct, and that this declaration was executed on

August 20, 2021 in Los Angeles, California.

 

 

Joseph Farzam

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 4 of 218

https://www.dropbox.com/sh/w06tkf9wxiqftx7/AADz2YBPY
0KkZWkakKKskkpsaa?dl=0

Exhibit “A”
  

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 5 of 218

San José Police Department

 

October 20, 2020

Nicole Lahmani
nicole@lahmanilaw.com

 

Re: Public Records Request — Update
Dear Ms. Lahmani:

On September 21, 2020, the Department notified you that additional records responsive to your
request were being processed and an update would be provided by October 21, 2020.

Please refer to the following report concerning event number 18-333-0904, which occurred on
November 29, 2018 and involved subject Nicholas Robinson.

This record was downloaded via Axon Evidence.com and provided by the Department’s Body
Worn Camera (BWC) Unit. The BWC video file included in this update has been trimmed to
capture the event’s precipitous moments and does not represent the full-length video. Please
advise if this record satisfies your request.

Body Wom Camera Video — Link: 18-333-0904 BWC _ Redacted
The following exemptions have been applied to this record:

e Officer images have been redacted pursuant to Penal Code section 832.7(b)(5)(D), there
is reason to believe that disclosure of the record would pose a significant danger to the
physical safety of the peace officer; Penal Code section 832.7(b)(6), the public’s interest
in nondisclosure clearly outweighs the public’s interest in disclosure.

For questions regarding this response, please contact Jennifer Quezada, Office of the Chief
Executive Officer, Research and Development Unit at (408) 277-5200 or
jennifer.quezada(@sanjoseca.gov. Should you desire to appeal this response, please submit your
appeal to:

 

Open Government Manager Or City of San José, Office of the City Clerk
City of San José, Office of the City Manager 200 East Santa Clara Street

200 East Santa Clara Street San José, CA 95113

San José, CA 95113 cityclerk@sanjoseca.gov

PublicRecordsReguest(@sanjoseca.gzov

CITY OF an

SAN JOSE 201 W. Mission St. San José, CA 95110 te/(408) 277-5200 fax (408) 277-3198 www.sipd.org

CANITAL OF SILICON VALLEY

 

 

 

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 6 of 218

Nicole Lahmani
RE: Public Records Request - Update
October 20, 2020

Page 2
Sincerely,
Edgardo Garcia
Chief of Police
By: Jennifer Quezada
Research and Development Unit
EG:JQ

ciry OF a,
SAN JOSE

 

 

——— 201 W. Mission St. San José, CA 95110 tel (408) 277-5200 fax (408) 277-3198 www.sjpd.org
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 7 of 218

Exhibit “B”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 8 of 218

 

VS.

 

NICHOLAS ROBINSON,

CITY OF SAN JOSE, et al.,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

CASE NO.

5:19-CV-06768-NC
Plaintiff,

Defendants.

ere — — — oe — — — —

DEPOSITION OF NICHOLAS A. ROBINSON
PAGES 1 - 152

DATE: Friday, April 2, 2021

TIME: 10:46 a.m.

LOCATION: Office of the City Attorney
200 Bast Santa Clara Street, 16th Floor
San Jose, California

REPORTED BY: SHELLEY M. SAILOR

CSR No. 10254

 

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 9 of 218

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

explain?

Q. Sure. Once you got off the exit, you didn't go
all the way home. Right?

A. No.

Q. You stopped before you got home?

A. That's right. Because I saw the officers.

Q. So why did seeing the police officers make you
stop your car?

A. I questioned why they were -- after observing
them on the freeway emergency shoulder lane off on the
freeway entrance, emergency shoulder of the freeway
entrance, I was curious as to why they were there
without CHP present with them because that, to me, that
was a judicial issue.

Q. Okay. Can you describe the area where you saw
the police officers?

A. It was the -- it was a well-known homeless
encampment that runs along the freeway entrance of the
101 southbound off of Story Road.

Q. And this was at nighttime?

A. Yes.

Q. Was it dark in that area?

A. Yes.

Q Were there any businesses around?

A There was businesses the opposite side of the

66

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 10 of 218

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

A. And also raise the question or question why
they were present on state property without state
officials or state law enforcement being present.

Q. Why did you want to observe and document what
they were doing?

A. I believe that the homeless -- I believe
San Jose and Santa Clara County in general do not do
anything for the homeless. They could care less about
the homeless. And I do believe that the homeless
population here in Santa Clara County and in San Jose
are both vulnerable populations to when it comes to
police harassment.

Q. Does that mean you felt the police were
harassing homeless people there?

A. I -- that one did not -- that was in the back
of my mind. Yes.

Q. It was in the back of your mind?

A. Yes.

Q. Other than your general thoughts about police
harassment of the homeless, is there anything that gave
you reason to think the police were harassing homeless
people that day?

A. No.

Q. Okay. Did you understand at the time that

coming up to police officers in a dark area at nighttime

71

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 11 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

BY MR. PRITCHARD:
QO. Okay. But I'm not asking you about your goal.

So my question is only did you think that the
police officers would come up to you when you shined
your flashlight at them.

MS. LAHMANI: Calls for speculation.

THE WITNESS: No, because of the distance.
BY MR. PRITCHARD:

Q. Okay. How far away were you from them when you
started flashing your light?

A. I was several, at least anywhere from a
hundred -- I would say a hundred to 250, 300 feet. So I
remember, in the video I remember the officers watching
it, and I remember saying that the officers took a
minute -- or took a minute to finally get up to where
they were at.

Q. So your purpose in going up there was to try to
get a view of the officers’ hands with your flashlight
in part. Correct?

A. Correct.

Q. And your testimony is that you could see that
from 200 to 300 foot away?

MS. LAHMANI: Objection. Misstates the

testimony.

THE WITNESS: It's -- the flashlight, the

82

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 12 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

November 29, 2018. Correct?

A. Correct.

Q. So then why did you shine your flashlight in
the direction of police officers that night?

MS. LAHMANI: Objection. Asked and answered
several times.

THE WITNESS: For the safety of the homeless,
the population, to be able to see who was coming at me
if anybody is coming at me from that distance from where
they were. Again, I wasn't able to see where they were,
where they were at. I know that they were there, but I
wasn't able to see them coming towards me until they got
to a certain point where there was more light without
the aid of the flashlight.

BY MR. PRITCHARD:

Q. Okay. Well, when you shined your flashlight in
the direction of the police officers, what did you see
them doing at that point?

A. I saw them walking around trying to clear what
appeared to be -- clear out the encampment of the tent
area of the individual that they had in custody.

Q. Did you see them take that person into custody?

A I did not.

Q. How did you know they had a person in custody?

A

I did not know at that time.

85

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 13 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

estimated.

Q. Okay. I think that was overall. But before
November 28th -- before this incident, how many times do
you think you had been arrested even if it's an
estimate?

A. Before those incidence -- before that incident,
twice. Actually, three times. Sorry. Three times.

Q. Okay. And in other arrests have officers ever
touched your arms before placing you under arrest?

A. Yes.

Q. Did they do that in all of the arrests?

A. In one of them. Yes. However, in one of them.
Yes. That's correct.

Q. As you were experiencing something that was
similar in this case, did that not make you think you
were under arrest?

MS. LAHMANI: Objection. Asked and answered.
THE WITNESS: No.
BY MR. PRITCHARD:

QO. Why not?

A. Because the time that I spoke just now I was in
handcuffs, and I was being detained. I was being
detained, and eventually they said that I made the
decision that I was being -- going to be placed under

arrest. And in this specific incident Dote never

98

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 14 of 218

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

mentioned that I was detained or being placed under
arrest for 148 until after the takedown occurred. I was
in hand -- takedown occurred where my face hit the
ground. My arm was broken.

Q. And every other time that you've been arrested,
is it your testimony that officers have first told you
that you're being arrested? .

A. There have been times like that. Yes.

Q. There have been times that were not like that
as well. Right?

A. Correct.

Q. Like in October 2018 right before this
incident?

A. Negative.

Q. That officer did not tell you you were under
arrest as he was arresting you, did he?

A. He did not tell me I was under arrest at that

time.
Q. Instead he touched your arms. Is that right?
A. He did.
Q. And then put your hands behind your back?
A. He did.

Q. Did the police officers on the night of the
incident put your arms behind your back?

A. They -- they lifted -- they grabbed my arms,

99

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 15 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

A. No. I didn't.
Q. So you did it then but not this time?
MS. LAHMANI: Objection. Misstates testimony,
argumentative.
BY MR. PRITCHARD:
Q. Well, I don't think it does. Why don't we
figure that out.
Did you not pull your arms away in October
2018 -- I think we already did this, but we can do it
again.
Did you in October of 2018 pull your arms away
from a police officer as he was touching your arms?
A. Correct.
Q. Did you not do the same thing in November of
2018 a month later during this incident?
MS. LAHMANI: Asked and answered.
THE WITNESS: No. I didn't.
BY MR. PRITCHARD:
Q. Did you move your arms at all as they were
trying to put your hands behind your back?
Be (No, . I didn't,
Q. Did you feel any police officer pulling your
arm behind your back?

A. Yes.

Q. After the police officers had your hands behind

103

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 16 of 218

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

your back, what happened after that?

A. They put it behind my back, pulled my arms all
the way up into the air as high as they could, and with
great force threw me to the ground causing the injury
that I have.

Q. So you would call what the officers did
throwing you to the ground?

A. Yes.

Q. Did they ever release their grip on you?

A. No.

Q. In fact, the officers fell to the ground with
you, did they not?

A. Correct.

Q. Which officers were involved in forcing you to
the ground?

A. Officer Ryan Dote and Nicholas Petterson.

Q. Was Officer Kulik involved in forcing you to
the ground?

A. No.

Q. What, if anything, did you do that was a
struggle with the police officers before you were
actually on the ground?

A. Repeat the question again.

Q. What, if anything, did you do that was

struggling with the police officers before they forced

104

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 17 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

you to the ground?
A. Nothing.
Q. Can you explain exactly how it is that the
police officers forced you to the ground?
MS. LAHMANI: Asked and answered, calls for
speculation.
THE WITNESS: They grabbed me, put my hands up
in the air as high as they could, and with great
bodily -- with great force they (gestures) and with
great force on this one slammed me to the ground, and I
could hear a crack.
BY MR. PRITCHARD:
Q. So now they slammed you to the ground?
MS. LAHMANI: Objection. Argumentative.
THE WITNESS: Yes. They slammed me to the
ground. I mean, to me, it's the same answer.
BY MR. PRITCHARD:
QO. What part of your body first made contact with
the ground?
A. My face.
Q. Were you bleeding from your face at all?
A. No.
Q. Okay. Once you were on the ground, what
happened? What did the officers do?

A. I remember Ryan Dote on my left side, on the

105

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 18 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

A. Yes.

Q. Did you tell them that you had been to VMC for
treatment?

A. Yes.

Q. And what did the Kaiser doctors tell you about
your injuries?

A. That after seeing the orthopedic surgeon, being
referred to the orthopedic surgeon, the orthopedic
surgeon informed me I suffered a upper mid-shift
fracture of the left humerus and nerve damage and that
90 -- it was 99.9% of the time with injuries such as
mine, you're going to get some type of nerve damage due
to the close proximity the bone is to the major nerve.

Q. Did anyone at Kaiser tell you anything
different from what VMC staff told you?

A. Other than the diagnosis, no.

Q. Sorry. What did Kaiser tell you differently
about the diagnosis from VMC?

A. I suffered upper mid-shift fracture of the left
humerus and that stated that VMC diagnosed it as a
spiral fracture.

Q. So they did tell you something, that it was a
spiral fracture at VMC.

A. I did now. I don't recall and I'm going based

on what you said, on what your notes obviously --

121

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 19 of 218

NICHOLAS A. ROBINSON April 2, 2021

r

1 BY MR. PRITCHARD:

 

2 Q. Documentation for what purpose?

3 MS. LAHMANI: Objection. Calls for

4 speculation, argumentative.

5 THE WITNESS: Documentation of the injuries for
6 | potential future -- yeah. That's it.

7 BY MR. PRITCHARD:

8 Q. Potential future what?
9 A. Again, documentation of injuries.
10 Q. Right. So for what purpose do you want to

qi document your injuries?

12 MS. LAHMANI: Calls for speculation,

13 argumentative.

14 THE WITNESS: At anytime you -- anytime someone
15 gets injured by the police, you doc -- obviously

16 document your injuries.

17 BY MR. PRITCHARD:

18 Q. Okay. Did you ask Mr. Martinez to take these

19 | photos?

20 A. I did.

21 Q. Sorry?

22 A. I did.

23 QO. In some of those photos you have bruising

24 around one of your eyes. Where did you get that

25 bruising?

136

 

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 20 of 218

NICHOLAS A. ROBINSON April 2, 2021

 

1 A. That was consistent with the takedown, me
2 hitting my face on the ground.
3 Q. And there was some bruising on one of your

4 arms. Did you notice that?

° A. Yes.
6 Q. Where did you get that bruising?
7 A. That was as a result of the swelling and stuff

8 because it was a fractured humerus. That's where the
9 fracture took place.

10 Q. Did you post these photos on social media?

i1 I do not recall.

12 Do you have any scar on your arm now?

A

Q
13 A. I do.
14 Q Have you taken pictures of the way the scar

15 looks recently?

16 A. I did. I did. Actually, I had my fiancé do
17 it.
18 Q. You did post on social media videos of this

19 incident. Right?

20 A. I did.
21 Q. Where did you get those?
22 A. I got that from -- I got that from my attorney

23 as part of discovery that I requested.
24 Q. Okay. And you posted those in August of 2019

25 online. Correct?

137

 

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 21 of 218

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

DECLARATION OF WITNESS
I, NICHOLAS A. ROBINSON, hereby declare I am
the deponent in the within matter; that I have read the
foregoing deposition and know the contents thereof, and
I declare that the same is true of my knowledge except
as to the matters which are therein stated upon my
information or belief, and as to those matters, I

believe it to be true.
I declare under the penalties of perjury of the

State of California that the foregoing is true and

correct.

Executed this day of ,
20 t at v
(City) (State)

 

NICHOLAS A. ROBINSON

151

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 22 of 218

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NICHOLAS A. ROBINSON April 2, 2021

 

 

CERTIFICATE OF REPORTER

I, SHELLEY M. SAILOR, a Certified Shorthand
Reporter, holding a valid and current license issued by
the State of California, CSR No. 10254, duly authorized
to administer oaths, do hereby certify:

That the witness, NICHOLAS A. ROBINSON, in the
foregoing deposition was by me duly sworn to testify the
truth in the within-entitled cause; that said deposition
was taken at the time and place therein cited; that
testimony of said witness was reported by me and
thereafter transcribed under my direction into
typewriting; that the foregoing is a complete and
accurate record of said testimony; and that the witness
was given an opportunity to read and correct said
deposition and to subscribe the same.

Should the signature of the witness not be
affixed to the deposition, the witness shall not have
availed himself of the opportunity to sign or the
signature has been waived.

I further certify that I am not of counsel nor
attorney for any of the parties in the foregoing
deposition and caption named nor in any way interested
in the outcome of the cause named in said caption.
DATED: April 21, 2021

SHELLEY M. SAILOR, CSR No. 10254

152

 

BELL & MYERS COURT REPORTERS AND LEGAL VIDEOGRAPHERS 408-287-7500

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 23 of 218

Exhibit “C”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 24 of 218

 

—([RECAL

“a DELIVER
MAL ; TO CARE

 

 

In the Matter Of:
NICHOLAS ROBINSON

VS

CITY OF SAN JOSE, et al.

OFFICER NICHOLAS PETTERSON

April 14, 2021

Case No: 5:19-cv-06768NC

CERTIFIED COPY

 

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 25 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

 

UNITED STATE DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON,
Plaintiff,

Vs. Case No. 5:19-cv-06768NC
CITY OF SAN JOSE, RYAN
DOTE, JAMIE MARIE KULIK,
NICHOLAS PETTERSON and
DOES 1 through 20,
inclusive,

Defendants.

eet Ne eet et et et et ee ee ee ae ae ee”

 

DEPOSITION OF OFFICER NICHOLAS PETTERSON

Wednesday, April 14, 2021

 

Reported by:
Annette Shaver
CSR No. 6169

[ CERTIFIED coPY |

 

 

 

 

www.regalcourtreporting.com coun sen
866-228-2685 REGAL

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 26 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

 

Deposition of OFFICER NICHOLAS
PETTERSON, taken remotely via Zoom meetings on
behalf of Plaintiff, beginning at 9:01 a.m., on
Wednesday, April 14, 2021, before Annette Shaver,
Certified Shorthand Reporter No. 6169.

APPEARANCES:
For Plaintiff:

LAHMANI LAW, APC

BY: NICOLE LAHMANI, ESQ.
1539 Bast Fourth Street
Santa Ana, California 92701
(949) 202-1111
nicole@lahmanilaw.com

and

JOSEPH FARZAM LAW FIRM
BY: JOSEPH S. FARZAM, ESQ.
Suite 280 ;
11766 Wilshire Boulevard
Los Angeles, California 90025
(310) 226-6890

(Not present)

For Defendants:

CITY OF SAN JOSE

BY: MATTHEW PRITCHARD, CITY ATTORNEY
200 East Santa Clara Street, #16

San Jose, California 95113-3131

(408) 535-1205
Matthew.pritchard@sanjoseca.gov

 

 

 

www.regalcourtreporting.com con recone
866-228-2685 REGAL

 

 
oO TI DW OO FSF WW NO FF

hb
Oo wo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 27 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

ended up being arrested for his involvement.
BY MS. LAHMANT:
Q. Now you said that you were on an

investigation that evening, is that right?

A. Correct.
Q. What were you investigating?
A. It was a community policing foot patrol.

MR. PRITCHARD: Hold on one second. My
apologies for interrupting the flow. Objection;
misstates testimony, assumes facts not in evidence.

And I am sorry, if you could repeat your
answer because I didn't hear it.

THE WITNESS: It's called a community policing
foot patrol.

BY MS. LAHMANT:

Q. And is that a program or is that the name
of the investigation?

A. Just a broad term for an investigation.

Q. And what did that investigation entail?

MR. PRITCHARD: Objection; vague, overbroad.

THE WITNESS: It was a trespassing, illegal
camping at that location that we were at.

BY MS. LAHMANT:
Q. So in other words, it was a general

investigation of the homeless encampment in the

 

 

www.regalcourtreporting.com coum: eens
866-228-2685 REGAL

 
oo a HD Oo SP WH DH +

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 28 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

 

area?
MR. PRITCHARD: Objection; vague, misstates
testimony.

BY MS. LAHMANT:

OR You can answer the question.
A. Yes.
Q. And what does "community policing foot

patrol" mean?

A. I think it’s exactly what it sounds like,
it was just officers in the community out of their
vehicles.

Q. So does that mean you are kind of walking
and patrolling looking for anything suspicious, or
were you there because were you called out to be
there?

A. We were -- I was there in a supportive

manner for the other officer.

Q. And did someone call you to join them
there?

A. No.

Q. When you say were you there in a supportive

manner for the other officer, which other officer
are you referring to?
A. I believe that investigation was Officer

Tkeuchi.

 

 

 

www.regalcourtreporting.com Dp enmen
866-228-2685 REGAL)

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 29 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

Oo aA DH OO PF W HY HF

pay
Oo ©o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

A. I said I believe you answered the question
for me.
Q. The question is did Officer Dote initiate

the takedown?

MR. PRITCHARD: Objection; vague, lack of
foundation.

THE WITNESS: I can't speak for Officer Dote's
actions.

BY MS. LAHMANI:

Q. I'm asking you to speak as to what you
saw.

A. There was two officers present, I took
control of his arm, Officer Dote took control of
his other arm, and I can't speak to how he was
taken to the ground on behalf of Officer Dote or
Mr. Robinson.

Q. Did Officer Dote grab his left arm before
you grabbed Nick's right arm?

A. Yes

Q. How much time passed between the time that
Officer Dote grabbed Nick's left arm to the time
that you grabbed his right arm?

A. I would estimate it would have been within

a couple seconds, really quick so he wouldn't fight.

 

 

Q. Is there a reason that the takedown was so
69
at he
www.regalcourtreporting.com ee
866-228-2685 REGAL

 

 

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 30 of 218
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 31 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

oO 4 DH OO BP W NH FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

leave?
A. Based on what I have written here, yes.
Q. Now on this line on the second sentence

here it says "The suspect did not respond to
commands and stood still on the sidewalk"; do you
see that?

A. I do.

Q. And that seems consistent with what you've
told me here today, that Nick Robinson never moved
from his position, right?

A. Correct.

Q. Now it says "The suspect swung his
flashlight in a sweeping, motion towards the chest
of Officer Dote and appeared to be trying to
strike him with the end of the light."

Is that still your position, that Nick
Robinson was trying to strike Officer Dote with
his flashlight?

A. From my perspective, yes.

Q. Now it says "In order to effect the arrest
and overcome resistance per 835-APC. I pulled the
suspects's right arm behind his back and applied
downward pressure to push him towards the ground."

Is that still true and accurate in terms

of how were you engaging in the takedown of

 

111

 

 

—— Wf __,
www.regalcourtreporting.com [pry car nevearne
866-228-2685 REGAL
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 32 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

Oo aT DH oO FPF W NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

telling someone to turn around and put their hands
behind their back?

MR. PRITCHARD: Objection; vague,
argumentative.

THE WITNESS: Based on the actions of
Mr. Robinson swinging a flashlight at an officer,
switching hands of the flashlight, and taking a
bladed stance. And telling him he was under
arrest could have provided an even higher level
of resistance or initiated an assault by the
subject, Mr. Robinson.

BY MS. LAHMANT:

Q. Have you ever undergone any training
with respect to preventing injuries during a
takedown?

MR. PRITCHARD: Objection; vague.

THE WITNESS: I believe all arrest control
is taught with the intent of preventing injury.
BY MS. LAHMANI:

Q. And is there something specific that you
are supposed to do to prevent injury?

MR. PRITCHARD: Objection; vague.

THE WITNESS: Not that I recall, no.

BY MS. LAHMANT:

 

 

Q. So you don't recall any specific training
98
lcourtreporti 7
www.regaicourireporting.com (DR
866-228-2685 REGAL

 

 

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 33 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

Oo AN WD OO SF W DH FHF

mo ©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

with respect to what to do in order to prevent
injury during a takedown?

A. No.

Q. Did you believe that Nick Robinson was
armed?

A. He was armed with a flashlight that was
large enough to strike us.

Q. Did you believe he was armed with a gun?

A. There is always a possibility someone's

armed with a gun.

Q. Did you have any reason to believe that he
was?

A. I didn't have a. reason to not believe he
was.

Q. So do you always assume that someone has

a gun unless you have reason to believe that they
don't?

A. In this instance I didn't have a reason to
believe that he didn't have a gun on him.

Q. So you assumed that he did?

A. No, I'm just telling you, I didn't have a
reason to assume he didn't.

Q. But you didn't have any specific reason to
believe that he was armed?

A. He was armed with a flashlight that could
98

 

 

de
www.regalcourtreporting.com “aun tear
866-228-2685 REGAL

 

 

 
Oo A Dn oO FPF WD NY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 34 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

 

I declare under penalty of perjury that
I have read the foregoing transcript of my
deposition testimony, taken on Wednesday, April
14, 2021, via Zoom Internet Meetings, and that,
with the following exceptions which I have
hand-marked on the transcript, the same is a
true record of the testimony given by me at

that deposition:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page/Line Should Read: Reason for Change:
Date NICHOLAS PETTERSON
145
wo
www.regalcourtreporting.com REGAL

866-228-2685

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 35 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Nicholas Petterson on 04/14/2021

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

COUNTY OF LOS ANGELES )

STATE OF CALIFORNIA )

I, Annette Shaver, a Certified Shorthand
Reporter licensed in the State of California,
License No. 6169, hereby certify that the deponent
was by me first duly sworn and the foregoing
testimony was reported by me and was thereafter
transcribed with Computer-Aided Transcription; that
the foregoing is a full, complete, and true record
of said proceeding.

I further certify that I am not of counsel
or attorney for either or any of the parties in
the foregoing proceeding and caption named or in
any way interested in the outcome of the cause
in said caption. The dismantling, unsealing,
or unbinding of the transcript will render the
reporter's certificates null and void.

In witness thereof, I have hereunto set my
hand this day: 26th of April, 2021.

__X Reading and Signing was requested.

Reading and Signing was waived.

“Wwe Shue

ANNETTE SHAVER, CSR NO. 6169

 

146

 

 

rourr eEFnRTINE

www.regalcourtreporting.com
866-228-2685 REGAL |
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 36 of 218

Exhibit “D”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 37 of 218

COURT REPORTING AL,

BK DE ran
SMALL E TO

 

 

 

 

In the Matter Of:
NICHOLAS ROBINSON
VS

CITY OF SAN JOSE, et al.

OFFICER RYAN DOTE

April 13, 2021

Case No: 5:19-cv-06768NC

CERTIFIED ORIGINAL

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 38 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.

Officer Ryan Dote on 04/13/2021

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON, Case No. 5:19-cv-06768NC

Plaintiff,
vs.
JAMIE MARIE KULIK, NICHOLAS
PETERSON, and DOES 1 through
20 inclusive,

)

)

)

)

CITY OF SAN JOSE, RYAN DOTE, )
)

)

)

)

Defendants. )
)

 

Deposition of OFFICER RYAN DOTE, taken on behalf of
the JOSEPH FARZAM LAW FIRM, via videoconference,
commencing at 11:04 a.m. and ending at 2:28 p.m.,
Tuesday, April 13, 2021, before Ashley R. Chislock,

RPR, CSR NO. 14327.

 

 

 

 

*

2
www.regalcourtreporting.com De
866-228-2685 REGAL

 
Ww

oO oO TI HH OO fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 39 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

flashlight into your eyes or was he moving his
flashlight?
MR. PRITCHARD: Objection.
Vague. Compound.
THE WITNESS: Both.
BY MR. FARZAM:
Q Okay.
How long did he continually keep his flashlight
shining into your eyes?
MR. PRITCHARD: Objection.
Vague. Assumes facts not in evidence.
THE WITNESS: Several seconds.
BY MR. FARZAM:
Q Okay.
And did you tell him anything about the

flashlight?

A Yes.

Q What did you say?

A To stop shining it in my face.

Q And what was his response?

A He ignored my orders and continued to -- sorry,
I'm turning the phone off -- continued to shine it in my

eyes.

Q Did it make you angry that he ignored your

orders?
42

 

 

 

 

yh
www.regalcourtreporting.com Reer
866-228-2685 (REGAL

 
oOo oO SH HD OW PF

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 40 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

shining the flashlight into your eyes?

MR. PRITCHARD: Same objection.

THE WITNESS: Towards the latter part, yes.
BY MR. FARZAM:

Q What do you mean, "towards the latter part"?

A We initially ordered him to stop shining the
lights in our eyes, he refused to comply, and then when
we started approaching him and we got close, only then
did he end up complying and stop shining it in our face.

Q Okay.

Well, when he stopped shining his flashlight in
your eyes, did you have any further concerns about him?
MR. PRITCHARD: Objection. Vague.
THE WITNESS: Yes.
BY MR. FARZAM:

Q What other concerns did you have?

A I had officer safety concerns regarding his
demeanor and his trying to apparently blind us with his
flashlight.

Q Well, but my question was after -- once he
stopped shining the flashlight into your eyes, what other

concerns did you have about him?

 

 

A He was argumentative.
6) How was he argumentative?
A He displayed pre-assaultive indicators, he was
44
www.regalcourtreporting.com REGAL

866-228-2685

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 41 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

A I went to go take Mr. Robinson into custody.

Q And what did you do to take Mr. Robinson into
custody?

A I reached for his left elbow and wrist in order
to place it behind his back to put handcuffs on him.

Q Did you ask him first -- did you ask him to turn
around and put his arms behind him?

A No, I don't believe so.

Q Why didn't you do that? Why didn't you ask him
to put his hands behind him -- behind his back?

MR. PRITCHARD: Objection.

Vague. Argumentative.

THE WITNESS: Because I went to go place him in
handcuffs and place him under arrest, and he still had
that flashlight in his hands, which was an officer safety
concern.

BY MR. FARZAM:

Q Part of your training to become a police
officer, aren't you told in order to conduct an arrest,
you must first ask a subject to turn around and place
their hands behind their back?

A Not all the time. It's not required.

Q Okay.

Why was it that in this instance you didn't ask

 

Mr. Robinson to first turn around and place his hands

 

50

www.regalcourtreporting.com Reese |
866-228-2685 .REGAL|
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 42 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

4 DH Wm ®*® WwW bw HF

10
ad
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Q Okay.
And then what did you do?
A Well, during that, I felt Mr. Robinson's left
arm and torso start to tense up and pull away from me, so
then we performed a takedown of Mr. Robinson onto the
ground.
Q Did you believe -- when you began pulling on
Mr. Robinson's left arm, did you believe he was
resisting?
MR. PRITCHARD: Objection.
Misstates testimony. Calls for a legal
conclusion.
THE WITNESS: I actually did not pull on his
arm. If anything, I pushed it behind his back to get his
left arm in that position. He was actually trying to
pull and turn away.

BY MR. FARZAM:

Q He was trying it pull and turn away, that's your
testimony?
A Yes.

Q And what do you base that on?
A It was based on what I perceived and felt when I
was actually grabbing his left arm.
Q Okay.
Well, let's talk about takedowns. Did you

 

 

 

iri
Oy
or
eS

www.regalcourtreporting.com i R me
866-228-2685 tt
bo

nH Ww - WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 43 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

BY MR. FARZAM:
Q And in the shooting of February 2015, an

individual was killed; correct?

A Yes.

Q You killed him?

A Yes.

0 And why'd you kill him?

MR. PRITCHARD: Objection.

Argumentative. Overbroad. Vague. Calls for a
narrative. Calls for a legal conclusion.
BY MR. FARZAM:

Q You can answer.

A So the subject who decided to charge us, me and
my Car partner, with a deadly force, with a knife, failed
to comply and listen to our orders to drop the knife and
continued charging at us, so that's why ultimately he
forced us to use deadly force on him.

Q How many people have you killed, Officer?

A Just one.

Q Okay.

Did you shoot that subject, who died in
February 2015, in the heart, in the face? Where'd you
shoot him? What part of his body was the fatal wound
inflicted on?

MR. PRITCHARD: Objection.

 

20

 

 

 

th
www.regalcourtreporting.com Pry
866-228-2685 |REGA
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 44 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

THE WITNESS: So you had asked why we did not
shoot him in the leg; is that correct?
BY MR. FARZAM:

Q Yeah.

A Because throughout our police training on deadly
force, we are trained to shoot at center mass of a
threat, which is their torso, the main reason being that
shooting at a moving object generally is very hard to
begin with, shooting at a moving limb is even more
difficult, and there's a higher likelihood that the
rounds fired by officers will miss and therefore strike
unintended people, you know, behind or around the target.
So we're trained to shoot at center mass to stop the
ongoing deadly threat.

Q How far was the individual with the knife in
February 2015 -- how far away was he from you and your
partner when you began shooting at him?

A Based off of my recollection, approximately 50
to 60 feet away perhaps.

Q Okay.

Did you receive any warnings or were you
disciplined in any way for the incident in February 2015?
A Sorry, repeat your question again, please.
Q Did you receive any warning from the police

department or were you disciplined in any way for the
22

 

 

www.regalcourtreporting.com Me == |
866-228-2685 (REGAL
vn WW FF WwW bw LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 45 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

and education, to initiate a takedown before attempting
to arrest a subject by giving orders and seeking
compliance?

MR. PRITCHARD: Objection.

Lack of foundation. Calls for expert opinion.
Incomplete hypothetical.

THE WITNESS: Can you repeat your question, sir?
BY MR. FARZAM:

Q Based on your training and experience, when is
it appropriate to initiate a takedown of a subject before
attempting to conduct an arrest by giving orders and
seeking compliance?

MR. PRITCHARD: Objection. Vague.

THE WITNESS: It is justifiable and reasonable
when based on the totality of the circumstances, that
immediate action is required to take an argumentative or
combative -- or I'm sorry -- or actively resisting
subject into custody.

BY MR. FARZAM:

Q Okay.

How many times in the course of your work as a
police officer have you taken subjects down -- have you
done a takedown?

A Numerous.

Q More than ten?
68

 

 

—— i
www.regalcourtreporting.com iD oes
866-228-2685 IREGAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 46 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

injured, to your knowledge?

MR. PRITCHARD: Objection.

Calls for speculation. Vague.

THE WITNESS: I don't know.

BY MR. FARZAM:

Q Did the cover of takedowns cover beyond the
police academy?

MR. PRITCHARD: Objection.

Vague. Unintelligible.

MR. FARZAM: Let me rephrase that.

BY MR. FARZAM: .

Q Did you get any further training, other than
what you learned in the police academy, on the topic of a
takedown of a suspect or a subject?

A Yes.

Q Okay .

What kind of training did you receive on the
subject of a takedown in the police department after your
police academy education?

A Various forms, whether it be on-the-job ©
training, informal training put on by supervisors, or our
department's use-of-force instructors, as well as
mandatory POST -- well, I guess annual training. It kind

of depends on what their training protocol is for that.

 

 

Q And in any of those trainings, were you taught
70
www.regalcourtreporting.com REG AL

866-228-2685 Shield

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 47 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.

Officer Ryan Dote on 04/13/2021

concluded. )

 

 

www.regalcourtreporting.com
866-228-2685

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 48 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

REPORTER'S CERTIFICATE

I, Ashley R. Chislock, a Certified Shorthand
Reporter of the State of California, do hereby certify:
That the foregoing proceedings were taken before me at
the time and place therein set forth, at which time the
witness was put under oath by me;

That a recording of the proceedings was made by
me stenographically which was thereafter transcribed
under my direction; that the foregoing transcript is a
true record of the testimony given.

Further, that if the foregoing pertains to the
eriginal transcript of a deposition in a Federal Case,
before completion of the proceedings, review of the
transcript [X] was [ ] was not requested.

I further certify I am neither financially
interested in the action nor a relative or employee of
any attorney or any party to this action.

IN WITNESS WHEREOF, I have this date subscribed

my name.

Dated this April 23, 2021.

Ashley Chtislocie

ASHLEY R. CHISLOCK, RPR, CSR No. 14327

 

 

120

 

 

a
www.regalcountreporting.com os

866-228-2685 REGAL]
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 49 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

Sf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Witness Signature)

 

122 |

 

www.regalcourtreporting.com
866-228-2685

REGAL
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 50 of 218

Exhibit “E”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 51 of 218

CITY OF SAN JOSE, CALIFORNIA

201 W. MISSION STREET
P.O. BOX 270

SAN JOSE, CA 95103-0270
(408) 277- 4212

 

 

CHIEF OF POLICE
EDGARDO GARCIA

December 4, 2018

 

Deo

The San Jose Police Department's Internal Affairs Unit is currently conducting an investigation
in which you are a complainant.

This is only a reminder to inform you that the case is currently open and the investigator is
continuing the investigation.

If you have a change of address or phone number, please contact the assigned investigator,
Officer Hernandez #3746 at (408) 277-4094.

Sincerely,

EDGARDO GARCIA
Chief of Police

Officer Francisco Hernandez
Internal Affairs Unit

EG:FH

1A. #12018-0293
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 52 of 218

SYNOPSIS:

On November 30, 2018,
against known and unknown officers. On the night of November 29, 2018,
officers in the area of the southbound Hwy 101 on-ramp from Story Rd.

Internal Affairs Unit
I A Case Number: [2018-0293

Complainant:
Subject: Officers Dote #4006 and

Investigator: Sgt. Jodi Williams #3571

 
 
 
 
 

contacted the Independent Police Auditor and filed a complaint
observed
walked toward

 
 
 
  
   

the area and illuminated the area and the encampment the officer’s had just made an arrest from with his
LED flashlight. Officer Dote, along with other officers, con ond and told him not to
pushed his flashlight at officers and Officer Dote and other

shine his light in their faces.
officers took
ground, an unknown officer struck
broken left humerus bone.

force. He later complained officer’s engaged in bias-based policing by listin
as his emergency contact thereby not acknowledging their :
Sergeant who responded was trying to add charges. also alleged o

his flashlight with his property and therefore violated procedure.

  
 
 

  
   
  

to the

 
 
  
 
 

ound. Officer Dote yelled in ’s face. While on the
on his left arm with a baton. sustained a
alleged he was unlawfully detained and subjected to excessive

        
  

 
  

also alleged the
icers had not booked

ACTION TAKEN:

11/29/2018 Date of incident

11/30/2018 Complaint filed with the IPA

12/04/2018 Officer Hernandez assigned case

12/04/2018 Officer Hernandez obtained CAD and GO for event #18-333-0904

12/04/2018 Officer Hernandez provided citizen notification to the complainant

12/05/2018 Officer Hernandez obtained medical release

12/05/2018 Officer Hernandez faxed medical release to VMC

12/14/2018 Officer Hernandez re-faxed medical release to VMC

01/02/2019 Officer Hernandez received the copy of medical records

01/02/2019 Officer Hernandez mailed (email and postal) copies of medical record to the complainant
01/08/2019 Officer Hernandez conducted follow up interview of the complainant

01/08/2019 Officer Hernandez obtained copy of medical records en from the complainant
01/15/2019 Officer Hernandez obtained copy of Use of Force Review

01/16/2019 Officer Hernandez sent officer notifications

02/04/2019 Formal Case Assigned to Sgt. Williams

06/05/2019 Returned phone call

06/26/2019 Officer Dote’s POA rep requested an interview time

07/16/2019 Dote Interview conducted

STATEMENTS:

Statement of Complainant ee

The following is a synopsis of the complainant’s recorded statement made to the IPA on 11/30/2018.
For the full statement refer to the audio file linked in IAPro.
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 53 of 218

Internal Affairs Case Number: 12018-0293
Complainant:

Subject(s): Officers Dote ani —
Investigator; Sgt. Jodi Williams #3

lawful order. The light caused Officer Dote to be temporarily blinded and disoriented.
“This posed a significant threat to my officer safety because I know that if I am blinded

(temporarily or permanently) I can be easily incapacitated and I will not be able to see or
perceive any threats. deliberately shined his bright flashlight in my face at
least four (4) separate times. I believe was purposely trying to disorient

and blind me.” (sic)

Officer Dote asked if he lived in the area and had any business here. Lee pdnell
mumbled that he did not. was told to "move along." turned around
and replied, "Actually, last trme I checked no I don't." displayed the following pre-

assaultive indicators:
© - argumentative and defiant attitude
© - Squaring up his stance and shoulders towards officers
o - shining the bright flashlight deliberately aiming for officers' eyes
- flexing and stretching his right hand to get blood flow into his hand/fingers.”

   
  

continued to be argumentative and refused to leave. deliberately
obstructed officers from conducting their investigation. Officer Dote ordered not
to "bother us at our scene, and to leave." aa defied the commands and continued to be

argumentative. ae waved the flashlight around while arguing his point.
pointed and jabbed the butt end of the flashlight directly towards the officer’s face and chest.
Officer Dote ordered not to point the flashlight at his face. Ss switched
the flashlight to his right hand to prevent the officer from taking the flashlight. Officer Dote
noted a “flashlight of that size can be used as an impact weapon which can cause great bodily
injury and/or death. I also know that I can be quickly incapacitated if struck in the head, leaving
my gun and other weapons vulnerable.”
Officer Dote attempted to take into custody for PC 148(a)(1). He used his right
hand to grab 's left wrist to place it behind his back. Officer Dote placed my left
hand in the crook of 's left elbow to bend it to place him in handcuffs.
Officer Dote felt attempt to break free. iano pulled his left'arm away and
attempted to spin and turn away. Officer Dote placed a rear wrist lock on 's left
wrist and used his left hand to push gir ’s left elbow towards the ground.

held Bay : right arm.

While on the ground, Officer Dote maintained pressure on See : left wrist and elbow
behind his back. Officer Dote felt ae attempted to twist his torso towards him. He

ordered ‘_ to stop pushing back. Officer Dote placed his knee on s
lower back to gain more control of eae upper body. oe placed

es in handcuffs.
complained of pain to his arm. ee summoned EMS to the scene.

Officer Dote advised Set. Yu #2812 of the incident. EMS provided initial medical aid to ]
a was transported by EMS rig 17 to Valley Medical Center for further
medical attention.
Officer Dote transferred custody of ear to Officer Valverde #3987.

noted:
He was in full uniform working in a marked patrol vehicle. He was equipped with his
Department issued body worn camera (BWC). He and Officer Dote were on foot patrol (18-333-
0877).

 
 
 
 
  
 
 
 

 
    
 

Page 13 of 35
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 54 of 218

Internal Affairs Case Number: 12018-0293
Complainant:

Subject(s): Officers Dote —_—
Investigator: Sgt. Jodi Williams #3

e He was in full uniform working in a marked patrol vehicle. He responded to the area of Hwy 101
and Story Rd to assist Officer Dote.

e fe was handcuffed and provided medical attention by EMS. Officer Valverde
removed the handcuff from *s left hand to assist onto a gurney. =

was transported to VMC for further medical treatment. He followed the ambulance to

VMC.

e ee was treated for pain to his left arm. As Sgt. Yu left the PR said out

loud, "Just wait, I'm going to have all your money and your jobs...This is going to cost the city a

lot of money."

An was taken of VMC ae determined, based on the a. e

sustained a midshaft humerus fracture.

Lt. Pierce arrived on scene, and he advised there was a pending call for Officer Valverde. He

responded to his vehicle and saw SJPD case #18-333-0989. The reporting party was

. Officer Valverde activated his BWC and recorded the conversation.

stated he and were in a car with a female and parked the car. Ez

exited the vehicle. did not walk with

was worried about He contacted Communications and VMC.

Officer Vaiverde provided an update of ee nel *s injury. Officer-

Chan #4651 relieved Officer Valverde of his duties.

Officer Chan noted:
e He and Officer Biebel #4255 were in full uniform and driving a marked police vehicle. They

responded to VMC to relieve Officer Valverde.

was under the care of

   
  
 
 
   

 
  
  
 

 
 
 
   
   
  
 

 
     

called the
for the injury on s arm. released
to Officer Chan. Officer Chan transported and booked into County Jail.
e He provided with a case card that was placed in his personal property bag.
Officers Dote and completed Use of Force reports.
e Officer Dote noted:
o Was suspect perceived armed?
» Yes;
e Unknown
o Did suspect resist:
« Yes, Passive non compliance
o Type of force used:
* Other control hold/takedown
o Location of force used:
= Rear lower torso/back
= arms/hands
o Suspect’s erratic behavior:
* none
o Suspect injury:
« Bone fracture
o Was suspect perceived armed?
» No
o Did suspect resist:

Page 16 of 35
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 55 of 218

Internal Affairs Case Number: 12018-0293
Complainant:

Subject(s): Officers Dote an —
Investigator: Sgt. Jodi Williams #3

talked wide eyed to the officers, and appeared to puff his chest as spoke. |
went from having a bladed stance (left leg and shoulder back and right leg and

shoulder forward toward the officers to squared up with the officers)

spoke to Officer Dote and extended the flashlight into Officer Dote’s face and
chest area. The flashlight was very close to the officer’s face. Officer Dote attempted to grab at
the flashlight but rere pulled his left arm in and switched the flashlight to his right
hand.

assumed a bladed stance with his right leg and shoulder back and his left leg and
shoulder toward the officers in what could be called a boxers/fighting stance.
Officer Dote grabbed at Sa *s left hand and re aed moved closer and
grabbed the right arm. -

(01:18) was directed to the ground by a and Officer Dote and a
opping sound was heard.

controlled aa ’s right hand behind the waist.

pinned ’s right forearm to his lower back. Officer Dote placed ’s left
arm and wrist behind his back in a rear wrist lock
01:33 ’s right wrist was handcuffed b Officer Dote talked to a

with their heads next to each other. *s right shoulder rose off the ground
and moved toward Officer Dote.

elled out an “ow” as Officer Dote appeared to adjust his position and move his

knee up to ’s back. Simultaneously the sound of a ratcheting handcuff was heard
along with a pop.
oe si Officer Dote told Sanaa to stop pushing against him. Note: The scene is dark,

 
   

 
  
 
   
  

*s jacket was black with a black hood and both Officer Dote and

were wearing black gloves making it difficult to make out their hand placement

(01:40) was face down with his right hand behind his back (and cuffed). Officer
Dote was on ’s left side and controlling the left arm. Officer Dote’s chest appeared
to be close to ’s left shoulder as the officer made the comments noted above (about
the light). Note: During this time ees let out a few moans but no sharp cry of pain or
sustained cry of pain.

(01:55) Officer Dote moved away from
left wrist and completed the handcuffing.
cuff was applied to his left wrist.
cried out in pain.

>

 
 
  
 

reached for s

cried out in pain (“Ow ow ow’) as the
onto his left side, and he

  
 
 

 

stated he needed to go to the hospital. Officer Dote bent down and asked
if he was injured.

  
  

what hurt and i replied it was his
arm. The officers rolled onto his right side. Upon doing so, he cried out in pain.

(03:20) cried out in pain as he was asked for his name.

(03:30) ed a what hurt and he replied, “My left arm. (““What’s
wrong with your left arm?”) It hurts!”
(04:05) reluctantly identified himself.

06:00) was helped to a i= me by Officers eet | and a =

helped him to his feet and walked to a patrol vehicle.

  
  
 
  
 

  

End of recording

Page 20 of 35
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 56 of 218

Internal Affairs Case Number: 12018-0293
Complainant:

Subject(s): Officers Dote #4006 an fa
Investigator: Sgt. Jodi Williams #3:

FINDINGS:

i. Asto the complaint of ARREST/DETENTION against Officers Dote #4006 and J
I find the complaint EXONERATED.
2. As to the complaint of FORCE (Takedown, control holds) against Officers Dote #4006 and
I find the complaint EXONERATED.
3. As to the complaint of COURTESY against Officer Dote #4006, I find the complaint
EXONERATED.

Sgt. Jodi Williams #3571
Office of the Chief of Police
Internal Affairs Unit

Page 35 of 35
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 57 of 218

Exhibit “F”
10
11
12
13
14
15
16
17
18
19
20
2i
22
23
24
25
26
27

28

 

 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 58 of 218

Joseph S. S. Farzam, SBN 210817
FARZAM LAW FIRM

A Professional Law Corporation

11766 Wilshire Blvd., Suite 280

Los Angeles, Cali fornia 90025

Telephone: a 226-6890

Fax: (310) 226-6891

Nicole Lahmani ani Sa Be SBN 278182
LAHMANI LA

1539 E. Fourth Street

Santa Ana, CA

Telep hone: Sis aOR 1111

Fax: T855) 700-0529

Attorneys for Nicholas Robinson

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON
Plaintiff,

VS.

Nee! Neue Need ee” Nee ee”

CITY OF SAN JOSE, RYAN DOTE, )
JAMIE MARIE KULIK, NICHOLAS )
PETTERSON, and DOES 1 through 20 )
inclusive,

Defendants.

ee ee

 

I, ROGER CLARK, have personal knowledge of and hereby declare the

following:

i. Lam the founder of Police Procedures Consultant, Inc., which has been

in practice for over 21 years.

Case No.: 5:19-cv-06768NC

DECLARATION OF ROGER
CLARK IN SUPPORT OF
PLAINTIFF’S OPPOSITION TO
THE MOTION FOR PARTIAL
SUMMARY JUDGMENT

DATE: September 22, 2021
TIME: 1:00 p.m.

COURTROOM: _ 5, 4th Floor

JUDGE: Hon. Nathanael Cousins

Trial: November 22, 2021

2. I served as a Lieutenant for the Los Angeles County Sheriff's

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 59 of 218

Department for 15 years. As a Lieutenant, I commanded a specialized unit created
to investigate, locate, observe, and arrest major (career) criminal offenders.

3.  Talso served in the Custody Division of the Los Angeles County Central
Jail for 2 years. I served as a Training and Logistics Lieutenant and Watch
Commander.

4. For 6 years and 4 months, I served as a Sergeant for the Los Angeles
County Sheriff's Department.

> I also served as a Deputy for the Los Angeles County Sheriff's
Department for 6 years. Within that capacity, I worked in the Patrol Division of the
San Dimas Station, Detective Bureau. As a Deputy, I handled the first response to
all crimes requiring investigations. For about 2 years, I performed all duties assigned
to Station Patrol including Jailer, Watch Deputy, Patrol, and Traffic.

6. Attached as Exhibit A is a true and correct copy of my report dated on
May 28, 2021, that rendered my opinions regarding the November 28, 2018 arrest
and use of force inflicted on Mr. Nicholas Robinson by San Jose Police Department
Officers Ryan Dote, Jaime Marie Kulik, and Nicholas Petterson.

7. Pursuant to the requirements of Rule 26, I have reviewed the San Jose
Police reports, photographs, video recordings, deposition transcripts. IA reports and
other material listed in Exhibit A provided to me as of November 28, 2018,
regarding this case.

I declare under penalty of perjury under the laws of the State of California that

the foregoing is true and correct, and that this declaration was executed on August

20 Sein CA Q tl

Roger Clark

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 60 of 218

Roger Clark

Police Procedures Consultant, Inc.
10207 Molino Road. Santee, CA 92071
Phone: (208) 351-2458, Fax: (619) 258-0045

relark93 14@aol.com
May 28, 2021

Joseph S. Farzam, Esq.

Joseph Farzam Law Firm

A Professional Law Corporation
11766 Wilshire Boulevard, Suite 280
Los Angeles, CA 90025

Nicole Lahmani, Esq.
Lahmani Law, APC
1539 East Fourth Street
Santa Ana, CA 92701

Regarding: Nicholas Robinson v. City of San Jose, et al. Case No.:
3:19-CV-06768NC,

Dear Counsel:

Thank you for retaining me to analyze and render opinions regarding the November 28,
2018 arrest and use of force inflicted on Mr. Nicholas Robinson (Mr. Robinson) by San
Jose Police Department (SJPD) Officers Ryan Dote (Officer Dote), Jamie Marie Kulik
(Officer Kulik) and Nicholas Petterson (Officer Petterson). Pursuant to the requirements
of Rule 26, I have reviewed the SJPD reports, photographs, video recordings, deposition
transcripts, [A reports and other material (as listed below) provided to me thus far
regarding this case. Please be advised that if any additional material is provided, it is
likely that a supplemental report adding to and/or refining my opinions, will be necessary.

It is also necessary to state at the beginning of this report that I do not make credibility
determinations in expressing my opinions. That is, where there are differences in the
events proffered by SJPD Officer Defendants, and/or others, versus those proffered by
Mr. Robinson and/or other witnesses I do not opine for the trier of fact regarding who are

Page 1 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 61 of 218

the more believable witnesses. It is understood that the resolution of any such conflicts
are within the purview of a jury to decide.

Materials Reviewed Thus Far:

1.

Pleadings:

es
.

a

rr mmo Ae op

190104 County Claim Form 2012.

190115 County Claim Form 2012.

190206 County Claim Form 2012.

190308 Government Tort Claim.

190925 Complaint.

191016 Petition for Bar Admission.

191018 Complaint Prepared by N. Lahmani Final
Revision.

191021 Conformed Civil Cover Sheet; Conformed
Complaint; Conformed Summons (Rejected).

191210 Stipulation to Extend Time.

191230 Schedule.

200107_Answer (City of San Jose); Answer (Jamie
Marie Kulick); Answer (Nicholas Petterson); Answer
(Ryan Dote).

200113 _ Proposed Joint CMC Statement.

200117_ADR Certification; Conformed Joint
Statement of Case; Defendants’ Rule 26 Initial
Disclosures; Plaintiff Initial Disclosures Rule 26 (a)(1)
- (MB)(002); Plaintiff Initial Disclosures Rule 26
(a)(1) - (MB) signed; Plaintiff Initial Disclosures Rule
26 (a)(1) - (MB); Plaintiff Initial Disclosures Rule 26
(a)(1).

200120 Court Order Setting Trial, Resetting CMC.
200213 Proposed Protective Order NL Signature;
Proposed Protective Order.

200218 Robinson v. City of San Jose, et al., Protective
Order.

200224 Conformed Stipulation Protective Order.
200409_ Stipulation Regarding ENE NL Signature,
Stipulation Regarding ENE.

200902 Court Order Release Proposed_ Criminal
Action; Dismissal Criminal Action; Stipulation
Dismiss Stay.

Page 2 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 62 of 218

ceo

200917 Stipulation Dismiss Stay.
201006_Robinson Stipulation Terminate Stay Final;
Stipulation Terminate Stay_Final.
201020 Draft Joint CMC Statement.
201021 Robinson JCMS City eds.
201028 Court Order Case Management Scheduling.
201222 Notice of Association of Counsel (Carolin).
210308 Robinson JCMS for March 2021.
210323 Defendants’ Amended Initial Disclosures.
Civil Case Cover Sheet - Federal Signed.
Civil Case Cover Sheet - Federal
Summons (PDF and Word Document)
Motion for Stay Under Younger Abstention
Doctrine:
i. Declaration of Matthew Pritchard.
ii. Defendants’ Motion for Stay.
iii. Proposed Order.
iv. Request for Judicial Notice.

2. Motions:

a.
b.

c.
d.

200707_Defendants’ Reply Motion.
200707_Defendants’ Reply to Plaintiff’s Opposition to
Defendants’ Motion for Stay.

200722_Order Granting Defendants’ Motion to Stay
2007106_Plaintiff’s Opposition for Stay.

3. Discovery:

L.

I.

Defendants’ Propounded:
a. 200518 Defendants’ Production of Documents
to Plaintiff.
b. 200518 City of San Jose Interrogatories to
Plaintiff.
RFA to Plaintiff, Set One.
RFP to Plaintiff, Set Two.
e. Defendant Dote’s ROG to Plaintiff, Set One.

a2

Defendants’ Responses:
a. 210331 _CJS’s Objection to Deposition Notice.
b. CSJ Privilege Log.
Cc. CSJ’s Response to Plaintiff's RFA, Set One.

Page 3 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 63 of 218

@ > 9 p

LI.

cro po he as op

IV.

aap 90

PRCRS oO bo he ao op

CSJ’s Response to Plaintiff's ROGS, Set One.
CSJ’s Response to Plaintiff’s RPD, Set One.
Dote Responses to Plaintiff’s ROGS, Set One.
Dote Verification.

Plaintiff's Propounded:

210323_ Interrogatories, City of San Jose.
210323_ Interrogatories, Dote.

210323 Production of Documents.
210323_ Admissions Request, San Jose.
210323_ RFA, San Jose.

210323_ Special ROGS, San Jose.
210323 _ Special ROGS, Dote.

POS, Interrogatories, Dote.

POS, Interrogatories, City of San Jose.
POS, Interrogatories.

POS, Production of Documents.

POS, RFA.

Plaintiff's Responses:

Mediation Summary.

Plaintiff's Responses to FROGS.
Plaintiff's Response to RFP.

Verification, Req4Pro.

Verification, RFRogs.

210427_ Responses RFA.

210428 Exhibit 1.

210428 _ Final Binder to Serve.

210428 Demand for Production.

210428 Special ROGS.
200611_Plaintiff’s Responses to Interrogatories.
200611_Plaintiff’s Responses to RPD.
Plaintiffs Responses to FROGS Final.
Plaintiff's Responses to FROGS and RFP,
Served Copies.

Plaintiff's Responses to RFP - Final.
Exhibit 1, Videos and Photographs.
Exhibit 2, Medical Records.

Exhibit 31, Social Media.

Page 4 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 64 of 218

V.

Verifications:
210427 Blank Verifications.
Verification, Req4Pro.
Verification, Req4Pro, Signed.
Verification, RFRogs.
Verification, RFRogs, Signed.
Verification, SpRogs.

moaoggs

4. Investigation:

a.

Sano St

POP BUR Sm Bom

190207_San Jose PR.

190306_Plaintiff’s Driver’s License.
190910_Ryan Dote, 2015 Incident.

190924 Email NL.

190217_Email from P_San Jose Officer Safety
Bulletin.

200413_Research Regarding Liability.
200720_San Jose Police Killings Article.

201020 San Jose PD Video.

201022 San Jose PD IA Investigation 2018-0293.
20104_Email from CL Regarding Video Link.
Google Maps’ Image of Story Road.

Email Regarding Attorney Misconduct.

Email Regarding Citizen Complaints.

Attorney Misconduct Online Complaint.
Christopher Randall Creech San Jose City Attorney.
Julia Weilan Van Roo San Jose City Attorney.

5. Medical Records:

aoe of

6. Trial:

a.

Elbow Equipment, Bill/Receipt.

Kaiser, Billing; Encounters, Affidavit Letter.
Mills-Peninsula Hospital, Bills; Medical Records.
Valley Medical Center, Hospital Records, Bills.

210317_Order Trial Dates.

7. Photographs:

a.
b.
c.

Screenshots of Social Media.
181221 Pictures.
190723 Video 1.

Page 5 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 65 of 218

10.

PRoA?S po mee

190723 Video 2.

190909_Body Cam 1.

190909_ Body Cam 2.

190909 Video 1.

190909 Video 2.

190909_ Video 3.

191216 Flyer.

191216 Flyer with Picture.

200409_ Video Transcribed.
200917_Dismissal of Criminal Action.
200917 Request and Order to Release Property,
Flashlight.

Deposition Transcripts:

a. 210428 Certified Condensed, Officer Ryan Dote,
April 13, 2021.

b. 210428 Certified Copy.

c. 210428 Letter to Witness by Code.

d. 21828 Certified Condensed, Officer Nicholas
Petterson, April 13, 2021 and Exhibits 1-3.

€. 210503_Certified Condensed, Sergeant Christopher
Sciba, PMK, April 16, 2021.

f. 210503_ Certified Copy.

g. 210503 Letter to Witness by Code.

h. Deposition of Mr. Nicholas Robinson, Plaintiff.

1. Deposition of Mr. Adan Aguilar, Witness.

j. Deposition of Officer Kulik and Exhibits 1-2.

k. 210323 Notices of Deposition to Plaintiff and
Defendants.

1. 210324 Notice of Deposition to Adan Aguilar.

m. 210330 Amended Notices of Deposition.

n. 210407_Amended Notices of Deposition.

Video Recordings:

a. San Jose PD Video.

b. Perez, BWC.

Mediation:

a. 200224 Confidentiality Agreement 2018 Revision.

b. 200224 Letter Setting ENE Date.

Page 6 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 66 of 218

11.

12.

13.

200225 Local Rules ADR Effective May 1, 2018.
200414 _ENE Brief Robinson.

200416 Confidentiality Agreement.
200416_Confidentiality Agreement, Signed.
200416_ENE Recording.

wm oe Ae

California POST Basic Learning Domains as Follows:
#1: “Leadership, Professionalism & Ethics.”
#2: “Criminal Justice System.”

#3: “Policing in the Community.”

#5: “Introduction to Criminal Law.”

#15: “Laws of Arrest.”

#16: “Search and Seizure.”

#18: “Investigative Report Writing.”

#20: “Use of Force.”

#21: “Patrol Techniques.”

#23: “Crimes in Progress.”

#31; “Custody.”

#33: “Arrest Methods/Defensive Tactics.”
#34: “First Aid and CPR.”

Bre po mo ao op

Temporary Restraining Order.

Internet-based Images of the Scene.

Apparent Uncontested Facts:

1,

Mr. Robinson stood on a public sidewalk no less than thirty feet
from Officers Dote, Kulik and Petterson while he observed their
conduct at the scene.

Mr. Robinson complied with the order not to shine his flashlight at
the officers.

Mr. Robinson never approached the Officers - they approached him.
Officer Dote initiated the first physical contact with Mr. Robinson.

Officer Dote suddenly grabbed and placed Mr. Robinson in a “rear

Page 7 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 67 of 218

10.

11.

12.

wrist-lock” pain compliant hold without any announcement that he
(Robertson) was under arrest or being arrested.

Per his testimony and the video recording, Officer Dote never stated
at any time his intentions to arrest Mr. Robinson, or provided Mr.
Robinson an opportunity to willingly submit to his (Dote’s) arrest

After placing Mr. Robinson in the wrist-lock, and without any verbal
instruction or warning whatsoever, Officer Dote immediately forced
Mr. Robinson face-first into the cement sidewalk.

Mr. Robinson was physically injured as a result of the wrist-lock
hold and/or the forced takedown into the cement by Officer Dote.

Once on the ground, Officer Dote placed his knee on Mr. Robinson’s
back, and continues to stress his arms as he and Officer Petterson
were on top of Mr. Robinson.

Mr. Robinson was arrested and booked pursuant to the alleged
criminal charges of interfering/delaying. However, the criminal
charges brought against him were dismissed before trial when
reviewed by the District Attorney.

Mr. Robinson sustained a broken left arm, facial abrasions and
scrapes as a result of the physical force inflicted during his arrest.

None of the involved officers at the scene knew Mr. Petterson by
name or any other previous contact(s) he may have had with the
SJPD.

Brief Overview of Events and Commentary:

In November of 2018, Mr. Robinson resided at 1717 Everglade Avenue in San J ose,
California with his fiancé, Adan Aguilar. Mr. Robinson was not on probation or parole.
Mr. Robinson suffers from a social and communication disorder called a Spectrum
Disorder and has the official diagnosis of Asperger’s Syndrome a form of high-
functioning Autism.

Page 8 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 68 of 218

While standing on a public sidewalk and in the proximity of a SJPD patrol “warrant
investigation”, Mr. Robinson was ordered to leave the area despite the fact that he stood
on a public sidewalk at least thirty feet from the on-going police activity. When he
expressed his understanding of his right to be present and observe the police activity, Mr.
Robinson was nonetheless arrested, and subsequently injured by Officers Dote and
Petterson. The following pages provide a brief overview of events, commentary and
opinions regarding the incident.

Incident:

On November 28, 2018 at approximately 10:00 p.m. Mr. Robinson drove home from
work in Oakland. On the way home, he picked up his fiancé (Adan Aguilar) from his job.

According to Mr. Robinson, he exited the California Highway 101 and traveled west on
Story Road. As he exited, he looked to his left and saw police cars parked near a well-
known homeless encampment. According to Mr. Robinson, he became suspicious when
he did not see any highway patrol personnel at the scene.

Mr. Robinson made a left turn onto Via Ferrari and parked near Iglesia Ni Christo church.
Adan remained in the car as Mr. Robinson walked east on Story Road, toward the
encampment.

According to Mr. Robinson, he was concerned that vagrants, who had established a camp
near the on ramp, were being treated unfairly and unconstitutionally. Therefore, Mr.
Robinson brought a flashlight and recording device, so he could document any untoward,
unlawful and/or unconstitutional activity.

According to Mr. Robinson, he arrived and observed several San Jose Police Department
Officers in the encampment. In order get a better view of the activity, Mr. Robinson,
occasionally shone his flashlight on the tents and toward the group of Officers.

Mr. Robinson has testified that he was careful to maintain a safe distance - no less than
thirty feet - from the Officers and the encampment. According to Mr. Robinson, who had
not engaged the Officers at all, he was approached by Officer Dote.

At this point in the sequence of events, Officer Dote activated his body worn camera
(BWC) and was audio recorded as he ordered Mr. Robinson to lower his flashlight. It
should be noted here that Officer Dote’s BWC recorded that Mr. Robinson complied with
the order and lowered his flashlight. However, after Mr. Robinson lowered his flashlight,
the Officers immediately shone their lights directly into Mr. Robinson’s face. Mr.

Page 9 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 69 of 218

Robinson reciprocated and momentarily shone his back in their faces and stated, “You’re
not going to be dding to my eyes either.”

Based on video evidence, Mr. Robinson shone his flashlight toward Officer Dote for less
than two seconds, and complied with the order to lower his flashlight within ten seconds -
in my opinion, a reasonable amount of time. Additionally, Officer Dote has testified that
Mr. Robinson did, in fact, complied with orders to lower the flashlight.

Q. From the time you approached Mr. Robinson --from the time you
asked Mr. Robinson to stop shining his flashlight in your eyes to the
time you took him down, did he, at any point, comply with your
order and stop shining the flashlight into your eyes?

MR. PRITCHARD: Same objection.

A. Towards the latter part, yes.” (Dote, pages 43-44)

It must be noted that during the encounter, Mr. Robinson stood on a public sidewalk and
never approached the Officers. Nonetheless, Officer Dote, followed by Officers
Petterson and Kulik approached Mr. Robinson as he stood on the sidewalk. Also, when
Officer Dote approached Mr. Robinson he (Dote) stood directly in front of Mr. Robinson
— not an action taken by a trained officer in fear of his/her “safety.”

Q. What other concerns did you have?
A. Thad officer safety concerns regarding his demeanor and his trying
to apparently blind us with his flashlight. (Dote, Page 44)

Next, Mr. Robinson, to avoid any confusion regarding his purpose for standing on the
sidewalk, announced why he was there and said, “Okay, last time I checked I have every
right to be here to make sure you guys don’t violate these peoples’ rights.” Accordingly,
at this point in the sequence of events, there should have been no doubt as to Mr.
Robinson’s intentions to observe only and was not a credible threat to the on-going police
activity.

As Mr. Robinson stood and calmly announced his intention (to document any violations
of civil rights) he grasped his flashlight in his left, non-dominant hand, with his index and
middle fingers on one side and thumb on the other. Per the video recording, a reasonably
trained officer would know that Mr. Robinson’s stance, demeanor and the way he handled
the flashlight disabused any thought that he was, or might become, violent.

Officer Dote went to great lengths to enumerate the “pre-assaultive indicators” he
believed had been exhibited by Mr. Robinson but failed to document the fact that Mr.

Page 10 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 70 of 218

Robinson was calm, never assaulted anyone, never approached the officers and in fact
was passively non-compliant, at worst.

Q. It goes on to ask "Were you assaulted by the suspect?" and you
checked "No"; is that still true and accurate?
A. Yes. (Petterson, Page 119.)

Q. — Under the next section, it says "Suspect's erratic behavior as you
perceived it at the time of the incident.- Check all that apply," and
you checked the box for "None"; do you see that?

A Yes.

Q. Is that still true and accurate?

A. Yes.

Q Does that mean that your position at that time was that Nick
Robinson was not depicting any erratic behavior at the scene, is that
right?

A. Based on my perception of him, no. (Petterson, Pages 118-119.)

Q. Did he bring his right hand up -- his right fist up?
ME. PRITCHARD: Objection.: Vague.

A. I'm sorry, you asked if he brought his right fist up?
Q. Yes.

A. No, not to my recollection. (Dote, Page 49)

As Mr. Robinson continued to talk to the Officers, and as he held the flashlight in a very
passive manner, he pointed the butt of the flashlight as a way to communicate whom he
addressed. After pointing the butt of the flashlight at Officer Dote, Officer Dote
immediately reached forward and grabbed Mr. Robinson — without any warning or
direction.

And what did you do to take Mr. Robinson into custody?

I reached for his left elbow and wrist in order to place it behind his
back to put handcuffs on him.

Did you ask him first -- did you ask him to turn around and put his
arms behind him?

No, I don't believe so.

Why didn't you do that? Why didn't you ask him to put his hands
behind him -- behind his back?

ME. PRITCHARD: Objection. Vague. Argumentative.

Q> © PO

Page 11 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 71 of 218

Q.

A.

Because I went to go place him in handcuffs and place him under
arrest, and he still had that flashlight in his hands, which was an
officer safety concern.

Part of your training to become a police officer, aren't you told in
order to conduct an arrest, you must first ask a subject to turn around
and place their hands behind their back?

Not all the time. It's not required. (Dote, Page 50.)

Officer Dote has testified that his primary concern was that Mr. Robinson shone the
“bright” flashlight in his (Officer Dote’s) eyes. Based on video evidence, Mr. Robinson
shone the flashlight for less than two seconds, in totality, toward the Officers.

Q.
A.

PO >

What other concerns did you have?

I had officer safety concerns regarding his demeanor and his trying
to apparently blind us with his flashlight.

Well, but my question was after -- once he stopped shining the
flashlight into your eyes, what other concerns did you have about
him?

He was argumentative.

How was he argumentative?

He displayed pre-assaultive indicators, he was raising his voice and
refused to comply with our orders, "Hey, just leave," if he has no
business being here.” (Dote, pages 44-45)

After Officer Dote grabbed Mr. Robinson, he forcefully threw Mr. Robinson to the
ground and detained him by using a rear wrist lock and handcuffing him. Officer Dote
included in his report that he used a wrist lock, threw Mr. Robinson to the ground, placed
his knee on Mr. Robinson’s back and continued to twist and turn Mr. Robinson’s arms,
while Mr. Robinson was piled upon and prone. As a result of the physical force, Mr.
Robinson’s left arm was broken and he suffered significant blows and abrasions to his
face and body.

Officer Dote’s Report Narrative:

“On 11-29-2018, I was dressed in full police uniform with “San Jose
Police” patches, wearing my department-issued body worn camera (BWC),
riding a marked police vehicle equipped with red lights/siren , assigned to
patrol unit 6112.

Page 12 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 72 of 218

“At approximately 2200 hours, I was assisting Officer Ikeuchi #4574 with
her warrant investigation (SJPD #18-333-0877) in the area of the HWY 101
SB on-ramp/Story Rd. in San Jose. At approximately 2200 hours I
observed a male subject (later identified as (S) Nicholas, Robinson),
standing on the sidewalk area nearby the homeless encampment along the
west sound wall. (S) Nicholas Robinson was dressed in all black clothing
and was shining a very bright LED flashlight in my direction. Ofc. Ikeuchi,
Ofc. Petterson and I were currently conducting our warrant investigation
with a subject who was in our custody. I had de-activate by BWC for a
personal conversation I was having with another officer on-scene. Ofc.
Ikeuchi and Ofc. Kulik.

“T observed (S) Nicholas Robinson wandering near the tent, continuously
shining the flashlight in our direction. I was unaware of the suspect’s
intentions, but it seemed as if he knew the suspect who was in our custody.

“T re-activated my BWC as I walked towards the suspect, activated my
flashlight so I could see the suspect more clearly, and announced my
presence by saying, “San Jose Police.” The suspect was wearing a black
beanie, a thin black jacket, black cargo pants, and black boots. Based on
my training and experience, the suspect was dressed in a manner consistent
with a security guard. I also know that security guards are commonly armed
with weapons for their personal protection. The suspect’s pants were baggy
and contained numerous pockets. The suspect’s jacket was also baggy and
concealed his waistband area.

“The suspect continued standing on the sidewalk, shining his light in my
eyes. Due to the dark hour and the intense brightness of his flashlight, this
caused me to become slightly disoriented and I temporarily lost my natural
night vision (blind spot in my vision). I heard Ofc. Petterson order the
suspect to put his light down. The suspect willfully defied Ofc. Petterson’s
lawful order and deliberately shined his flashlight directly in my eyes . This
caused me to be temporarily blinded and disoriented. Based on my training
and experience, this posed a significant threat to my officer safety, because
I know that if I am blinded (temporarily or permanently) I can be easily
incapacitated and I will not be able to see or perceive any threats. (S)
Nicholas Robinson deliberately shined his bright flashlight in my face at
least four (4) separate times. I believed (S) Nicholas Robinson was
purposely trying to disorient and blind me.

Page 13 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 73 of 218

“T asked (S) Nicholas Robinson if he lived in the area and had any business
here. (S) Nicholas Robinson mumbled that he did not. I gave (S) Nicholas
Robinson a lawful order to “move along.” The suspect turned around and
said, “Actually, last time I checked, no I don’t.” The suspect displayed the
following pre-assaultive indicators:

- argumentative and defiant attitude

- squaring up his stance and shoulders towards officers

- shining the bright flashlight deliberately aiming for officers’ eyes
- flexing and stretching his right hand to get blood flow into his
hands/fingers.

“The suspect continued to be argumentative and refused to turn around and
leave, which inevitably forced myself and other officers on the scene to
divert our attention and resources to the suspect, and away from our
previous on-going investigation. I again ordered the suspect not to “bother
us at our scene, and to leave.” The suspect defied our commands and
continued to be argumentative. (S) Nicholas Robinson then began waving
the flashlight around while arguing his point. The suspect then began
pointing and jabbing the butt end of the flashlight directly towards my face
and chest. I ordered the suspect not to point the flashlight at my face, and
he switched the flashlight to his right hand so that I would not be able to
grab it from him. Based on my training and experience, I know the
flashlight of that size can be used as an impact weapon which can cause
great bodily injury and/or death. I also know that I can be quickly
incapacitated if struck in the head, leaving my gun and other weapons
vulnerable.

“T attempted to take the suspect into custody for 148 (a) (1) PC. I used my
right hand to grab the suspect’s left wrist in order to place it behind his
back. I placed my left hand in the crook of the suspect’s left elbow in order
to bend it so I could place him in handcuffs. I felt the suspect attempting to .
break free by pulling his left arm away and attempting to spin and turn away
from my grasp. In order to overcome his resistence, effect his arrest and
prevent his escape, I placed a rear wristlock on the suspect’s left wrist and
used my left hand to push his left elbow towards the ground so that I could
gain control over the suspect’s torso. Ofc. Petterson had a hold of the
suspect’s right arm, refer to his supplemental report for further details.
While on the ground, I maintained pressure on the suspect’s left wrist and
elbow behind his back. I felt the suspect attempting to twist his torso

Page 14 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 74 of 218

towards me and I ordered him to stop pushing back against me. I placed my
knee on the suspect’s lower back to also gain more control of his upper
body to prevent him from getting up [off] the ground. Ofc. Kulik placed the
suspect in handcuffs, refer to her supplemental report for further details.

(S) Nicholas Robinson complained of pain to his right arm. Ofc. Ikeuchi
summoned medical attention for the suspect. I immediately notified Sgt.
Yu #2812 of the incident and he responded to the scene.

“T transferred custody of the suspect to Ofc. Valverde #3987, refer to his
supplemental report for further details.

“For further details regarding this incident, refer to my BWC footage.”
(Dote Document Narrative, Exhibit 1, Report)

Standards and Training Regarding Ethical Conduct and Lawful Authority:

Throughout the nation and in California Law Enforcement Officers assume their duties by
oath of allegiance to the Constitution of the United States and the Constitution of the

State of California. In California, officers are also required to assume by oath a “Law
Enforcement Code of Ethics” which is: “administered to all peace officer trainees during
the (POST) basic course and all other persons at time of appointment.”

Simply stated, officers are trained in the first days of their attendance at the POST Basic
academy that they are required by law and defined professional standards of conduct to
protect the constitutional rights of all citizens. This includes the right of all citizens to be
free of unlawful detention and/or arrest and to be free of excessive and/or unnecessary
force under color of authority (California Penal Code 149 - Assault Under Color of
Authority)..

“The criminal justice system gives law enforcement two extraordinary

powers:
° the power of arrest
. the power to use deadly force

“The authority to do so does not come from the rule of an authoritarian
dictator. Rather it comes from the will and consent of the people who put
their trust in law enforcement to use that power with the utmost of care and
restraint. This is why it is important to emphasize that peace officers do not

Page 15 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 75 of 218

confer “police powers” on themselves. These powers come to the criminal
justice system from the people they serve.” (LD 2, “Introduction to the
Criminal Justice System,” page 1-4.)

Training Regarding the Legal Requirement to Announce an Arrest:
“Information required at time of arrest

“California Penal Code Section 841 requires that any person making an
arrest must convey certain information to the individual arrested at the time
of the arrest. The three things that must be explained are:

° intent

° cause

. authority

“Ttem Description

Intent The arresting person must tell the individual
that he or she is being arrested.

Cause The arresting person must state the reason for
the arrest (e.g., an outstanding warrant, or the
name of the offense).

Authority A non-uniformed officer must show
identification.

A uniformed officer and/or marked car satisfies
this requirement (no ID required).

A private person must state his or her authority
to make the arrest.” (LD 15: Chapter 4 —
Arrests, page 4-10.)

Peace Officer Standards and Training (POST) Regarding the Use of Force:

Within the first days of academy training Officers are taught that they are required to
follow fundamental rules of prudence, decency, respect and professionalism. Officers are
taught that the overarching objective during any police-citizen contact is to obtain
compliance through officer presence combined with the verbal skills taught during their
academy training (Learning Domain 3, “Policing in the Community’).

Page 16 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 76 of 218

“The development of police-community partnerships requires officers to
communicate effectively. Skillful communication is an important officer
safety tool. Knowing and applying a variety of communication techniques
enhances an officer’s ability to successfully communicate with all segments
of the community.

“To perform competently, it is essential that peace officers develop
effective communication skills.

“Although a significant portion of an officer’s job is based upon a body of
knowledge (penal codes, regulations, case laws, vehicle codes, etc.), it is
unrealistic to expect the public to understand all of the language associated
with the officer’s knowledge. Officers should avoid using “police jargon”
when speaking with the public.” (LD 3, “Policing in the Community, page
2-10.)

“To use physical force only when the exercise of persuasion, advice and
warning is found to be insufficient to obtain public co-operation to an
extent necessary to secure observance of law or to restore order; and to use
only the minimum degree of physical force which is necessary on any
particular occasion for achieving a police objective.” (Robert Peel, “Nine
Principles of Policing,”, 1829.)

Accordingly, officers are trained that any use of physical force should always be
considered as a last resort and only absent an obvious reasonable alternative. However,
when it becomes necessary for “achieving a police objective” (as cited above) then the
subjects’ resistance/actions to an arrest coupled with the totality of circumstances will
determine the type of force used by peace officers. The following chart illustrates how a
subject’s resistance/actions can correlate to the force applied by an officer. (Listed as
Subject’s Actions, Description of Resistance and Possible Force Option):

Cooperative - Subject offers no resistance:

° Mere professional appearance
. Nonverbal actions
. Verbal requests and commands

Passive non-compliance - Does not respond to verbal commands but also
offers no physical form of resistance:

Page 17 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 77 of 218

° Verbal requests and commands.

° Officers’ strength to take physical control, including
lifting/carrying.

° Control holds and techniques to direct movement or

immobilize a subject.

Active resistance - Physically evasive movements to defeat an officer’s
attempt at control, including bracing, tensing, running away, or verbally
signaling an intention to avoid or prevent being taken into or retained in
custody:

° Control holds and techniques to control the subject and

situation

° Use of personal weapons in self-defense and to gain
advantage over the subject

° Use of devices to secure compliance and ultimately

gain control of the situation

Assaultive - Aggressive or combative; attempting or threatening to assault
the officer or another person:

° Use of devices and/or techniques to secure compliance
and ultimately gain control of the situation
° Use of personal body weapons in self-defense and to

gain advantage over the subject

Life-threatening - Any action likely to result in serious injury or possibly the
death of the officer or another person

. Utilizing firearms or any other available weapon or
action in defense of self and others

Officers are also trained that they must take into account the totality of the circumstances
when selecting a reasonable force option and that an officer’s force options are limited
based on any single factor, and that they must only use the force option appropriate for
the situation as conditions may change rapidly. Thus, officers must continually reevaluate
the subject’s action and must be prepared to transition as needed to the appropriate force
options. (LD 20: Chapter 2 — Force Options, pages 2-7.) In my opinion, Mr. Robinson
never demonstrated a credible threat as alleged by Officer Dote - either by observed

Page 18 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 78 of 218

conduct (simply standing on a sidewalk away from the warrant investigation with a
flashlight) or by any verbal threat, or by any physical acts.

Training and Standards Regarding the “Consequences of Unreasonable Force”:
Officers in California are specifically trained by POST that:

“Unreasonable force occurs when the type, degree and duration of force
employed was not necessary or appropriate.”

“Malicious assaults and batteries committed by peace officers constitute
unlawful conduct. When the force used is unreasonable, the officer can
face criminal and civil liability, and agency disciplinary action.”

“In the Penal Code Section 149, there are a number of statues that regulate
the behavior of peace officers.

“Every public officer who, under color of authority and
without lawful necessity, assaults or beats any person, is
punishable by a fine not exceeding ten thousand dollars
($10,000) or by an imprisonment in the State prison or in a
county jail not exceeding one year or by both fine and
imprisonment.”

Additionally, Officers are also specifically trained regarding their obligation to Federal
Law regarding officer behavior. It includes:

“Peace officers are prohibited from depriving citizens of their
rights under the color of the law. If death results, officers

may be punished by life imprisonment.” (Title 18, Section
242 - Criminal)

“Peace officers are prohibited from depriving citizens of their
rights under the color of authority.” (Title 42, Section

1983 - Civil). (LD 20: Chapter 6 — Consequences of
Unreasonable Force.)

Training and Standards regarding the Duty to Intervene:

In California Officers are trained by POST that the community expects that its peace

Page 19 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 79 of 218

officers will use reasonable force, and both Federal and State law requires other officers
present to intervene if reasonable force is exceeded. This intervention may/should
include physically restraining the other officer to prevent the inappropriate or unlawful
behavior of another. Training includes that officers may face both criminal or civil
liability and disciplinary action if they fail to intervene and prevent other officers from
violating anyone’s constitutional rights if they had reason to know and had an opportunity
to act. Additionally, the officer who fails to intervene, for whatever reason, is also held
accountable by the United States Code. (LD 20: Chapter 6 — “Consequences of
Unreasonable Force”.)

Training Regarding The Right To Lawful Resistance:

Throughout California, officers are trained while in the academy that although Penal
Code Section 834a states that the person being arrested must submit to an arrest, if
unlawful or unreasonable force is used to effect the arrest, the person being arrested may
lawfully resist to overcome that force. The following lists the applicable penal code
sections:

Section 692: Lawful resistance to the commission of a public offense may
be made by the party about to be injured or by other parties.

Section 693: Resistance sufficient to prevent the offense may be made by
the party about to be injured to prevent an offense against his
person, or his family or some member thereof. To prevent an
illegal attempt by force to take or injure property in his lawful
possession.

Section 694: Any other person, in aid or defense of the person about to be
injured, may make resistance sufficient to prevent the
offense.”

Additional Opinions Thus Far:

1. Throughout the country, Officers are trained regarding the use of
their police powers and the methods and means of response when
dealing with citizens. Above all, they are required to be ethical and
professional in their contacts and to act accordingly —in the best
interest of the safety of citizens (as cited above). The defendant
officers, and in particular Officer Dote, utterly failed in their
respective duties in this regard. This includes their collective uses of

Page 20 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 80 of 218

force, detention, and handcuffing of Mr. Robinson. Their actions in
this incident can only be viewed as excessive, unnecessary, intrusive,
and unconstitutional, and are in violation of policy and law (as
trained by POST).

2. The scope and magnitude of the force applied to Mr. Robinson by
the defendant officers (including being thrown to the ground and
kneed in the back and torso) was grossly excessive, and violated
policy and law, as taught to all officers:

“Unreasonable force occurs when the type, degree and
duration of force employed was not necessary or appropriate.”

“Malicious assaults and batteries committed by peace officers
constitute unlawful conduct. When the force used is
unreasonable, the officer can face criminal and civil liability,
and agency disciplinary action.” (Learning Domain #20, page
6-4.)

3. I see nothing in this set of facts (including the arrest report
proffered in this case) to justify Mr. Robinson’s detention or
arrest.

POST teaches Reasonable Suspicion (the police authority to
detain) as:

“Enough facts and information to make it reasonable to
suspect that criminal activity is occurring, and the person
detained is connected to that activity; reasonable suspicion is
required to justify a detention.”

POST teaches Probable Cause (the authority to arrest) as:

“A set of facts that would cause a person of ordinary care and
prudence to entertain an honest and strong suspicion that the
person to be arrested is guilty of a crime.”

It is uncontested that the involved officers saw any illegal

conduct by Mr. Robinson -accordingly no reasonable probable
cause existed to arrest Mr. Robinson.

Page 21 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 81 of 218

4. Based on video evidence, Officers Ikeuchi and Kulik failed in their
duty to intervene and prevent the unlawful, unconstitutional, and
excessive force exhibited by other Defendants:

Training Regarding Excessive Force and Duty to
Intervene:

Peace officers are trained that they must recognize the
consequences of using unreasonable force, and their legal and
ethical responsibilities to intervene if the force being used by
another peace officer is inappropriate or unlawful. They are
trained that Unreasonable force occurs when the type, degree,
and duration of force employed was not necessary or
appropriate. (Emphasis added.)

“Consequences of unreasonable force:

“Malicious assaults and batteries committed by peace officers
constitute unlawful conduct. When the force used is
unreasonable, the officer can face criminal and civil liability,
and agency disciplinary action.

“In the Penal Code Section 149, there are a number of statues
that regulate the behavior of peace officers:

“Section 149: Every officer who is guilty of willful
inhumanity or oppression toward any prisoner under his care
is punishable by a fine not exceeding four thousand dollars
($4,000) and by removal from office.

“Section 147: Every public officer who, under color of
authority and without lawful necessity, assaults or beats any
person, is punishable by a fine not exceeding ten thousand
dollars ($10,000) or by an imprisonment in the State prison or
in a county jail not exceeding one year or by both fine and
imprisonment.” (Learning Domain #20: “Use of Force,
Chapter 6.)

5. Taking Mr. Robinson’s set of facts as true, and as supported by the
video evidence (such as it is) then Officer Dote and others submitted

Page 22 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 82 of 218

false and deliberately misleading police reports, which violated SJPD
policy, POST training and the Law (as taught by POST).

“Any officer who knowingly files a false report will be guilty ofa
crime. (Penal Code Section 118.1)” (POST Learning Domain #18:
“Investigative Report Writing,” page 1-4.)

“All reports are to be true, unbiased, and unprejudiced. These are
easy words to say, but sometimes hard to live by. It is not always
easy to know or find out the truth. Clearly it is the peace officer’s
moral obligation to seek the truth, lying is wrong. Truth and public
trust cannot be separated.” (POST Learning Domain #18:
“Investigative Report Writing,” pages 1-5. Emphasis Added.)

“When writing a report, the minimum requirements to accomplish
your job ethically and preserve the integrity of the criminal justice
system are:

“Never falsify any portion of your report or modify any aspect of the
report away from the factual truth.

“Objectively document every fact (or piece of evidence) known to
you that could prove or disprove the event you are reporting. If you
are not sure, include the fact or piece of evidence anyway and
qualify it as possible evidence or investigative information.

“Be clear. A well-written report does not raise questions, it answers
them.

“Write your report free of speculation or personal opinions. You are
there to gather facts.

“You are responsible for the quality of each report you write. Each
report is an opportunity to build or destroy your credibility. Always
write precisely what happened to the best of your knowledge. A
report determined by a court to be compromised or unethical not only
topples your credibility, but your agency’s as well — plus it opens the
door to challenge every past enforcement action you have performed.
Compromising your report is just not worth it and it will raise

Page 23 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 83 of 218

questions about your effectiveness as a peace officer and may
ultimately lead to termination of your employment. Jt is your
obligation to report incidents just as they occurred; anything else is
unethical.” (POST Learning Domain #1: Chapter 2 -
“Professionalism and Ethics in Policing.” Emphasis Added.)

6. The SJPD appears in this set of facts to have failed to provide the
necessary training and administrative enforcement that would have
prevented the gross departures of professional standards, POST
training, and written policies by the defendant officers that occurred
in this incident. As such, the collective approval of their collective
conduct and their tactics puts the general public at unnecessary
future risk of death and injury from the defendant officers, and other
officers on the department who have been, or are now, similarly
trained and supervised.

My Qualifications To Review This Case:

My opinions are based in part on my training, professional experience and education. I
am a twenty seven year veteran of the Los Angeles County Sheriff's Department (LASD).
I was hired on December 1, 1965, and I retired from active service on March 31, 1993.

My career included six years at the rank of Deputy Sheriff, six years as a Sergeant, and
fifteen years as a Lieutenant. I retired holding a California Peace Officer Standards and
Training (POST) Advanced Certificate, and I am a graduate of the POST Command
College (class #5, 1988). The POST Command College was a Masters level two-year
course of study requiring a thesis, in Police Administration, with the diploma awarded by
the California Department of Justice (and not the California University system).

During the course of my service with the department, I had a wide range of duties. Those
duties included an 18 month assignment as a staff jail deputy and two years as an
Administrator/Lieutenant in the same jail facility (Men’s Central Jail). I also served on
the department as a patrol officer, field supervisor, jail watch commander and
administrator, station watch commander, and commanding officer of investigative units.

I was a field training officer while assigned as a patrol deputy, and I trained new officers
in POST and department approved patrol procedures, field investigations, apprehension
techniques, and emergency procedures.

I was a Station Detective and, as such, reviewed and assessed cases passed on to me by
the patrol officers. Those cases included possible complaints relating to both

Page 24 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 84 of 218

misdemeanor and felony crimes. They frequently required follow up investigations and
interviews before the exact nature of the case could be determined. As a field officer and
detective, I was trained in interview and interrogation methods and subsequently trained
other officers.

Among other assignments as a Sergeant, I supervised field officers and station detectives
as they took complaints and conducted preliminary investigations regarding criminal and
administrative matters.

As a Sergeant and as a Lieutenant, I served on the training staff of the Los Angeles
County Sheriff's Department’s Patrol School which taught the POST accepted patrol
tactics, and investigation and apprehension methods.

As a Watch Commander and as a Lieutenant, I responded to, investigated, and reported
on the use of force and officer-involved shootings. I was also assigned by my Department
to sit as a member of Departmental review committees regarding the reasonable or
unreasonable use of force and tactics.

As stated above, during my career I was assigned to the Los Angeles County Men’s
Central Jail (MCJ) for a period of 18 months as a line officer. Upon my subsequent
promotion to Lieutenant, I returned to the same facility approximately 10 years later.
During that time, I was assigned as a Jail Watch Commander, and as the Facility Training
and Logistics Administrator. At the time of my assignment, the MCJ held a daily
population in excess of 7,000 inmates, including a hospital, which was serviced by a staff
of more than 900 sworn and civilian personnel.

During my assignment as the Administrative Lieutenant of the Department’s Reserve
Forces Bureau, I worked closely with the State of California Peace Officer Standards and
Training in revamping our Reserve Academy to bring it into state compliance. This
process gave me an expertise in the POST Basic curriculum. I also supervised the
training of cadets at our Reserve Training Academy. They were taught proper
investigation, interview, and apprehension procedures. Among other topics, I lectured the
Reserve Academy on the POST syllabus: “The Legal and Moral Use of Force and
Firearms.”

During the 1984 Olympics held in Los Angeles, I was assigned and served as the

Department’s Intelligence Officer at the Los Angeles Olympics Emergency Operations
Center.

Page 25 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 85 of 218

During the last five and one half years of my career, [ commanded a specialized unit
known as the North Regional Surveillance and Apprehension Team (N.O.R.S.A.T.),
which was created to investigate, locate, observe and arrest major (career) criminals. I
held this position until my retirement from the Department on March 31, 1993.

Criminals investigated and arrested by N.O.R.S.A.T. included suspects involved with
homicide, robbery, kidnaping, extortion, burglary, major narcotics violations and police
corruption. The majority of our cases were homicide cases, including the murder of
police officers. Arrests frequently occurred in dynamic circumstances including crimes in

progress.

My unit also conducted major narcotics investigations including undercover narcotics
buys, buy busts, and reverse stings. We frequently deployed at the request of
investigative units, such as Narcotics, which provided the initial investigative leads for
our operations. These narcotics cases usually involved multiple kilogram quantities of
drugs and amounts of money ranging from one hundred thousand to more than one
million dollars.

Approximately 80% of cases assigned to N.O.R.S.A.T. were active Homicide
investigations. In that regard, the unit processed, under my command and supervision,
various aspects (depending on the complexity of the cases involved) of approximately
1,000 Homicides ranging from deaths of police officers to serial homicide suspects.

Additionally, the majority of the over 1900 cases for which I have been retained as a
consultant (since 1993) have involved injuries or deaths connected with some aspect of
force during either apprehension or while in police custody.

During the first three months of my command of N.O.R.S.A.T., the unit had three
justifiable shooting incidents. From that time, and over the next five years of my
command, N.O.R.S.A.T. established a remarkable record of more than two thousand
arrests of career criminals without a single shot fired — either by my officers or by the
suspects whom we arrested.

Many of these suspects were armed and considered to be very dangerous. Some were
apprehended during the course of their crimes and were very prone to use firearms to
escape apprehension. This record of excellence was accomplished through the use of
proper tactics, management and supervision of personnel, training in correct apprehension
methods, and adherence to the moral and ethical standards endorsed by California POST
and my Department. These methods and principles are also embraced by every state

Page 26 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 86 of 218

training commission of which I am aware, as well as the national standards established by
the U.S. Department of Justice.

As a result of my position and record as the commanding officer of N.O.R.S.A.T., I was
assigned to author Field Operations Directive 89-3, “Tactical Operations Involving
Detective Personnel.” This order remained in force 20 years (until September 30, 2009),
and included the basic standards and considerations with which investigative officers
must comply in the event of a tactical deployment such as the dynamic entry into a
building for the purpose of an arrest and/or seizure of evidence.

Since my retirement, I have testified as an expert on use of force, jail procedures and jail
administration, investigations, police procedures, police tactics, investigative procedures,
shooting scene reconstruction, and police administration in Arizona State Courts,
California State Courts, Washington State Courts and Federal Courts in Arizona,
California, Colorado, Florida, Illinois, Indiana, Louisiana, Missouri, Nevada, Ohio,
Oregon, Pennsylvania, Texas, Utah, Washington, New Mexico, New York and
Wisconsin. I have testified before the Los Angeles Police Department Board of Rights
and the Los Angeles County Civil Service Commission. I have testified before the Harris
County (Texas) Grand Jury and the Cleveland Grand Jury. I have also submitted written
opinions in matters before Alaska, Delaware, Idaho, Montana, North Carolina, New
York, Oregon, Kentucky, and Wyoming Federal and State Courts. I was selected
(January 20, 2007) to present on the topic of: “Police Experts” at the National Police
Accountability Project held at Loyola Law School, Los Angeles, California. I was
selected (September 23, 2010) to present on the topic of: “Using POST Modules to
Establish Police Officer’ Standard of Care” at the National Police Accountability Project,
National Lawyers Guild Convention, in New Orleans, Louisiana. I was selected (March
30, 2012) to present to the Kern County Public Defenders in Bakersfield, California, on
the topics of “Ethics, Police Investigations, the California POST Curriculum, and the
M26 and X26 Taser weapons.” On August 7, 2013 I was invited and presented to the
Texas Civil Rights Project (TCRP) 2013 Annual Legal Summit in Austin, Texas on the
topic: “Ethically Working with Experts from the Prospective of a Police Expert.” On
October 15, 2015 I was the invited presenter at a Community Forum in Victorville,
California on the topics of Police Procedures, Community Policing, Use of Force, and
features of the M26, X26 and X2 Taser weapons. I was selected (January 24, 2020) to
present on the topic of: “Use of force litigation under California’s negligence standard
and the impact of AB 392” at the National Police Accountability Project held at Loyola
Law, Los Angeles, California. On February 18, 2020, and on March 10, 2021, I lectured
(at request) at the University of California - Irvine, School of Law, Civil Rights Litigation
Clinic.

Page 27 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 87 of 218

I have worked on several projects with the Paso Del Norte (El Paso, Texas) Civil Rights
Project and the Texas Civil Rights Project (Austin, Texas). As a result of my expert
testimony in Border Network, et al. v. Otero County, et al., Case No. 07-cv-01045
(D.N.M. 2008), a federal court issued a temporary injunction to stop the illegal and
widespread immigration raids in Chaparral, New Mexico, implemented pursuant to
Operation Stonegarden. The case resulted in the adoption of a model policy for inquiring
into a person’s immigration status, which has been adopted nationwide and has also been
presented to the United States Senate, the Secretary of Homeland Security, and other
government officials seeking to reform immigration enforcement.

I have been recognized, and my expert report was quoted by the USDC in Burns v. City of
Redwood City, 737 F.Supp.2d.1047. I have been recognized, and my expert report was
quoted by, the United States Court of Appeals for the Ninth Circuit as an expert in Police
Administration and Use of Force in Blankenhorn v. City of Orange, et al., 485 F.3d 463,
485 (9th Cir. 2007). The Ninth Circuit also drew from my expert report in a second
published case involving Police Detective Investigations. Torres, et al. v. City of Los
Angeles, et al., 540 F.3d 1031, 1042-43 (9th Cir. 2008). The Torres case was appealed to
the U.S. Supreme Court and returned for trial. I provided the expert opinion in Chavies
Hoskin v. City of Milwaukee, et al. (E.D. Wis Case No. 13-cv-0920), regarding field strip
and cavity searches, hiring, training, discipline and supervision, and which resulted in
significant policy changes within the MPD. My opinions supported argument in the
Ninth Circuit case: A. D., a Minor; J. E., a Minor; Sue Casey, Plaintiffs-Appellees, v.
State of California Highway Patrol, Defendant, and Stephen Markgraf., No. 09-16460,
D.C. No. 3:07-cv-05483-SI (9% Circuit, Published Opinion). My opinions supported
argument in the Ninth Circuit case: Chaudhry v. City of Los Angeles, 751 F.3d 1096,
1102 (9" Cir. 2014), The Ninth Circuit also drew from my expert reports regarding
credible threats justifying the use of force, Hayes v. County of San Diego, 658 F.3d 867
(9th Cir. 2011), and Young v. County of Los Angeles, 655 F.3d 1156 (9th Cir. 2011). The
Ninth Circuit also drew from my expert reports regarding Jail Administration and
Administrative Responsibilities, Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011). The Ninth
Circuit also drew from my expert reports regarding an officer’s violation of the 14"
Amendment if an officer kills a suspect when acting with the purpose to harm, unrelated
to a legitimate law enforcement objective, in AD v. California Highway Patrol, 712 F. 3d
446 (9th Cir. 2013). The Fifth Circuit drew from my expert report regarding search and
seizure, investigations and no-knock requirements in Bishop et al. v. Arcuri et al., 674
F.3d 456 (Sth Cir. 2012). The Ninth Circuit also drew from my expert report regarding
the use of impact weapons (PepperBall) on civilians in Nelson v. City of Davis, 685 F.3d
867 (9th Cir. 2012). I was the expert in the Ninth Circuit opinion regarding the
allegations proffered by police officers and their use/display of firearms against civilians

Page 28 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 88 of 218

in Green v. City and County of San Francisco, 751 F. 3d 1039 (9th Cir. 2014). Most
recently, I was the expert in an important Ninth Circuit opinion regarding the allegations
proffered by police officers and their use of lethal force against unarmed persons in
Jennifer Cruz, et al., v. City of Anaheim, et al., 765 F.3d 1076 (9th Cir. 2014). I was the
expert at trial in the Ninth Circuit opinion regarding the order of evidence at trial in
Estate of Manuel Diaz, v. City of Anaheim, et al., No. 14-55644. My opinion is quoted in
the Ninth Circuit opinion regarding the use of lethal force in A.K.H. a minor, et al, v. City
of Tustin, et al., No. 14-55184. My opinions supported argument in the Ninth Circuit
case: Estate of Angel Lopez, et al., v. Kristopher Michael Walb, No. 14-57007 (not for
publication) wherein the Ninth Circuit Affirmed the Denial of Summary Judgement by
the District Court. My opinions supported argument in the Ninth Circuit case: Estate of
Shakina Ortega, et al., v. City of San Diego, et al. No. 14-56824 (not for publication)
wherein the Ninth Circuit Affirmed the Denial of Summary Judgement by the District
Court. My opinions supported argument in the Ninth Circuit case: Jerry Newmaker, et
al., v. City of Fortuna, et al. No. 14-15098 (for publication). My opinions supported
argument in the Ninth Circuit Case: Tonya E. Shirar, v. Miguel Guerrero, et al. regarding
use of lethal force and “suicide by cop,” No. 15-55029 (not for publication). My
opinions supported argument in the Ninth Circuit Case Angel Mendez; Jennifer Lynn
Garcia, v County of Los Angeles, et al., Nos. 13-56686, and 13-57072 (for publication)
and which was settled before the Supreme Court, No. 16-369, regarding the use of lethal
force and searches. My opinions supported argument in the Ninth Circuit case: Chien
Van Bui, et al, vy City and County of San Francisco, et al, No. 14-16585 (not for
publication), regarding the use of lethal force. My opinions supported argument in the
Sixth Circuit opinion, Case No. 16-5322, Carey Woodcock v. City of Bowling Green, et
al, Originating Case No. 1:13-cv-00124 regarding the use of lethal force. My opinions
supported argument in the Ninth Circuit opinion, Case No. No. 14-17388 (for
publication), Johnathan Jones, et al v. Las Vegas Metropolitan Police Department, et al,
Originating Case No. 2:12-cv-01636- regarding the use of lethal force and Taser
weapons. My opinions supported argument in the Ninth Circuit opinion, Case No. 16-
15606 (for publication), Christian Longoria, et al v. Pinal County, et al, Originating Case
No. 2:15-cv-00043, PHX SRB, regarding the use of lethal force after a vehicle pursuit.
My opinions supported argument in the Ninth Circuit case: S. B. v. County of San Diego,
864 F.3rd 1010 (9th Cir. 2017), (for publication) regarding issues of qualified immunity.
My opinions supported argument in the Tenth Circuit case: Russell Tenorio v. Brian
Pitzer, Case No. 2012-CV-01295 (U.S. Supreme Court No. 15-795) regarding issues of
qualified immunity and use of deadly force. I participated as a retained expert in the
USDC Fifth District case, Stephen McCollum et al., v. Texas Department of Criminal
Justice, et al., Case No.3:12-CV-02037 regarding in-custody hyperthermia deaths. My
opinions supported argument (and I was cited by name) in the Ninth Circuit opinion, Case
No. 17-55116 (for publication), Susan Mellen, et al v. Marcella Winn, et al, D.C. Case

Page 29 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 89 of 218

No. 2:15-cv-03006, GW AJW, regarding Detective Investigations and Qualified
Immunity. My opinions supported argument in the Ninth Circuit Case Richard Vos;
Jenelle Bernacchi, v City of Newport Beach, et al., Nos. 16-56791 (for publication) and
which was settled by the Supreme Court, No. 16-56791, regarding the use of lethal force
and mental illness. My opinions (and quoted by name) supported argument in the Ninth
Circuit Case S.R. Nehad, et al. v. Browder, et al., No. 18-55035 (for publication)
regarding the use of lethal force and custom and practice. My opinions supported
argument in the Ninth Circuit opinion, Case No. 17-55930 (not for publication), Estate of
Kevin Brown, et al. v. Michael Lambert, et al., D.C. No. 3:15-cv-01583-DMS-WVG,
regarding Detective Investigations and Qualified Immunity. My opinions supported
argument in the Ninth Circuit opinion, Case No. 15-56339 (for publication), Shane
Horton, by his Guardian Ad, Litem Yvonne Horton, v. City of Santa Maria; Santa Maria
Police Department; Andrew Brice, D.C. Case No. 2:14-cv-06135- SJO-PJW, and
Jonathan Michael Castro v. County of Los Angeles, et al, D.C. Case No. CV 10-5425
DSF (JEMx), 833 F.3d 1060 (9th Cir. 2016) (en banc), regarding in-custody suicidal
prisoners and qualified immunity. My opinions supported argument in the Ninth Circuit
opinion, Case No. 17-56270 (not for publication), James Soler v. County of San Diego, et
al., D.C. No. 3:14-cv-02470-MMA-RBB, regarding required verification of persons taken
into custody pursuant to a warrant of arrest. My opinions supported argument in the
Ninth Circuit opinion, Case No. 18-17404 (for publication) Tan Lam, v. City of Los
Banos, et al. D.C. No. 2:15-cv-00531-MCE-KJN, regarding the use of lethal force. My
opinions supported argument (and I was cited by name) in the Ninth Circuit opinion, Case
No. 19-56035 (for publication), Tiffany Tabares, et al v. City of Huntington Beach, et al,
D.C. Case No. 8:18-cv-00821, JLS-JDE, regarding use of force and subjects suffering
mental illness. I was retained as consultant regarding the October 15, 2019 Law
Enforcement Activity Related Death (including positional asphyxia) of Mr. Angel Zapata-
Hernandez by San Diego Metropolitan Transit System (MTS) Code Compliance Officers.
My consultations included recommendations and resulted in significant changes in policy
and training by the MTS. I was a retained expert in the Temporary Restraining Order
restricting the use of kinetic weapons during demonstrations issued April 19, 2021 in
Black Lives Matter v. City of Los Angeles, et al, Case No.: CV 20-5027 CBM (Asx).

The California Court of Appeal (Second Appellate District) drew in part from my expert
report regarding search warrant service, Macias v. County of Los Angeles, 144 Cal.
App.4th 313, 50 Cal. Rptr.3d 364 (2006). The California Supreme Court drew in part
from my expert opinion regarding police tactics and the use of deadly force, Hayes et al.
v. County of San Diego et al., 57 Cal.4th 622 (2013). I was quoted by the California
Appellate Court (Second Appellate District, Division Three) in B.B., a Minor, etc., et al.,
v. County of Los Angeles, et al., Case No. B264946 Super. Ct. Nos. TC027341,
TC027438, BC505918 regarding positional asphyxia issues.

Page 30 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 90 of 218

On February 10, 1989, I was personally commended at the Los Angeles County Hall of
Administration by United States Attorney General, the Honorable Edwin Meese III, for
my work to establish California Penal Code Section 311.11 (forbidding the Possession of
Child Pornography). On February 22, 1993 (at the time of my retirement), Mr. Meese
presented a second personal commendation for the success of this critical five-year effort
to bring this law into effect. California Penal Code Section 311.11 is required training for
all Law Enforcement Officers in California and taught extensively in the POST Basic
Learning Domain #9: “Crimes Against Children,”pages 1-18 to pages 1-21.

On December 7, 2015 I was requested by the Cleveland District Attorney to present my
opinions to the Cleveland Grand Jury regarding the November 22, 2014 shooting death of
Tamir Rice by City of Cleveland police officers. In March, 2016 I was requested by the
Delaware Attorney General to review and provide my opinions regarding the shooting
death of Jeremy McDole. The AG report was published May 12, 2016. I provided a
written Opinion for New Mexico AG regarding the shooting Death of Teresa Anaya that
included requested training opinions. I have also consulted with, and provided written
opinions at the request of the U.S. Attorney (New York), the Santa Clara County District
Attomey, and the San Francisco District Attorney.

I have been found competent by both Federal and State Courts to render opinions as to
responsibilities as occurred in this case. A number of my cases have involved law
enforcement officers as civil plaintiffs and as criminal defendants.

Since my retirement, I have become an expert in the features and the use of TASER
International’s products, including the Model M26, Model X26 and Model X2 ECDs. I
own each, along with the download software. I have reviewed all the TASER training
materials and am familiar with the risks and tactics associated with these potentially lethal
devices. I have qualified as an expert on TASER products and testified both in deposition
and before juries on their usage. Two published examples are Lee v. Nashville, 596 F.
Supp. 2d 1101, 1121-22 (M.D. Tenn. 2009), and Heston v. City of Salinas, 2007 U.S.
Dist. LEXIS 98433, *25-*26 (E.D. Cal. 2007). My most recent Federal
acceptance/certifications as an expert in the general use and deployment of the TASER
weapon (including Taser International product warnings/bulletins sent to every agency
using the Taser weapon) occurred in Los Angles, California on November 7, 2017 in
William Mears, et al., v. City of Los Angeles, et al, USDC Case No.: CV 15-08441 JAK
(AJWx) and on February 22, 2018 in Maria Hernandez; A.J., Jr., et al, v. City of Los
Angeles, et al, USDC Case No. 2:16-c-02689 AB (JEMx), and on May 3, 2018 in Heleine
Tchayou, et al. v. City of Los Angeles, et al., Case No. 16-cv-06073-TJH-MRW, and on
November 1, 2018 in Alma Rosa Godinez, v. San Diego County, et al. Case No. 3:16-cv-
00236 BAS-NLS. There are many others.

Page 31 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 91 of 218

Attached as Exhibit A is a statement listing my law enforcement qualifications and
experience; Exhibit B is my fee schedule; Exhibit C is a listing of matters in which I have
testified in the last four years as an expert.

I reserve the right to modify my opinions to the extent additional information is provided.

I declare under penalty of perjury that the foregoing is true and correct. Executed May
28, 2021 at Santee, CA.

Page 32 of 32
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 92 of 218

Exhibit “G”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 93 of 218

 

Ric AL

els UGH TO DELIVER
MAL NOUGH TO CARE

 

 

 

In the Matter Of:
NICHOLAS ROBINSON

VS

CITY OF SAN JOSE, et al.

OFFICER RYAN DOTE

April 13, 2021

Case No: 5:19-cv-06768NC

CERTIFIED ORIGINAL

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 94 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Officer Ryan Dote on 04/13/2021

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON, Case No. 5:19-cv-06768NC

Plaintiff,
Vs.
JAMIE MARIE KULIK, NICHOLAS
PETERSON, and DOES 1 through

20 inclusive,

)

)

)

)

CITY OF SAN JOSE, RYAN DOTE, )
)

)

)

)

Defendants. )
)

 

Deposition of OFFICER RYAN DOTE, taken on behalf of
the JOSEPH FARZAM LAW FIRM, via videoconference,
commencing at 11:04 a.m. and ending at 2:28 p.m.,
Tuesday, April 13, 2021, before Ashley R. Chislock,

RPR, CSR NO. 14327.

 

 

eh
www.regalcourtreporting.com Dee
866-228-2685 (REGAL

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 95 of 218

 

 

 

 

 

 

 

To: lahmanilaw Page 1 of 36 2019-02-06 23:51:35 (GMT) 1408 521-9494 From: Ahmad Rafii, D.C
FAX COVER SHEET
TO lahmanilaw
COMPANY
FAXNUMBER 18557000529
FROM Ahmad Rafii, D.C
DATE 2019-02-06 23:50:33 GMT
RE Nicholas Robinson— police report
COVER MESSAGE

 

Please see attached. Thank you.

EXHIBIT 2
Witness: RYAN DOTE

Detec APRIL 13, 2021
Stanegraghor. ASHLEY R CHISLGGK,
Www EFAX.cCOM —

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 96 of 218

 

 

 

 

 

 

To: lahmani law . Page 2 of 36 . ; 2019+ 02-06 23: $1; 35 {eur 1408 521-9494 From: ‘Ahmad Rafi, D, c
On SAN JOSE POLICE ae
7 DISTRICT ATTORNEY Hi... : “DCOPY cow: wo ‘j
mo . “DISTRICT ATTORNEY ¢ Cony: eROR: ORMICIAL USE: ONLY ce ;
hae] sous 201s-1asss0g04 OREN Co ee ae 148(A)(L) PC DELAY ARREST ~

“sep ISCLATMER#+« Sen Jove Police Deane Report Released to. Diseiet Aton, and Court.
For Official Use * Only * Baw . .

 

 

[Printed On: Dec-03-2018 (Mon). SSS — 7
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 97 of 218
To: lahmanilaw Page 4 of 36 __ 2019-02-06 23:51:35 (GMT)

 

_ 1406 521-9494 From: Ahmad Rafi, D.C

a

  

 
   

 

 

" Attachment Description: an : Co ET ete RS ee o . mo - : . ~
Reference Namber, ee aR a .

 

 

 

ispae Hogue neoniana He :

5 EET

  

Sommer, gras we

cs 4

Lt fa P TN bemmgrt

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 98 of 218

 

 

 

 

To: lahmanilaw Page 6 of 36 _ 201s 02-06 23:51:35 (GMT), 1408 a a From: Ahmad Rafil D.C
Pe RAN FOSE POLICE DEPT’ 5 — '
mo [Oe “DISTRICT: ATTORNEY Hi, . “COBY © JOE
wD _ DIgTRIeT! ATTORNEY COPY aOR OFRICIAL, USE: ONL ee
| cow ss zurs-185530504 OPEN ee “148A1-4 Hscayon) PC DELAY A ARREST

 

 

iy ‘Linkage factors | '
". . Resident-status = RESIDENT
-." Age range : 3049 YEARS |
oe Access. firsanm No -
” Vietin of :
‘148AI- 1 148¢ayin FODELAY ARREST - COMPLETED

Victim! = Relationship to Offender VICTIM was STRANGER:
Person's tole: Arrest/Cite #1 my
. _ Person's name : ROBINSON, NICHOLAS A ‘won: Ape25-1987,

“3, “ArrestiCite # i- ROBINSON, » NICHOLAS AARON :

: . (Case Specific Information) ©

Sex: MALE. -...
“Rave: CAUCASIAN --
\ Date-of birth; Apr 25-1987
, Address: 1717 EVERGLADE, AV- es "
: _- Municipality: SAN-JOSE. ‘alitorata “psian:
-Distrist; c. Beat Grid: 96

“Homey. G23) Seiesi :
ae Celia, 08) 826-5088
OE ti lars
mo “Place, of birth: Calltorala -
“Oecupation: SEC, GUARD -
. Employer: INTER-CON SECURITY
_ Driver's license: D7728584 “California
“SSN,
= Ethniclty: HISFANIC/LATINMERICAN
_. +1, -~ Language(s) spoken: English «- o
_-... Height.5°08 Weight 200-Ibs, ” .
7) Build: Reavy.” Compleson: LIGHT BROWN |
"Bye color: BROWN -. ee,
.. . Hair color: BROWN - wk -
Hair style; Bald, Curly, Short, Receling
_ Facial haircolor: Brown... :
.- Facjal hairstyle: Umshaven © --. ~~"
to Additional remakes NONE. NOTED ”

 

to ‘Resident status : RESIDENT .

OL, Condition: UNKNOWN, 3°
“Ape-range: 30-49 YEARS _ oa
Access to firearm: No... ~
Armed wa UNARMED. .

2018-183330904 Page |” of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 99 of 218

 

 

 

 

 

 

To: lahmanilaw Page & of 36 ; guises 23: $) 35 © (GMT) 1408 521 “8494 From: Ahmad Rafii, DC
Os SANG JOSE POLICE DEPT ©
[Oe Cpisracr ATTORNEY Hs. “DCOPY
DISTRICT. ATTORNEY. COPY #*FOR OFFICIAL USE ONLY? *: ” an
GOS. sous s53sgo0n4 OPEN ° “BALE 148(A)C1) PC DELAY ARREST

 

> S Dooument: SYNOPSIS.
we *_ Author 4006 ~ DOTERYANM. me
“Related date/time: Nov-30-2018 (Fri) 20°
On" 11-29-2018 at approximately 2202. ‘hours ‘the. "eine: 4 ahstxuct delay. “B-
Peace ‘officer's, dnvestigation. ‘ogeurted, ‘dn. ‘the ‘axea of the HWY.102 wea
~ southbound .onzamp/Story. Rd: in ‘gan dose. ‘Fully: ‘uniformed police. officers.
lL owere: eonducting a separate investi gation, (SUPD. #18-333-0877) when the. ~
| suspect began actively ‘and purposely interfering by: attempting = to. ‘pling -

_- officers “by ‘shining an ‘extremely bright flashlight .in our-eyes). ‘ogueing-.
ma} Ox officer. safety. concerms.. Officers: approches . the suspect - calmly," .
‘determined. he’ WAS: uninvolved. ‘with. ow prior investigation, - and. gave him.
. lawful. orders. ‘to-Lleave : ‘The suapact . willfully defied our, lawful orders. and” oo
* continued’ ‘te shine his: “Elashlight an ‘my: eyes, began jabbing - the | flashlight’.
“‘towarda my chest ,. and ohstructed/delayed officers from conducting our.
investigation. ‘The ‘suspect - continued -to. willfally.. defy my lawful - ‘orders,
‘and.due to his argumentative nature ‘posed. an officer | gatety. ‘concern, .which -
“dmpeded our: investigation : ‘While. ‘taking the suepect. inte custody: for oo}.
“148 (a).(2). PG, | he. physically: resisted and was taken (to. ‘the ground, ‘where ' he -
“was placed in-handcuffs,-Thé ‘puspact was positively: “‘dentified, arrested,. a
-.transported : to. Maliéy. Medical” Center. for. further medical attention, and
_dater “booked, into‘Banta Clara County Main: dail. wm

 

 

2018-183350904 Page’ of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 100 of 218

To: lahmani law Page 10 of 36 . 2019-02-06 23:51 188,GMP 1408 521-9494 From: Ahmad Rafii, D.C

 

. SAN JOSE POLICE) PRET

Lk DISTRICT ATTORNEY. Hi: ba CORY |
a “DISTRICT ATTORNEY cory MEOR OFFICIAL USE ONLY*#

. Gow sy ani. .s3d OREN ne  Aa8aa-4 #48¢6)0) FC DELAY aRaesr

Los

_ LO

 

 

 

 

 

a officer. safety ‘hamauae L ‘aie ‘that ‘Ve Tam blinded i (temporarday” ‘Ox. -

.  permanentl Ly). ZI can be. easily ‘incapacitated, and. IT. Will | ‘mot he. able . £0 ‘see OR
- perceive’ any’ threats. (g)° WMichelas ‘Robinson deliberately - shined -his bright: -
“-£lashlight ‘in ‘my face’ ade: least ‘four. (4) separate. ‘times; I believed | {s)" “
2: Nicholas, Robineon, WAS purposely: trytng ‘to disorient and bling me. ins

Cop asked - (3). Michclaa Robinson. “ve he Lived: an the, area. “and haa ‘any ‘pusiness .
~ here. (8)- Nicholas. ‘Robinson: smumbled that he. ‘did ‘not: Tt. gave (8). Nicholas,”
-Rebingon | a lawful order ‘to’ omove. along. The : suspect turned. axeund, and -
Said “Actually, last .time I. checked no ‘r. don'k.. 8 The suspect Sleplayed the
“ €olLowing. pre- aegaultive’ indicators: oS . .
(argumentative. and ‘defiant ‘attitude. | lon
oy aquaxing up his stance and” shoulders towards: ‘officers. ea
Lb ehintig, ‘the: bright Flashlight. . deliberately aiming’ ‘fox. ‘officers! eyes, we
‘3. = flexing and atretohing- his. right. band to set. blaodflow. into hig Ce vane,
~1, thand/ fingers :- on eT Se Pa ae es ms we

os! he. ‘guapect ‘sontiamed. te ‘be. “argumentative ‘and refused, ‘to urn aroun and
“heave... which inevitably forced. myself (and. other: officers on scene to. divert.
- our, attention. ‘and resources. $o. the. suspect, “and | away from our ‘previous -
“~- on-going investigation. The. supsect was Gelipexatelly. obstrtucting ‘and
“ preventing officers from. condugting. our investigation... T-.again. ordered ‘the
‘suspect “not..to. thother. us’ at, (gur scene, and to. leave, * The suspect defied ~
my commands ‘and continued to he. argumentative. ° {8)° ‘Nicholas. Robinson” ‘chen ”.
‘began waiving ‘the - flashlight. around, while arguing his point... The > “euspect
“then began’ pointing: and jabbing ‘the butt ° end of the. flashlight Girestly ©
 howards ‘my. face afd, cheat. _I ordered the suspect not to:point “the ~ .
_ \€laghlight ‘at my.-face, and: ‘he switched the. flashlight. to ‘hig. wight hand; 69"
“i that IT would ‘not. be able. to grab St ‘from him. Based on my: training and .
-\ experience," Z know the. ‘flashiight..of that .2ize. can: be used as an impact ~
_ Lweapen, which - can’ “cause. great bodily. injury and/or death. .T. ‘Also. know. that-
~-D can. be “quickly. incapacitated Lf struck. in ‘the: chead, leaving. mY gun: and

other, weapons vabmerakdes > eae

fs actempted to ‘gake. ‘the suspect dnto uisbody. fox 148(a) (4). pe. “ye used my

caeght hand ‘to ‘grab the ‘suspect! s: left wriet.. in ‘onder | he. place . at behind hig:
back. “2: placed my left hand tin the crook ‘of, the. suspect's left elbow. in’ -
order | to" pene ab BO., t could : piece. bam an handcuffs. if. Felt: ‘the. suspect |

_spin- “and. euen, away: from, ‘wy. grasp. “In axder to: overcome. his. yeaistance’, |
“effect bis. arrest. ‘and prevent his.escape, 2. placed a rear whist Lock. on “the,
“guépect/& left wrist. and ueed ‘ny left. hand -to. /push hie. eft: elbow towards -.

‘the -ground--so .that-I gould | ‘gain control ever -the auspect!s torse. Ofc. |.

Pet herson ‘had B hold. of Eas. ‘Buapect's Pight... akan BARGE Eo hig ® “supplemental

tos,

" -2018-183330904Page of |S
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 101 of 218

 

To: lahmanilaw Page 12 of 36 ,, 201 30206 23:51 35 MT) 1408 521-9494 From: Ahmad Rafii, D.C
RG | AS SAN TOSE POLICE DEPT.
i yy o ae DISTRICT ATTORNEY Th. “ICOPY or
a ne DISTRICT ATTORNEY COPY **+FOR OFFICIAL USE one" oe
GOK SJ 2018-183330004 OPEN: me 4BAI-1 148(A)(L) PC DELAY ARREST

 

 

 

 

 

_ Dost NARRATIVE’
. Avthor: 4651 . CHAN, DAVID. 7 en
__ «| Related date/time: Nov-38-2018 (Bri) 514°”
os BHC was activated. -Fhxongnent this event.

“On 4uyaosia;- at ‘approximately ‘0 ‘0114 cpoure’ fe. “giebel, #4255 and Iowas —.

“working . in. full uniform ‘and driving a. marked police vehicle assigned. to
“patrol ag.: TLL. We were diapatched to, Valley: ‘Medical Center.’ (YMC)" to...
relieve 66LR. I: ‘arrived. at. ‘VMC and. saw. both Lt, Pieres #3380. and OfE. :

: Walverde #3987, (6612) with. Suspect: ‘Nicholas | ‘Robinson. we a te

Cguspect Robinson - ‘as ‘under. ‘the. care of ‘br, Dx, Sa...
~Galled ‘the: Lorthopedics doctor, -Dr.. for. the. . iyvjury.. On suspect |
“Robinson's arm, Dv, QRMMMB released Suspect Robinson -to. me. oE ‘Eraneported ©

. and. hooked Sogpact | Robinson dake. Santa Clare COMBEY,. dail... - oo Lo

 
 
 

at Provises “suspect Rokingon with, a case. ‘card, in hia s personal ; property bag.

‘— oe

2018-183330904 Paze "of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 102 of 218

 

 

 

 

 

To: lahmanilaw Page 14 of 36 2019- 02- 06 23: $1: 35 (MD 1408 521-9484 From: Ahmad Rafll, Bc
TSAG oT “SAN JOSE POLICE pEPT
Son’ oe “DISTRICT ATTORNEY 1... COPY ai
a a ‘DISTRICE ATTORNEY COPY ***EOR OFFICIAL USE ONLYA 0
GOH 83 2018-183330904 OPEN abated 148(4)00 PC: DELAY ARREST|

2 ela ed Te ‘Pa es) .

“ Docunient: SUPPLEMENTAL *

. Author: 4658 « - PETTERSON NICHOLAS A.

“Related date/time: Nov-30-2018 Cri.) 26 * “

Se 11/29/2018,.. 1 .Was_on ‘patrol. in: "[TaEkea ‘police vehicle {oliy oF. San” TOBE. |
“Police erest)” equipped. with emergency “red ‘and blue. ‘Lights, and.a siren, “Eo
was in full police uniform (San Jose Police. patches on the artis) and wag.
working. patrol.-I had my. department. desued body--worn | ‘camera ‘on. :my. uniform.
Ofc. Lynch. #3976 | Was mY pattner: ‘On. patrol and was alsa: in, Fuld “police.

: cent foems ae vids:

   

 

a

oo ae approximatelp 2208. hours: ‘ofa. Bote: #4006. and xt wexe on a- ‘pommundty “Book
 patxol,. investigation. (SCED, #18- 333- 0877): ‘located at ‘he. Southbound 101.. Let
"entrance from Stoxy, Rd; in the city cat ‘Ban Tobe, t activated. BY: bodys WORD, -
‘Gamera. | Se . co mo lo, ars . LO
“An: adult. ale. “crossed ° the’ treeway- entrance headed. Eastbound. before ‘burning
7 around and returning - EO. Bouthbound sidewalk of - Story Rd. . The. suspect ..
activated. a. flashlight and ‘began ‘Shining ‘the light. in ‘the direction of.
"officers and towards: the small encampment. that was ‘the location of, our.
‘investigation... Officers had fuat . ‘removed ‘enother ' ‘suspect © From the . con
oo “entganmpméent | and were. ‘in: the process of - ‘securing the Scene ‘and. searching ‘the.
encampment. “The - suspect approached - the area of the-encampment which - owe ~
attracted my. attention ‘because, ‘that. area opvaiied MARY. Aten” chat. could be
used. as: improvined WEAPONS « 7 ale ” °

vig ‘appreached: ‘the suspect, and: “gave : ‘mltdpie: commands. ‘Eor,’ him to “owen his
 £lashlight. ‘The. suspect aimed his flashlight ints the’ eyes, of ‘officers..
‘approximately .4-times -and | mefused to .comply with orders to. ‘lower. the light.
-Based.on my. training - and. experience, ‘the: flashlight - is uged.ag‘a teol too
“ @isorient and to prevent a-subject from going on ‘the offense. wheil being ..
_. approached...By. purposely shining a light. dn the. eyes of the ‘officers. the. *
 Bhapect. _prevented officers.from being able to see his movements and “the: mo
contenté of ‘hig ‘ether hand... and, ‘prevented. officers. from, being able to-. oe
‘defend themse! ives “Because of Yaalon: ‘dmpaixment poping ‘an desu, of officer. ot

we

ar
ha %

oo approached the euspect’ and again gave: hin. the: ‘ commana to. ower his’

- £lashlight . from my eyes... .Ofc.. Dote .told | ain to Lower hie. flashlight: ‘and: te

"walk away. ‘fxom the area, ‘ofthe investigation.” The suspect was - ‘holding hig ~.
. Flashlight with. his. left) ‘hand: in. a‘kaised position with his elbow. bent: The
- £lashlight, was ‘level with: the side of ‘his. head.. The suspect” refused. to moye.
ATOM the area, and again shined big:3 “gat: repeatedly. 3 Ante ‘the: “eyes of” ‘the -

oes | os = -2018-183330904 Page = of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 103 of 218

To: lahmanilaw Page 16 of 36 201 9-02: 06 23: 31: 35 (SMT) ; 1408 521 = From: Ahmad Rafii, D.C

 

San JOSE POLICE DEPT ~

FS
whew: ~ pISTRICT ATTORNEY BL COPY -_
a DISTRICT ATTORNEY. CORY "FOR OFFICIAL, USE OnLy - : .

GOH Sy 5 2018-183330904 OPEN - Sh TasAt-t 148(A)0) PC DELAY ARREST

 
  

   

 

 

 

 

ted. Text. ag

. Document: SUPPLEMENTAL".
"+ Adthor’ 3380 « PIERCE, JASON K *- Te
_ |. Subject NICOLAS AARON ROBINSON | ;
‘Related date/time: Nov-30-2018 (Fri) 100 oo
._ On 14-29-18 at approximatelyaa4shre, 1 xesponded to™ "a.Mge of Force eS
Ancident at: “WNC hospital that - required my ‘Bresende. ‘I .spoke™ to. Sat. Rick.
~¥n “#2812 "“who was on scene) .Bgt...Yu advised me.of an incident “that. involved
: Digtirict: ‘Linceln. Officers: and ‘suspect, mice sae, Aaron. Robinson... <-” ;

 

rr

 

~, Sgt. “ya ‘ndviged "me. “that. officer, Dote and ‘other. District Lineoln : ,
“Officers were ona pedestrian stop and: ‘suspect, Robinson. interferred. with <

-.., heix, etap by. flashing his flashlight Light. ‘into’ the officers eyes. . Party.
_. Robinson “had nothing: to -do. ‘with ‘the. pedeatrian stop. Officer, “Date ‘Warned
“suspect, - Robinson ‘numerous times not to-flash hig light in theix | (BYSE.. The -°
 muepeer refused cand. continued | fhashing } nis, AGRE towards. the piticars: On a
“scene, a re _ wat wi i

" otticer: ‘Dote. used use. physical ‘Fores. to. 1 guide, the suspect . ‘to. ‘the: ‘ground. ot
‘The suspect-was ‘handcuffed ‘with ‘the. assistance of other on scene officers. oe
During the. fall to the ‘ground the suspect ‘sustained. ‘compladat. of pain. to
hig-left ‘arm area, _Paramedi.ce aurdyed < on ‘cen and. transported | ‘the - “Suspect

~ to ue: hospital: ot whe Ss . ;

at the ‘hospital, “the | suspect. Robingou had srays ‘eakan: “The, strays oa .

cs mevealved * a fractured | left -humerus: bane. Initially: the. orthopedic: surgeon:

wanted to ‘operate on his “arm.|Aftex consultation with other doctors it.wag
determined that. suspect Rabingon, can be. placed in..a. ‘shoulder. harnese /and..
“yeleased ‘from the ‘hospital. . He. ‘was ‘told -by the: Agctors | ‘£6 ‘gat schedule | an .
_ appointment. with ‘an orthopedic. specialist . $9. they. can, perform t the. “necessary
 BUESONY. 4 on. his deft BEM ee Df . a

oS imge. de. a. _eategory. 3. use. of: force. incident (force resulting. a a "bone ae
. Fracture)... I. advised sgt. “Yu to. intexview ‘the suspect, take: ‘photog..of ‘the

e acene,. mollect . evidence. ‘yeview ‘BWC, complete aA use -of “force . xepert, and |

Canvass Ene. area. for witnesses. and. ox. other’ surveillance video.

“sgt: va ‘aaviged me: the. svepect. ‘dia. not, want. ‘to ‘eae’ to. hin because: the

” suspect, had recognized him from a previous : Case. I" went! inte ‘the emergency’
-¥oom and had. a. cagugl ‘Sonversation with “suspect. ‘Robinson. My. conversation ©
wae ‘necorded | on BWC. ee et vy tet ”

"passa align oe thet as anlaid ee “eestowr dn ha eg Soap

 

aan i _ _- 2018-183330004 Page __-* of

=e + ae OT =
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 104 of 218

To: lahmanilaw Page 18 of 36 2019 ‘O2- 05 23: 51: 35 (GMT) oo, _ 1408 524 1-9494 rom: Ahmed Refill, D.C

 

SAN OSE POLICE PEPT

oe CUS. DISTRICT ATTORNEY Hi. “CORY ao
mm ” DISTRICT ATTORNEY. COPY ROR OFFICIAL USE ONLY

@ox 89 2ore-sssasoa04 OPEN ~ ‘ : BALA 24a(6900 PC DELAY ARREST

 

 

 

 

 

 

~Dedument: SUPPLEMENTAL, - rae

vote Author: 2812» YU,RICK: e+ 2 aoe

_~ 2 Related date/time: Nov-30-2018 (ri) 15 . ‘a

- On WO- 25 72018, 2 was on duty, ‘Wearing’ fuli- uniform “aelving @ marked. police.
‘wehicle,.. neaiuned ‘to ‘Patrol ‘tn ‘the - ‘Western. Division jas. one. ‘OE: the Swing _
‘Shift Supervisor, .working unit. 6L10. At. approx. 2210 hrs, . Ofc, ‘pte. #4006
“mobi ied me * wegen dina an use pf force’ dagident he. was involved, in. ,

1 dawagtheative’e ‘atop ‘on the shoulders. of the: on- camp * 8/3. “aw ~101 “Exon ‘/B.

” Story ‘Rd... (Case #18-333-0877), “At which time, ‘a male (later identified aS:
“.(B) Robinson,” Nicholas, 04-25-1987) who. wae not xeleted- £0 ‘theix stop: came.
“~dnto- their immediate area. and began shining | a flash, Light: in the officers!

‘faces, Instead . ‘of aontinuing. with their oniginal” detention, oft. ‘Dote and

other offieers, chad ‘to ‘divert their, attention ‘to {8) Sobingon, we

ofc. ‘pote ‘aubgequently placed, (g) Robinson, under ‘arreat “for: ‘obstructing. and”

delaying. police duties. ‘In doing so, Ofc... Dote deployed a-controlled hold

‘of, {8} Robinson's arm and took him..dcwn to ‘the- ground to gain better control

and. subsequently: handcuffed (8) Robingoti: .During the’ arresting procedure,’
oi" (8)Robingon had ‘complaint of pain. ‘to ‘his: ‘Left ‘torso ‘area. Therefore, . .OfG...
Rote Followed, the: SdeD >. department “policy ‘and, ‘summoned me to ‘the Scene.

When r ‘anxived ‘on’ | scene, - “£. agtivated | my ‘department deeued 3 BWC: iBogy. ‘Woxh, oes
. Camenxa) . -T. then nade contact. with ‘the | on ‘scene officers. te ensure, they were oi

othe back, of ‘the. ‘ambulance parked, to, the south. of. our patrol vehicles:

- “Ag. fer as: ‘OfC.. “Rote. was. concern, : He. “other. officers used any. ‘ether’ 98; oF
_' : feree, te take the. guspect into custody. ‘(which I later confirmed)... Aftex |...
ee .., the. Beene: was secured,- Ofc.- Dete. ‘summoned. for medical | aid” Eor. (8)Robingon..
. |. Onde ‘QJFD ‘and ‘ambulance had “arrived ‘and /(s) Robinson. was receiving - -
-.. -professional medical treatment,” other onticers ‘began , tO. conduct . follow up. -
 Hnvestdgation..°’ Sera we tae we as a
mo, NOTE: “At. ‘this. point,” ‘thie ° TOF investigation. was - being conducted | ‘as a
” leategory-1. (one.. officer used force ‘and Suspect. had complaint: of padn) « a
.’ T alse ‘notified Dt. Mook #3055 of this dncident ‘and - we both agreed te “breat
“) this. UOF’ as. category , wntdd we ‘receive: ‘an ‘update: ‘Exon. che medical, staff. at

 

 

2O18-183330904 Page of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 105 of 218

To: Jahmani ew Page « “= of 36 2018-02-06 23:51:35 (GMT) 1408 521-9494 From: Ahmad Rati, D.e

 

 

lk — .. SAN JOSE. POLICE DEPT |
Ba 1S ” DISTRICT ATTORNEY HZ. CORY Dees
“DISTRICT. ATTORNEY COPY *8FOR OFFICIAL USE ONLY wy!

os cons Bo I88004 OREN .. gat PR te tte Bab ae Pe DELAY. ARREST|

we ke

 

 

 

 

 

 

 

“Document: SUPPLEMENTAL
”. Author: 4629 - “KULIK JAIME MARIE
"Related date/time: Nov-30-2018 (Fri) 148
en 11/29/18. at’ ‘approximately 2145. Hours, I wae .on -fagt patrol. an the’ area”
of the ‘southbound . 102 .onramp and. Story Road. -L. was, ‘completing, Paperwork. :
' related £2 ‘event .1B-333-~- 70877 “when .L. noticed. a.. male;: latex, identified.as
». Buspect.. Nicholas Robingon near. the erossWalk, at the.101 southbound. cnramp.:
.. Suspect ‘Rebinson had. a. flashlight..and.was. almost struck by “a ‘vehicle While ©
.. he, was standing. in the. Srosswalk. Suspect” ‘Robinson stayed, An the area vand :
“Was ‘shining hig flashlight at lus, “Ofc.-Dote #4006. and Of¢.. ‘Petberaon. #4658. ”
:appmoached Suspect. Robingon... Suspect. Robinson shined ‘the ght at. Ofe.
* sRekberson and Ofe.. Bote Severay Bames. 2 wet wy
~. Syepect: ‘Robingoh - ‘was: S refusing, to ‘leave ‘the. area, . where: we, ware. conducting °
. Our investigation. Suspect Robinson ‘peinted his’ flashlight. at ‘Of: rele
chest. I. assisted officers. with, handout ting Enapect. Robingon..

=e helped’ ‘Suspect. ‘Robinson, up: ‘and. walked ‘bin, over, to- ofc. petterson’s. patrol -
--Me@hicle.. L checked the handenffs for, proper: fit and double ‘locked them. 1.
 eondueted a Béarch - Ancident to arrest: and . T did not “Locate | any ‘contraband

‘O71 Buspect Robingon., ‘Suspect. Robinson. was, transported to. Valley Medical”

Center. by EMS Medic. B17 ue ss Ph
My. body’ worn. camera’ was. activated during this’ tavestigation: Fon, further
“anformation. refer. £0 Ofc.  Dote' 6. -GeneEel “Offense” Repore far further:
information, DO es woe Tl:

2018-183330904.Page OF

f . :
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 106 of 218

To: lahmanilaw Page 22 of 36 . 201 sae US 2551 35 (GMT) 1408 521-8494 From: Ahmad Rafil, D.C

 

a SANJOSEPOLICEDEPT
A _ DISTRICT t ATTORNEY E, “iwcory . ves se
™ Gowsr0ie9300n4 OPEN wt Te ee, : ne Ot ‘1gsat LAA) PCBELAY LR sr

 

 

 

 

 

“worried ” for . Sugpect- -Robingon: GBBecntacied. SgPD- -biapateh and, wc, x was A,
abe to Update oe. on. the. condition st ‘Suspect ~ ‘Robinson. “ os, me

Sateen, epesking’ ‘with eR saPD ofeicer-chan #452 relieved: me. of oy, si :

Ena of, Report _ een

te thee

2018-183330904 Page of =
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 107 of 218

 

 

 

 

 

 

To: lahmani law Page 24 of 36 2019-02-06 23:51:35 (GMT) 1408 521-9494 From: Ahmad Rafil, D.C
a _ “SAN JOSE POLICE. DEPT
ko se » DISTRICT ATTORNBY E,  DCOPY o
a . “DISTRICT ATTORNEY COPY: “FOR OFFICIAL USE ONLY ‘ Loe te
vs Gouss zni-1330904 OPEN. Teg Te OY ome _ MEAL ABAD) PC DELAY ARRESE
eer: we
Vas | -
_Bge “in. ‘years: ae 35 . Ti.
Genders... [MALE qT. . a
Race: “Estezante: ‘Jou
Primary: language ‘spoken, by ‘suspect: {ENGLISH VT ~~] Unknown ©
“ Ba ‘the, ‘suspect: ‘assault, sweat 2g >
“ suigpect. arrested andor. “in. ‘custody? Gn, custody: a
Daa you: ‘pernetve ‘the ‘auepect. tio. ‘be ‘armed? » Tyas
; ©. YES; indicate’ ‘weapon - type’ (check. ali that apy): os
we : 7] Flrearm -- : : “Jother - dangerous weapon.
JT: “Tinite.. blade, or ‘stabhing inecrument, . te J Unknown.” a
Dad you ‘contixm ‘the. auapect:. ‘to be armed? - {NO aa
“ 38S, ‘sonfizm weapon. type: “deheck. all that" ‘apply? :
7 {Firearm |<. a %

vip jeteesea. weplice a oe oo
o / Flveasm types : (check all. ‘thak “apely)
-T..-]Handgun. CL .- TRiFle 0. Vd
AE? .Shotgua.-” + -[)) “other. ‘fixearn \
f “] Knife, blade, or. stabbing Anstxument °
~ “other, dangerous Meapen oe,

pid ‘suspect ‘resint? yes 1 Era yEs,. “ehagee ‘highest ‘Level. ‘of -zesistance:
Tet a Ss _ WRASSIYE, RO COMPLIANCE." i) 000 uk

"De 4 the suspect attempt’ to. aigarm “your tea as Mote,

a Ad yea. use. force: on. this ‘guepact?” a tee as

ype CO. ‘foxce. you “yead on. ‘the ‘suspect | ‘check, ala that apply) =

ce ‘JCavotid restraint. control hold: .~ nn -} Threat ‘of. firearm

te. Jother gontrol “nold/takedown.. oe Dts th --[Bleckronic, control ‘device :

‘{[ Other. physical ° contact ° (fists, feet. ‘ete. 2 { [Discharge of firearm. (mise). ”

-L “|Blunt/impact weapon Ot ~ [.- ] Discharge: ‘of. firearm | (hit) |
~[ “IChemieal. spray (e.g. 00 /9a) ~ a : ot ee pel JOfficer.. vehicle contact, |
~[ - -dImpact: projectile” oe. vil. DU. ]Ke8 contact :
LL {knife.. blade,” “Ox: “ptabbing ’ instrument - Cy J RMR Gangerous. Weapon -

check ‘all items that you. \ deployed/atacharged. fn teks | use. 2 force: incident;

Coes

4 ss 2018-183330904 Page «of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 108 of 218

To: lahmanilaw Page 26 of 35 ; 201 02- 06 23:51: 35 (GMT) on 1406 S24 -9494 From: Ahmad Rafii, D.C

 

- SAN JOSEPOLICH DEPT = a

nore “-pESTRICT ATTORNEY.E..° “DCOPY * ee
“DpisrRicr ATTORNEY. CORY. *#8FOR OFFICIAL Usk ont Les

oe Gov 5 2018-18553090 OPEN re a BALL 1 AKAD PCDILAY ARREST :

 

 

 

 

 

On “duty 8 _1YES | Ee ey SR a
officer. types a - ESHORN a a Ste Sp pes
Patrol shift: ”\-.[SECOND. watcH i. % a Sepa be te
Officer: ‘drege:. [PATROL HNTPORM . 1. o

“Nears of experience: ae T2 y a tye SRR a
Abeignuent, (select only one): [PATROL wn LS a‘ fake OTR

Lo pid’ you “use ‘Eoree | ‘againgt: a‘auspect (or: multiple: suspects) ' Po f¥es Pe a. sO
‘Tf YES;,reason for use. of- force. (check, aki that’ apply) +. wT as

AX }Woleffect arrest °. a
“TX ]Yo prevent escape

SO Ix. ITo. overcoine: resistance

sat
. ma,

were. y you, a#sauliea ‘by. aspect (a) 2 ENO” ad. a oe os 2 Boe

* Type: of ‘force the suspect “used. on yeu Toheck + “atl ‘that apply) +

Td) Suépect, physical | Gontact ~ ne [...) Impact ‘Projectile’ -

_- Suspect vehicle” centact |. [:. ] Threat of “firearm: |. .
“}Blunt/impact. ‘weapon. | “{ -'JBischarge of .fixearm (mise).
(J) Chemical Spray {e.g. “ oc/es) of «: [Discharge of. firearm. (hit)

.] Electronic. contrgl device . <— | JoOther dangerous, weapon” os

yd Radter blade,’ ox, stabbing dnstrument i animal!” nae “>

‘Location (s) . ‘on. you where suspect (es). used force. “(Gheek atl. that: apply)

2 {x JNot. applicable ee ve pe “JHead 4 ok

--— S- ]Neck/throat *: ee oo OD. Front ‘upper: ponso/ahest:.-
J Rear, upper torse/back . ld Pront lower torse/abdomen..
““] Rear’ lower. ‘torgo/back : -. J Prot. below: waist/gnoin. area
]Rear below. waist/buttocks, J Arms/hands md

1 Front. ‘lege/feet | a : oon ]Rear legs |

. “Were. “you, Angus ured even df mings}? 2 = ENO 3 -

“aR. YES," indigate your injury” level” (gelect ‘only one) +

E Jd,

sSexioua Bodily: injury: involves’ A: Substantial: riak: of: death, “unconsciousness,
“funetion. of a “bodily. ‘membex or : organs: wound, reguixing extensive “auturing. :
“porte ExAGHURE concussion. Doe a : . .

mae ‘type of “njury aid. you | wuctain?. “oneal aii: ‘that. apply) = z
Ji :] Unconsciousness: es me ] Contusion! a Se oo
L- | ]Goneugsion.... “a TC J Bone Fracture...

1. __d internal, an jae: on doe 1 Abrasion/ haceration

“2018-183330904 Page -_ "of -
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 109 of 218

 

   

 

 

 

 

To: lahmani law . Page 26 of 36 2019-02-06 23:51:35 (GMT) 1408 521-9494 From: Ahmad Rafil, D.C
“SANJOSE POLICE-REPT- SS
a -SpISTRIGT ATTORNEY §....0COPY ” Tha pT oe |
. ~prsmercr ATTORNEY COPY*##FOR OFFICIAL USE ONLY ~
Goa st 2ais.ts3ss0904 OPEN os ARAL 148(A)(1) PC DELAY. ARREST
on, an oe . e .
. R elated Text Page(s)...

-. Document: USE OF FORCE : mom et

_ Author; 4658. PETTERSON,NICHOLAS # A won

"Subject: USE OF FORCE REPORTING...

“Related date/time: Nov-30-2018 (riji2 ~ "~*~
General Offenge Report#. [183330904] | SIPD Primary Aganey?. (XES ye
Did -you..include the “USEFORCE*. offense ‘code. on, ‘the GOR” oo

INQ,” Taig 8A SUPPLEMENTAL, REPORT | ee rh 1.
no Were, multiple. police: agencies involved. in ‘the ‘incident? “iyo
Dad. you discharge a. fizearm? 03. 9. 2.067) _.: “ino J
> Did -you use ‘force ona suspect?._ fas . so [ves ]

‘Did this ‘cause serious injury. or. “asiith, ‘to a sugpact? wht ee PNO. od.

‘Did. the suspect (s) assault you? “Ss oe Pee ee oy QNO Ld:

‘Did this cause’ serious injury. to you? coe oN ENO

‘Pid his. ‘incident | cause, death. bo! “an - ‘officer? 7 INOS. J:

check ‘all “that: apply. ‘to ‘this. Use. ‘of, Fores, , incident
-L..: ]Maltiple.incident locations... ~.- ou

1 ‘J incident, occurred on. ‘a. K-12 campus.” oo

ts ‘Jan. arveat was-made 5. 0 Ls re

Tf. | Inaident “resulted in ‘a ‘arime. teport. < A 7
a te Body. Worn. Camera : ‘RECORDING ° duxing, incident.

~pdeded : ‘gontast reason: (select: only: er to oo SS
{VEHICLE .” Fr MOTORCYCLE, ‘BICYCLE 7 OR, PEDESTRIAN. ‘gTOR - . Jot

Number of. suspects “involved... “Eh 4. .
ov, {£0 “XOUR “KNOWLEDGE,” the: cotal “number - “of suspects ‘who had force. used on. .
“her and/or who. agasulted, an ofticar} ste
“Number | of ‘officers: involved. 2.) i woo Sy -
-{TO - FOUR ‘KNOWLEDGE, ‘among. officers. present’. on: vehe ‘scene, ‘the’ mumber ‘whe. vised:
forge. on a guapect and/or. Were ‘assaulted bY. a suspect).

. SUSPECT ‘ENFORMATION —_ oo
‘~ Sepedch Names... Le. oe pe "J Unknown,” ‘guspest. escaped .

(068 : GrOR- ~down, i to select | txom. the L186 of Entities) -
cl “water, the suspect's name: below | IF tt de "not, among, the: mntiiias, ‘dusted “above
Last Names|... “TROBINGON Lee Um a od
“Given Name (8) 2°: . “(NECHOLAS — ly T me d t q
2018-183330904Page ~~ of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 110 of 218

 

 

 

 

 

 

To: Jahmani law . Page 30: of 36 ; 2018-02-06 23:51:35 (GMT) 1408 6: =at ese. From: Ahmad Rafii, D.C
- i 7 SAN JOSE POLICE TEPT
ee Oe vs “DISTRICT ATTORNEY E.. “DCOPY oars
: : “DISTRICT ATTORNEY COPY ***¥OR R GFRICIAL USE ONLY# - ey
i GOHSS 20%8-183330904 OPEN tee aes " M4BA1-i 148(A)G). PC DELAY, ARREST

is rage’ probes “deployed: =
“TASER ‘probes - deployed, (mds)

“tecation on suspect whore you ‘used force: ‘(check ‘all that: apply):

cS) Not applicable - ep ~[ + ]Head © *- Loa

i .., Meck/throat, . a ao re a ~  T. “"] Bront, “upper “Rowse /chest. ;
..{. >] Réax upper: Horso/biack ”’ te De “4 Front dower: forso/abdomen
. T- ) Rear: lower .torso/back _.. .. _ “fo. ] Front: below, r walae/gpoin. area
te ‘| Rear -helow - ‘waist /bubtecks .. ~ ‘Tarms/hands.” re
Front tega/fest. ys eh __ 1] Reax. Mee es

“aucpect 's extatia behavior “aa, yeu perceived ae at “the, time “of “the, dnchaent
+ lcheck ‘Add - that -Bpply) : ra on

a ED _8igns. of. mente: “ajeanigity” oo ta T° Aes ‘of “aaug impadement!. Soe
a: 1 Signe of physical Gieabiiity. .. «2. Signs of, developmental ; aisebility
Wa: suspect injured even. ‘4s minor)? - ov Ive 1 oS : |
LE-YES,-indicate puspectis Anjery evel, (select, only. one)
: fam TOUS - BONILY INJURY: © ..... . ode. .

a “*SBRIOUS -BORILY. -INTURY - dnvolyes a: | -webatantial: rigk Of death, . -unconséioushess, °°
_ protracted and - pbvioug. disfigurement.) ar. ‘protracted ‘loss ‘or impairment of the -
. function of a ‘bodily ‘member, Or. orgalg: ‘wound: requiring. extensive “suturing, ©
“bonis fracture, goucussion, fa ne we a

suspect injury’ type. ‘(heck mil that apply) : ee

[UC . TUnconegiouenegs 9 00, me Yéontudion

-{~ J @eneussion “|. eet Ee. 1 Bone Fracture.

‘{.°. } internal dajury. ooo: T- lAbrasion/lagezation

“[ - ]Obvicus disfigurement, “I JG@unshot ‘wound 9°:

Le “Lstabbing wound = te, x. icompladzit. ‘of pain °

“Medigad aia. the. ‘auspeck ‘yeceived - = . ghoage highest apphicable:.

a [Menzcar ASSISTANCE TREATED AT FACILITY AND RELEASED 70° 1. a me
Wee the. aspect a dngury, paused ty. a Bre: srexisting conditions ‘0° - J oe
| SOpRICER: INPORIATION | - wo aa

Officer Namer -. os v “paage. ifumber:
_ [PETTERSON NICHOLAS AY me . dh _ (4658, pe
Age in yeare:-.>. 131. To. 35 po Hoe me P
_ Gander: - Oo Mele 0 Cong ; 7

“Rages... WETTER Mee Me os }-

_ On duty: fees

“-2018-383330904 Page of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 111 of 218

To: lahmani law Page 32 of 36 2019-02-06 23:51:35 (GMT) __ 1408 521-9484 From: Ahmad Rafii, D.C

 

 

A af oe “SAN JOSE POLICE DEPT. *
SP “DISTRICT ATTORNEY 5, "COPY -
* prsrrier ATTORNEY COPY FOR OFFICIAL, USE. ony

Gox 83 20183330904 OPEN ° Bee _tssatet anes PC DELAY ARREST

 

 

 

 

 

“stabbing wound ant “3 complaint of. aun —

wMegical aid: you veceived ~ "choose aghast applicable:

_ Was ‘your, saduey: caused bys & pee-andeting. onditiion? | B80 dh ”

“Bena “off iser | aovivit Ly inmedietely ptior to “Fores. sesponiae “eelect only ome):
_LOTHER ee aT NE 1 to

a

, pid. the "use. oF fore. eéeult from baking. ‘the,  suEpecE “Yate eustody? | ‘Tes. ane oe

2018-183330904 Page | “of

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 112 of 218

To: Jahmanilaw Page 34 of 36 201 aaa 23.91 35 (eM) 1408 521 “8494 From: Ahmad Rafi, D.C

 

. » «-SAN- JOSE POLICEDEPT
seh " NESTRICT. ATTORNEY E.. (DOOPY |

“pisraicr AETORNEY COPY FOR OFFICIAL USE rane e
ox. sy a0 92330904 OPEN! or. St “a8AL-4, 148(a)0) Pe DELAY ARREST

 

 

 

 

 

Suspect, weapon, photographed? ~ LYES “J
"suspect, weapon revoverad? « [YES ee ey
“Officer: snjuries: photographed? wae NO OFETCER. TNOURIES REPORTED 3

Oo Department. member(s). directed - to. ‘upload, Body orn. Camera: “(BHe): Fostage. in
"Accordance with, Duty Manual - ‘section $4433 | and, PASSAT. TEES. }: es
“TASER, downloaded? 0". oy 3 ES; by. vihow? * ee
Name . eros pe te . wg ply “Badge
“gs ‘this: individu) | a ‘nenber of. the ‘crite ‘Beene unit? ti ]
gupervisory 4 Use: of Forse’ form, completed ae
Mame « me Moe a ~ Badge. * el
(ED, RECK eT ee es oe Pe RBa a J

te se
the
~
oe
~ . ~
'
- ~
“et 2
% a an
on .
ws
~ 1.

"-2018-189330904 Page =" of
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 113 of 218

2019-02-06 23:51:35 (GMT) _ 1408 521-9494 From: Ahmad Rafli, D.C

OFFICIAL RECEIPT -
» Superior Court of California.
.” County: of Santa Clara
491 North FirstSt. -
ms _ San. Jose CA 961 13°

Me . Receipt No, “4-2049-00877_
a “Transaction Date” "D2/0672019._
Lo eae _

To: lahmanilaw Page 36 of 36 |

_ “Beconptag an te :

“» “Miscellaneous Payment —

“-. "- Preparing.a pany. of any 47, 00
SUBTOTAL - 17.00

 

a BAYMENT: TOTAL” 47.00,

mS Do ge Gash Tendered “20. 00.
NERS “Tota Tandered > 20.00...
cer Sh fe a sta os Change” | 3.000 s.
7a SU gpipgeote. = Gashier Me Audit
‘, » 0482 PM Les tation 244088 > “sz07247

~ “OFFICIAL RECHT ace

 

. See sosev wuz o. ensue GL Zoise
ee) HAT = SSSA.

 

MA a iso 3s: “Das iom, eee “7
oa San 1 Test; ce arias

 

“ | ans: mS,
wise sevens, sarees eae oe Co
cA OS.2 ON

Gaye <i! PN ao
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 114 of 218

Exhibit “H”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 115 of 218

Ric AL

els OUGH DELIVER
MAL ENOU TO CARE

 

 

 

 

In the Matter Of:
NICHOLAS ROBINSON

vs

CITY OF SAN JOSE, et al.

JAIME KULIK

April 20, 2021

Case No: 5:19-cv-06768NC

CERTIFIED COPY

 

 

 

 

 

 
Ww NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 116 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON,
Plaintiff,

Case No.
5:19-cv-06768NC

Vs.

CITY OF SAN JOSE; RYAN DOTE;
JAMIE MARIE KULIK; NICHOLAS
PETERSON, and DOES 1 through 20,
inclusive,

Defendants.

 

DEPOSITION OF:
JAIME KULIK

Tuesday, April 20, 2021

 

Reported by:

Dana Jacobs
CSR No. 134939

| CERTIFIED cory |

 

 

 

 

——— ig
www.regalcourtreporting.com ceuny nereuran
866-228-2685 REGAL |

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 117 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

NICHOLAS ROBINSON,
Plaintiff,

Case No.
5:19-cv-06768NC

vs.

CITY OF SAN JOSE; RYAN DOTE;
JAMTE MARTE KULIK; NICHOLAS
PETERSON, and DOES 1 through 20,
inclusive,

Defendants.

 

The deposition of JAIME KULIK, taken on behalf of
the Plaintiff, before Dana Jacobs, Certified Shorthand
Reporter 13499, for the State of California, commencing at
11:01 a.m., Tuesday, April 20, 2021, remotely via

videoconferencing.

 

 

~ We
www.regalcourtreporting.com soa nuremne
866-228-2685 REGAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

Page 118 of 218

 

APPEARANCES:

For the Plaintiff:

LAHMANT LAW, APC
By: Nicole Lahmani
Attorney at Law
1539 East Fourth Street
Santa Ana, California 92701
(949) 202-1111
' nicole@lahmanilaw.com

For the Defendants:

By: Matthew W. Pritchard
Attorney at Law

200 Bast Santa Clara Street,

San Jose, California 95113

(408) 535-1205

 

CITY OF SAN JOSE - CITY ATTORNEY'S OFFICE

16th Floor

matthew.pritchard@sanjoseca.gov

3

 

 

www.regalcourtreporting.com
866-228-2685

REGAL |

 
oOo CO NS DH OO FSF WH NH FF

MM HMO MO NH MB KT FF eB BB Be BE Be Ee EE
OO mw W DS FP DO WwW DO AI BD OT BB W DH FT OC

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 119 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

Q During your training with the police academy,
there education with respect to performing a takedown?

A I'm sorry. Can you repeat the question?

did they train you on how to perform appropriate

takedowns in the academy.
Q What kinds?
A I can't recall the names of each one. There

a few different ones. -

few different takedowns, but you don't recall any of
those?

A I know them, yeah.

Q Okay. So what are they?

A I don't know the names of them. I don't

remember.

for me the different types?

A There's one called a leg sweep. There are a

that you're presented with.

 

Q Yeah. So when you attended the police academy,

takedowns?
A Yes, ma'am.
Q And what did you learn with respect to takedowns?
A I'm not sure. I know we learned a few different

Q Okay. So in the academy, they taught you about a

Q Okay. Fair enough. Would you mind describing

different ones. It kind of just depends on the situation

Was

are

few

 

15

 

Ye
www.regalcourtreporting.com coup sees
866-228-2685 REGAL |

 
SN Oo Fe WW DO

~]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 120 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

Q Okay. So there is a takedown in the form a le
sweep?

A Yes.

Q And what does that mean?

A I mean, it's hard to explain. I don't know if

can explain it to you. You kind of have to, like, do i

leg? Can you just kind of walk me through it?

A You could do either. You could grab onto thei

of just depends on the situation and their position and

stuff like.

other type of takedown?
A I mean, there are several, yes.

Q Okay. What's another type?

A I’m not sure. I don't know if I could describ
itj@ior yor.
QO Okay. So you know that there are several, but

the only one that you're familiar with is a leg sweep?
A Well, just the name of it, yes.
Q Okay. Forgetting about the name, just kind of

how it's done, can you describe a different type of

 

g

I
t.

Q Do you take someone by the arm? Do you use your

r

e

shoulder. You can put your leg behind their leg. It kind

Q Other than a leg sweep, are you familiar with any

 

takedown?
A I mean, it just kind of depends, like I said, on
16
www.regalcourtreporting.com | I errors
866-228-2685 REGAL,

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 121 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

m Ww NO

ao wa HD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

the situation and how you're trying to take the -- whoever
into custody, what their actions are.

Q Okay. And if you have someone who is just
standing upright and you need to take him down, how would
you approach that?

MR. PRITCHARD: Objection. Lack of foundation,
imprecise or incomplete hypothetical, vague.
BY MS. LAHMANT:

Q And by the way, your attorney is going to be
making a lot of objections today. Unless he instructs you
not to answer a question, I am entitled to an answer
Still .

A Okay. Like I said, it really just depends on the
different factors.

Q So as we sit here today, you're not able to
actually name any other takedown other than a leg sweep?

A No.

Q And as we sit here today, you're not able to
describe how any other takedown is performed other than
the very minimal information you provided with regards to
a leg sweep?

A Yeah. Well, every situation's different.

MR. PRITCHARD: Argumentative.
Go ahead.
BY MS. LAHMANT:

 

 

www.regaicourtreporting.com Dewy
866-228-2685 REGAL
‘9 CO SF DD OH Be WH YO FF

Me NM MO NS BS YB BBP HP BP BP PP Pp Ee PB BE
oO fF Ww MS FP OD © DO I DH HT B WY HY HF Oo

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 122 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

 

Q Is that a no?

A Yes,

Q Yes, that's a no?

A Yeah. I'm sorry.

Q How long have you been employed with the
San Jose PD?

A Approximately three years.

Q And you've not worked for any other police
department. Is that right?

A I have not.

Q Okay. Now, have you always been in the position
as a police officer with the San Jose PD during the course

of your employment? -

A No, ma'am.
0 What have your positions been?
A I was a community service officer before I was a

police officer.

Q Was that your very first position with the

San Jose PD?

A Yes, ma'am.
Q And what years were you a community service
officer?

A 2016 to 2018.

Q What did your duties include as a community

service officer?
18

 

 

Icourtreporti “—
www.regaicourtreporting.com LOURT REeoeTING
366-228-2685 REGAL |
m= WW fF

So Ob CO AHS HD

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 123 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

BY MS. LAHMANI:

Q Based on your training, is there any takedown
that is performed using only the suspect's arms?

MR. PRITCHARD: Objection. Vague.

THE WITNESS: I'm not sure. I don't know what
your question is.

BY MS. LAHMANT:

Q Yeah. Is there any takedown that you've ever
been taught or trained for where you only put a suspect to
the ground using his arms?

MR. PRITCHARD: Objection. Vague.

THE WITNESS: I'm not sure. I don't know -- I'm
Hets Ure! -

BY MS. LAHMANI:

Q When performing a takedown, is there always the
use of legs involved in that process?

MR. PRITCHARD: Objection. Vague, calls for
speculation, calls for expert opinion, incomplete
hypothetical.

THE WITNESS: I'm sorry. Can you repeat the
question?

BY MS. LAHMANT:

Q Yeah. When you are taught to take down a

suspect, are you supposed to push their legs in order to

get them to the floor?
70

 

 

Ye
www.regalcourtreporting.com (Dy eens
866-228-2685 ‘(REGAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 124 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

STATE OF CALIFORNIA )
COUNTY OF ORANGE )

I, DANA JACOBS, Certified Shorthand Reporter,
License No. 13499, for the State of California, do hereby
certify:

That, prior to being examined, the witness
named in the foregoing deposition JAIME KULIK, was
by me duly sworn to testify the truth, the whole truth,
and nothing but the truth;

That the testimony of the witness, the
questions propounded, and ail objections and statements
made at the time of the examination were recorded
stenographically by me and were thereafter transcribed;

Further, that if the foregoing pertains to the
original transcript of a deposition in a federal case,
pursuant to F.R.C.P. 30(e) (2) before completion of the
proceedings, review of the transcript XX_was __ was
not requested.

I further certify that I am not a relative or
employee of any attorney of the parties, nor
financially interested in the action.

I declare under penalty of perjury under the

laws of California that the foregoing is true and

 

103

 

 

 

correct. UX ered.

a
www.regalcourtreporting.com [Derm |
866-228-2685 (REGAL)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 125 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.
Jaime Kulik on 04/20/2021

 

ERRATA PAGE

I,

 

(Print Name)

f

changes to my testimony taken in the matter of

make the following

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

taken on
(Date)
Page Line Change
104
Icourtreporti a
www.regaicourtreporung.com court nrrearine
866-228-2685 REGAL]

 
10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 126 of 218

NICHOLAS ROBINSON vs CITY OF SAN JOSE, et al.

Jaime Kulik on 04/20/2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

///

 

(Witness Signature)

105

 

www.regalcourtreporting.com
866-228-2685

REGAL

 

 

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 127 of 218

Exhibit “I”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 128 of 218

 

POLICE STRATEGIES

Police Force Analysis Systems
Summary Report

San Jose Police Department

Use of Force Data from January 1, 2015 to June 30, 2017

By:

Bob Scales, J.D.

Police Strategies LLC
bob@policestrategies.com
www.policestrategies.com

 

 

January 2018
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 129 of 218

Background — The Lack of Data on Police Use of Force

In response to a recent series of highly publicized police shootings, the public and policy
makers are demanding that law enforcement be more accountable and transparent about its use
of force, particularly with regards to the impact on communities of color. But, as made clear in
a 2013 survey by the U.S. Department of Justice,/ there is wide variance in agency approaches to
tracking force, a lack of in-depth review of force within many individual police departments, and
simply no data allowing for a meaningful evaluation and comparison of use of force practices
across the United States. Understanding police use of force in all its complexity requires a
systematic examination of when, where, how, and why force is used in the approximately

800,000 annual force incidents involving nearly 18,000 police agencies throughout the country.

While the FBI has attempted to collect information on justifiable homicides by police
officers, this amounts to an extremely small percentage of all police uses of force that occur each
year and the data is limited and incomplete.? There are no reliable and comprehensive data
sources available that could be used to develop evidence-based best practices for use of force.
As a result, there currently exists a plethora of policies, training programs and procedures
designed to guide officers on how to appropriately use force. Since none of these policies or
programs have been evaluated for their effectiveness, agencies have no way of knowing whether
their existing practices should be maintained, modified or overhauled. Some organizations such
as the Police Executive Research Forum (PERF) have attempted to develop guidelines on how
officers should appropriately use force.? Unfortunately with no data or evidence to back up the
effectiveness of these new proposals, they are often met with skepticism and resistance by the

law enforcement community.* By issuing recommendations for sweeping reforms without

 

1 “Data on Use of Force by Police Across U.S. Proves Almost Useless,” New York Times, August 11, 2015.

? “FBI director calls lack of data on police shootings ‘ridiculous,’ “embarrassing,” Washington Post, October 7,
2015.

3 Guiding Principles on Use of Force, Critical issues in Policing Series, Police Executive Research Forum, March 2016.

4 Statement of the International Association of Chiefs of Police and the Fraternal Order of Police on PERF’s Proposed Use of

Force Standards, February 2016.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 130 of 218

providing any data to support those recommendations, the chasm between the public and police

may actually widen as we debate how the police should reform themselves.5

The lack of evidence-based policies for use of force is quite shocking when you consider
that these policies are being used to guide officers in making life and death decisions that could
have criminal consequences and expose departments to significant liability. It is inconceivable
that we would allow policies to govern the practice of medicine without ensuring that those

policies are backed up by solid scientific research and constant evaluation and assessment.

The Department of Justice (DOJ) has attempted to reform dozens of law enforcement
agencies over the last 25 years through a series of consent decrees and collaborative reform
projects. Consent decrees can cost local governments millions of dollars and it can take up to a
decade to reach compliance with court ordered mandates. Unfortunately, one thing that all
consent decrees have lacked is a systematic and comprehensive data collection program that
would be able to assess the effectiveness of the reforms and the long-term impacts of the
decrees. A few studies by academic researchers have determined that the benefits of consent

decrees are mixed at best.®

In May 2015 the Obama Administration launched the Police Data Initiative.’ This initiative
was the result of recommendations from the Task Force on 21% Century Policing and it has two
primary goals: (1) Use open data to build transparency and increase community trust, and (2)
Provide internal accountability and effective data analysis. One of the data elements collected
by the initiative is police use of force. This data is currently available on an open data portal
managed by the Police Foundation.® Only 24 law enforcement agencies have provided their data
on use of force incidents and each of those agencies has a different method for reporting their

stats. Some agencies only include 3 fields of information while others have more than 30 fields.

 

5 Protocol for reducing police shootings draws backlash from unions, chiefs group, Washington Post, March 31, 2016.
5 “Do federal consent decrees improve local police departments? This study says they might,” Washington Post,

May 24, 2017,
7 “Launching the Police Data Initiative,” The White House President Barack Obama, May 18, 2015.

8 Police Data Initiative Open Data Portal

 

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 131 of 218

Some agencies only report on officer involved shootings while others report on all uses of force
including the pointing of a firearm. Unfortunately, the use of force data provided to the Police
Data Initiative provides very little insight into how officers are using force and where efforts on

reform need to be focused.

The State of California recently adopted one of the most comprehensive use of force data
collection programs in the country.? The URSUS system uses an online reporting tool*® to collect
data from all law enforcement agencies in the state. The California DOJ recently released its first
report on use of force data from 2016.7 The main limitation of URSUS is that it only collects data
on use of force incidents that result in serious bodily injury or death of a civilian or officer or the
discharge of a firearm. In 2016 there were just 782 incidents that met the URSUS reporting
criteria which is less than 2% of the estimated 45,000*2 uses of force that occur in the state each
year. Only 25 of the state’s 509 law enforcement agencies had more than 5 incidents to report
to URSUS in 2016 and more than half the agencies in the state did not have any incidents to
report. While the URSUS system is a good first step, the limited amount of data it contains will

provide little guidance to departments that want to implement data-driven reforms.

While URSUS captures data on all firearms discharges, most officers will go their entire
careers without ever discharging their firearms in the line of duty. By contrast, half of the nation’s
800,000 law enforcement officers will use some type of force at least once this year. We need
to begin collecting and analyzing data on all use of force incidents so that agencies can craft

evidence-based best practices and closely monitor officer behavior in the field.

 

9 “California Launches Digital Platform to Collect Police Use-of-Force Data,” Techwire.net, September 22, 2016,

10 California Department of Justice URSUS Use of Force Incident Reporting

12 California DOJ URSUS 2016 Report

2 This estimate of the total number of use of force incidents in the state was derived from the total number of
arrests in 2016 (1,120,759) multiplied by 4% which is the average use of force rate per arrest of the 32 law
enforcement agencies in the Police Force Analysis System™. A use of force incident includes the use of any physical
force to overcome resistance and/or the use of any weapon.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 132 of 218

Early Intervention (Early Warning) Systems

Many law enforcement agencies have developed Early Intervention Systems (EIS) to
identify potentially problematic behavior among their officers at an early stage so that corrective
measures can be taken before a serious incident, complaint or lawsuit occurs. A number of these
systems include use of force data as one of the risk components. Typically, some type of trigger
will be set based upon the frequency of force (e.g. 3 or more uses of force in a 6-month period)
and when an officer meets that trigger, they will be flagged for additional review. The efficacy of
EIS systems has been challenged and there is little evidence to demonstrate that they are
effective at identifying high risk officers.1? The Los Angeles Police Department spent millions of
dollars developing its TEAMS II system as part of a federal consent decree. Each month the
system flags about 190 officers for additional review based in part on the frequency of use of
force incidents. In 70% of the flagged cases supervisors did not find any issues with the officer’s
use of force and only 3% of the flagged officers were ordered to undergo retraining, were
reprimanded or had some other action taken.’* As will be discussed later in this report,

measuring the frequency of an officer’s use of force is a poor measure of the appropriateness of

that force.
Building the Data Infrastructure to Support Democratic Policing

The core function of the police in a democratic society is to protect life, liberty, and
property, and coercion is the fundamental means by which they achieve those democratic goals.
While the police perform many complex and important roles within the communities they serve,
the single defining characteristic of the police is their capacity to both verbally and physically
coerce individuals to do things that they are not otherwise inclined to do, particularly those
individuals who are not obeying the rules. To be able to do this efficiently and effectively, the
police must be viewed as a legitimate authority by the citizens they serve. This perceived

legitimacy is driven by transparency in police decision-making, the presence of sufficient

 

43 “Early Warning Systems: What's New? What’s Working?” CNA, December 2015.
34 “Report questions LAPD program to flag misconduct,” Los Angeles Times, August 25, 2014.

© 2018 Police Strategies LLC i?

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 133 of 218

accountability structures, and perhaps most important, fundamental fairness in the distribution
of coercive authority.

Democratic policing is thus a process rather than an achievable end in itself, and it can
only be demonstrated through constant evaluation in order to ensure that these democratic
ideals are being satisfied. This process of evaluation requires adequate information about
coercion. Recent tragic high-profile events have renewed our focus on an old problem: the fact
that we simply do not have sufficient data about police coercion. The most important task to
improve the quality of policing in the United States is to systematically collect and report data on
police coercion, and to understand the distribution of coercion across people, places, and time.

e Who is being impacted by police use of coercion and why?

e Are some communities disproportionately impacted by police use of coercive authority?
e How does a suspect’s mental health status affect police decision-making?

e Are marginalized populations, such as the homeless, at risk for disproportionate force?

e Does officer knowledge of a subject’s potential threat or level of intoxication influence

their use of coercive authority?

Police Strategies LLC has partnered with the Center for the Study of Crime and Justice at
Seattle University to develop comprehensive information about the intersection of individual and
contextual factors that explain situational, temporal, and spatial variation in the distribution of
police coercive authority with attention to the ways in which demographic factors such as
race/ethnicity, gender, and age, situational/historical/individual characteristics such as mental
illness, homelessness, and location impact police-citizen interactions and police coercive control.
Data from this system will produce research and support community engagement about the

relationship between the intersection of race, age, gender, and status on police coercion.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 134 of 218

Police Strategies LLC

Police Strategies LLC is a Washington State based company that was formed in February
2015. The company was built by law enforcement professionals, attorneys and academics with
the primary goal of helping police departments use their own incident reports to make data-
driven decisions and develop evidence-based best practices. The company’s three partners are
all former employees of the Seattle Police Department and were directly involved with the
Department of Justice’s pattern or practice investigation of the department in 2011 as well as
the federal consent decree that followed. They wanted to take the lessons learned from that
experience and provide other police departments with the tools they need to monitor use of
force incidents, identify high risk behavior and evaluate the outcomes of any reforms that are
implemented. The company has a partnership with the Center for the Study of Crime and Justice

at Seattle University to assist in the analysis of the data.

Police Force Analysis System™

In the summer of 2015, Police Strategies LLC launched the Police Force Analysis System™
(PFAS). PFAS combines peer-reviewed research with state-of-the-art analytical tools to produce
a powerful data visualization system that can be used by law enforcement, policy makers,
academics, and the public. The core of PFAS builds upon the research work of Professor Geoff
Alpert and his Force Factor method. Force Factor analysis formed the basis of Professor Alpert’s
2004 book “Understanding Police Use of Force — Officers, Suspects and Reciprocity”*® and has
been the subject of several scholarly articles.”

PFAS is a relational database that contains 150 fields of information extracted from law
enforcement agencies’ existing incident reports and officer narratives. The data is analyzed using

legal algorithms that were developed from the evaluation criteria outlined in the United States

 

45 Capitola Police creates online database to track use of force stats, Santa Cruz Sentinel, August 2016.
46 Understanding Police Use of Force — Officers, Suspects, and Reciprocity, Cambridge Studies in Criminology, 2004.
1? See, e.g., Reliability of the Force Factor Method in Police Use-of-Force Research, Police Quarterly, December

2015.

 

© 2018 Police Strategies LLC (ese
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 135 of 218

Supreme Court case of Graham v. Connor, 490 U.S. 386 (1989). The Court adopted an objective

reasonableness standard which evaluates each case based upon the information that the officer

was aware of at the time the force was used and then comparing the officer’s actions to what a

reasonable officer would have done when faced with the same situation. PFAS uses Force

Justification Analysis to determine the risk that a use of force incident would be found to be

unnecessary and Force Factor Analysis to evaluate the risk that the force would be found to be

excessive.

Was the force necessary?

 

Graham vy. Connor

1989

Objective Reasonableness Standard

Was the forge excessive?

 

 

 

 

 

 

 

 

 

 

s
So
J
s
z
>
=
.
a

PFAS examines relevant temporal data from immediately before, during and after an

application of force.

  
 
   
  

Sane
‘~ Ferce &

A Resistance :

[» Demographics
‘+ Justification ,
E Force Used’.

te

  

 
 

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 136 of 218

PFAS uses powerful data visualization software to display the information on dynamic
dashboards. These dashboards can be used by police management to identify trends and
patterns in use of force practices and detect high risk behavior of individual officers. The system
can also be used to spot officers who consistently use force appropriately and effectively. Since
the system can find both high risk and low risk incidents, PFAS can be used both as an Early
intervention System to correct problematic behavior as well as a training tool that highlights
existing best practices.

PFAS contains several years of historical data for each agency and is designed to be
updated on a regular basis. This allows the department to immediately identify trends and
patterns as well as measure the impacts and outcomes of any changes that are made to policies,
training, equipment or practices. For example, if a department provides crisis intervention and
de-escalation training to its officers, the system will be able to evaluate whether that training has
had any impact on officer behavior.

PFAS currently has use of force data from 32 law enforcement agencies in five states
involving more than 5,000 incidents and 2,500 officers who used force a total of 13,000 times.
PFAS is the largest database of its kind in the nation. Although the incident reports from each of
these agencies uses a different format, all the data extracted and entered into the system has
been standardized which allows us to make interagency comparisons. The Police Force Analysis
Network™ allows agencies to compare their use of force practices with other agencies in the
system.

The Police Force Analysis System™ provides comprehensive information about police use
of coercive authority, and permits the study of the intersection of individual and contextual
factors that explain situational, temporal, and spatial variation in the distribution of police
coercive authority. PFAS supports meaningful community engagement about police coercion by

providing comprehensive and relevant data to address and inform community concern regarding

police-citizen interactions.

 

© 2018 Police Strategies LLC za
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 137 of 218

Key Findings from the Police Force Analysis System™

Under our partnership with the Center for the Study of Crime and Justice at Seattle University,
we are continuously analyzing the use of force data from all the agencies in PFAS to identify

trends, patterns, correlations and outcomes. Here are some of our initial key findings:

1, Uses of Force are Linked to Arrests

Almost all use of force incidents are associated with an attempt by an officer to bring
an individual into custody. If a suspect resists a lawful arrest or detention, then it is usually
necessary for the officer to use some type of force to gain control of the suspect. To reduce
the need to use force, many agencies have sent some or ail their officers through crisis
intervention and de-escalation training. These courses help officers identify individuals with
mental health issues and provides them with the verbal and interpersonal skills needed to
help de-escalate and gain control of problematic situations without having to use force.
While there are no comprehensive studies that have linked de-escalation training with a
reduction in use of force incidents, it is likely that these programs do provide officers with
valuable skills that they can use to resolve conflicts.

While many people view any use of force by police as a negative outcome regardless
of how or why the force was used, our data shows that officers cannot do their jobs effectively
without using some amount of force in appropriate circumstances. No matter how much de-
escalation training an officer receives, there will always be a certain percentage of arrestees
who will resist or flee regardless what the officer says or does. PFAS data shows that on
average 4% of all arrests involve in a use of force.

Some departments have seen dramatic declines in uses of force when consent
decrees are imposed or when departments come under intense public scrutiny or when body
cameras have implemented. However, these declines in uses of force are almost always
associated with a corresponding decline in arrests as officers become less proactive and they
are more reluctant to engage in situations involving minor crimes, infractions or suspicious

circumstances.

 

© 2018 Police Strategies LLC ae
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 138 of 218

There is a strong correlation between the total number of uses of force a department
has and the total number of arrests their officers make. Similarly, the more proactive and
productive an officer is, the more arrests they will make and the more uses of force they will
have. Rather than simply measuring the frequency of force, a better metric to assess risk is
the use of force rate compared to arrests. For example, an officer who makes 10 arrests and
uses force against 4 of those suspects (40% use of force rate) is a much higher risk than an
officer who makes 300 arrests and uses force against 12 suspects (4% use of force rate).

When an agency begins to analyze its use of force incidents, the focus should be on
the use of force rate per arrest, the necessity of the force used (i.e. whether the force was
justified) and the proportionality of force to resistance (i.e. whether the force was excessive).
Unfortunately, most departments and most Early Intervention Systems simply look at the
frequency of force and work from the assumption that more force is bad, and less force is
good. This type of simplistic analysis tends to penalize more productive and proactive officers

and could lead to public safety problems if officers are encouraged to disengage and make

fewer arrests.

. Officers that use force more frequently, tend to use force more appropriately
PFAS examines not only the frequency of force that an officer uses, but also the risk
that an individual force incident would be found to be unnecessary and/or excessive under
the Graham v. Connor legal standard. We have found that officers who rarely use force tend
to have higher risk scores than officers who frequently use force. This is probably because an
officer who has more experience using force in the field will learn how to use force more
appropriately than an officer who has only used force during training exercises.

This finding has significant implications for existing Early Intervention Systems which
rely solely on the frequency of force to identify potentially problematic behavior. These
systems flag officers with the highest number of force incidents as high risk. Our findings
suggest that the opposite is true and that it is the officers who rarely use force who represent
the greatest risk to the department. This may explain why most EIS systems have a very high

false positive rate. (See the LAPD TEAMS II discussion above).

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 139 of 218

Less experienced younger officers are more likely to find themselves in

situations where use of force is required

On average about half the officers in any given police department will use force at
least once each year. Most of the officers who use force will-be assigned to patrol and these
officers tend to be the youngest and least experienced officers in the department. As we saw
in the previous finding, the less experienced the officer, the more likely it is that the officer
will engage in high risk use of force behavior. This has implications for officer deployment
and training. As a risk management strategy, it may be prudent to partner more experienced
officers with less experienced ones until they have had enough practice in using force in the
field. From a training perspective it would be advisable to focus in-service use of force
training on younger and less experienced officers and have each of their use of force incidents

thoroughly reviewed and discussed with their supervisors.

Members of the public tend to be more concerned about the fact that force

was used at all rather than the level of force that was used

Some of the agencies we are working with have provided us with data on complaints
about uses of force and this data has been incorporated into PFAS. An analysis of that data
has shown that when individuals complain about an officer using excessive force against
them, it is more common for these incidents to have a low Justification Score rather than a
high Force Factor score. Therefore, it appears as if the motivation for the complaint is not
about the level of force that was used, but rather the fact that force was used at all.
Complaints about use of force are most common when low levels of force are used against
individuals who are engaged in minor crimes or infractions or when they are incorrectly
suspected of criminal behavior. When these individuals fail to cooperate, the officer can
usually gain control with a minimal amount of force and no injury. However, the suspects in
these types of situations tend to view any force used against them as unwarranted, and
therefore any amount of force used is likely to generate a complaint. In situations where a

suspect was engaged in serious criminal behavior, threatened the officer, actively resisted

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 140 of 218

and/or tried to flee, suspects are less likely to complain even if the officer used a very high
level of force and the suspect sustained an injury.

This finding is consistent with a recent study from the John F. Finn Institute for

Public Safety:

“In our recently published study of policing, Mirage of Police

Reform, we found that citizens’ assessments of procedural justice

are shaped much less by how officers use their enforcement

powers—such as using physical force or conducting searches—

than whether they use them...[I!]ndividual officers’ decisions about

whether to use their coercive authority matter far more to public

perceptions of police legitimacy than how they use it.”78

 

18 “Building Trust in Police: What Really Works?” The Crime Report, Center of Media Crime and Justice at John Jay

College, July 18, 2017.
© 2018 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 141 of 218

Data Collection from the San Jose Police Department

Police Strategies LLC began working with the San Jose Police Department (SJPD) in May
2017. Our first task was to code the Department’s use of force reports from 2015 and 2016 and
enter the data into the Police Force Analysis System™.

SJPD provided two types of reports for coding: (1) General Offense Hardcopy (GO) reports
and (2) Force Response Reports. These reports were received as Adobe Acrobat files. In addition,
SJPD provided electronic data on some of the incident details (date, time, address, etc.) and
suspect details (age, race, gender). There were 727 incident reports from 2015 and 617 from
2016. Some of these incidents involved more than one suspect that had force used against them.

Police Strategies LLC began coding the cases in July 2017. There were five coders that
reviewed the reports and entered the data into PFAS. Each coder has successfully completed a
three-month training course and has passed a series of exams to ensure that their coding is
consistent and meets the standards required for the system. In addition, each coder’s work is
spot checked to ensure accuracy and consistency. Data entry was completed in early September
2017 and then the information was then processed through the system’s legal algorithms.
Finally, the interactive dashboards were built for SJPD. All the data entered into the system was
geocoded and SJPD was able to provide shape files for the department's divisions, districts, beats
and grids. This enabled us to prepare several customized dashboards that present the use of
force data geographically.

The Department has also contracted for quarterly updates of PFAS using 2017 data. In
February 2017 SJPD stopped using the hand-written Force Response Reports and officers began
entering the data into a new electronic database. SJPD sent us the records from that electronic
database for entry into the system. The first six months of reports from 2017 have been entered
into the system and the dashboards have been updated. Reports from the third quarter of 2017
are currently being coded and the updated dashboards will be ready by January 2018. Moving
forward, the dashboards will be updated every quarter within 6 weeks of receiving the reports

from the preceding quarter.

 

© 2018 Police Strategies LLC
 

 

i
i

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 142 of 218

San Jose Police Department Force Response Report from 2007

The last use of force report created by SJPD used data from 2007 and used about 20 data

fields taken from the Force Response Reports. While not all this data is directly comparable with

the data contained in PFAS, we were able to make direct comparisons with the data taken from

the Force Response Reports from 2015 and 2016. The following is a comparison of the data

contained in the San Jose Police Department’s 2007 Force Response Report and the

Department’s use of force data from 2015 and 2016 contained in the Police Force Analysis

System™.

1. Arrests and Uses of Force

From 2007 to 2016 the number of annual arrests made by SJPD fell by 58% from 35,998

arrests to 15,229 arrests. At the same time the number of uses of force fell by 45% from

1,156 in 2007 to 639 in 2016. In 2007 the use of force rate (uses of force per 100 arrests) was

3.2% and by 2016 it had risen to 4.2%. This modest increase in the use of force rate is related

to the lower number of arrests. When the department makes fewer arrests, officers will focus

on more serious incidents particularly those involving violent crimes and weapons offenses.

Suspects involved in these types of crimes tend to be less compliant generating a higher use

of force rate. Therefore, the increase in the department's use of force rate is a product of an

increasing percentage of violent crimes in overall arrests (19.8% in 2015 to 23.3% in 2016).

Arrests and Uses of Force i

40,000
35,000
30,000
25,000

20,000

Total Arrests

15,000
10,000

5,000

 

 

19,179

2,000
1,800 | |
1,600
1,400
1,200
1,000
soo |}
600
400
200 |

 

2016
639 "i
15,229

A5S% ~~

4.0%

3.5%

3.0%

2.5%

2.0%

1.5%

1.0%

:! 0.5%

0.0%

Use of Force Rate per 100 Arrests

— A2%

 

 

 

2015 2016

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 143 of 218

2. Location of Force Incidents

% OF ALL INCIDENTS

Over the last 10 years there has been a dramatic shift in the location of force incidents
within the City of San Jose. The City is divided into 17 police districts and the proportion of all
uses of force each year were examined for each district. In 2007 Edward District alone had 20%
of all the force incidents in the City. By 2016 that percentage had fallen to 12%. By contrast
Lincoln District had 9% of the City’s uses of force in 2007 and that grew to 13% by 2016. Over
the last 10 years the percentage of the City’s uses of force has increased by over 50% in Adam
and Charles Districts while falling by more than 40% in Yellow and Edward Districts. All the
districts had double digit percentage changes except for David, King, Mary and Victor Districts
which remained relatively unchanged. These dramatic shifts in the locations of use of force
incidents may be a result of deployment and staffing changes or varying crime patterns or a

combination of multiple factors.

 

 

 

     

 

 

 

      

    

 

Uses of Force by District
20% = pete mmm eine ae ome
15% | “
10% ~-
5%
oF Fe Edward! Lincoln charles; Xray | ing | | I Paul | | Frank | T I victor | | Yellow lWitiam! Ri Robert! ‘Adam | Nora {tom | i ‘David |
1% gam | 46% | 5.3% | ; 38% | 3.28 3.2% | 80x | 2.5% | 3.4% | 0.1% |

jO2007 19.8% | 9.3% | 6.6% ; 7,
(2035 11.9% | | 12.0% | 11.2% | 7 7

  
 

penne fo eee Fens -

; i “a 2
| SAH | 3.6% | 4.6% | 4.3% | 4.5% | 3.9% | 3.4% | 3.8% | 2.3% 7 0.1% |
{2016 14.6% | 12.8% | 10.2%? 8.8% | 7.8% | 6.7% | 5.9% | 6.7% | 3.9% | 4.2% | 3.0% | 4.2% | 4.1% | 4.7% | 3.0% | 2.3% | 0.0% |

© 2018 Police Strategies LLC

 

 

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 144 of 218

 

Percentage Change in Uses of Force from 2007 to 2016

 

Percentage Change

[a so

  

50%

 

 

 

 

3. Entertainment Zone

It appears that most of the decline in force incidents with the following characteristics is due

to a dramatic decline in force incidents in the Entertainment Zone:

Friday and Sunday

12am to 4am

On Views

Alcohol related calls and assaults on citizens
Edward District

 

© 2018 Police Strategies uc
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 145 of 218

In 2015 and 2016 there were 144 uses of force in the Entertainment Zone. These incidents
had characteristics that were different from incidents that occurred in other areas of the city:

e On Views were more common in the Entertainment Zone — 42% vs. 28% for the rest

of the city

e Violent crimes were more common in the Entertainment Zone — 40% vs. 32% for the
rest of the city

e Disturbances and suspicious circumstances were more common in the Entertainment
Zone — 22% vs. 15% for the rest of the city

e 99% of incidents occurred outside (street or park) or inside a business or club vs. 71%
in other areas of the city

e Between 1am and 2am was the most common hour for force incidents to occur in the

Entertainment Zone (between 10pm and 11pm was the peak time in other areas of

the city)

e Half the use of force incidents in the Entertainment Zone occurred on Saturday and

Sunday vs. 35% in other areas of the city

Percentage of Force Incidents
Occurring in the Entertainment Zone

18%
16%
14%
12%
10% see
8% aaetee
6% cent ie
4% 1S
2%
0%

Percentage of All Force Incidents

 

2007 2015 2016
Entertainment Zone 16.4% 11.1% 9.7% |

 

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 146 of 218

4. Day of the Week
Over the last 10 years the proportion of weekly incidents has increased from Mondays to

Thursdays while it has declined on Fridays and Sundays. Saturdays have remained steady.

Day of Week

20%
15% oe nn ee

10%

% OF ALL INCIDENTS
ui
RK

  

5. Time of Day
Between 2007 and 2016 the most significant change in the time that force incidents occur
was from 12am to 4am. In 2007 nearly one-third of all force incidents occurred during this

time but by 2016 this was down to 14% of all incidents.

 

Time of Day

i

35% : ota — moe

|

30% mo

|B asx coms

a

5 20% ~

i £ | |
' gu . '
ee 1
6 10%
os ae ERE.
om | _

4am-fam =‘ Sam-12pm i2pm-4pm 4pm-Spm Bpmvizam

: je 2007" 5% 7% . 11% 20% 25%

; jm 2015) 7% : 10% 11% 23% 29%

| tm 2016: 7% 13% 13% 24% 29%

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 147 of 218

6. Source of Call
Over the last 10 years use of force incidents resulting from dispatched calls have become
more common while On Views have declined. In 2007 force incidents from Dispatched calls
and officer initiated stops were nearly equal at 45% each. By 2016 Dispatched calls made up

57% of all force incidents while officer initiated stops were only 33% of force incidents.

Source of Call

60%

50%

 

   

40%
wn
B
wi
a
(3)
= 30%
3
<
a
5
z

20% ~

10%

|
Self Initiated | Flag Down Assist Other

| 2007! 33% 12% 4% 3% | 2%
| 2025 | 1 2496 12% | 3% HS 5%
|= 2036! 18% 1% | 4% 3% 3%

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 148 of 218

7. Incident Type

The following types of incidents have become more commonly associated with force

incidents over the last 10 years:

® Domestic Violence
e Pedestrian Contacts
e Crime in Progress

® Suspicious Persons

Incidents where the suspect is under the influence of alcohol or the suspect has assaulted a

citizen are less likely to be associated with a use of force in 2016 compared to 2007.

 

10%
8%
ec
<
TT}
O 6% -
ww
£
a
<
a
3
#
4% -
2%
0% ' oo
! Domestic Pedestria |
; Violence | | Contact ;
|= 2007) 8.2% ! 4.3% |
;m2015, 8.4% | 8.3% |
|= 2036: 10.0% | 7.8% 6.

Incident Type

 

 

 

 

] ' Crime ‘in " [Assault on/ Suspicious! Vehicle | Assault on; " Mental : Drug : Suicidal
Progress | ' Persons | Pullover , Officer lilness | | Influence } Person
46% | 8.0% | 41% | 5.6% | 3.2% | 24% | 20% | 14%
80% | 56% | 45% | 36% | 39K | 34K 34K | 12%
5% | 55% | 63% | 45% | 27% | 24% 14% | 0.9%

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 149 of 218

8. Number of Suspects
In 2007 officers reported that 34% of force incidents involved multiple suspects. By 2015 that
percentage had dropped by nearly two-thirds with only 13% of incidents having more. than

one suspect involved.

Number of Suspects

% OF ALL INCIDENTS
S
&

 

Multiple
34%
13%

14%

 

 

 

9. Gender of Suspects
The gender of suspects involved in force incidents has not changed significantly over the last

10 years with roughly one in eight incidents involving a female suspect.

Gender of Suspect

90%
80%

g

60%
50%
40% -

% OF ALL INCIDENTS

20%

 

 

 

 

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 150 of 218

10.Age of Suspects

The proportion of suspects under age 25 that were involved in force incidents has decreased

from 44% in 2007 to 29% in 2016. This has caused the average age of all suspects to rise from

28.6 years to 32.6 years.

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

Age of Suspect
30% |
|
25% - |
|
E 20% .
2 :
bud i
Qa
Oo , :
= 15%
a
< i
ro
se 10% |
7
5% |
0% : ig ee Pan pond ’ —. 7 ee a pores RO -.. « a
' 10-14 | a5- 19 |, 20-24 | 25- 29 | 30- 34 (35-36 39 |: 40-4 44 | i 45- 49 55-59 | 60-64 | 65-69} 70+ | |
'€ 2007| 1.8% | 16.0% 26.3% 17.3%, 11.4% | 9.3% | 7.3% | 5.6% | 3.1% 1.196 | 0.396 | 0.3% | 0.356 | |
| 2015! 0.8% 12.6% | 18.4% | 15.9% | 16.1% 310% 6.9% 7.7% 6.8% 2.7% | 0.7% | 0.0% | 0.4% |
2016 0.3% 11.1% | 17.1% | | 19.9% | 13.5% 13.3% | 6.1% | 5.8% | 6.6% | 4.7% | | 0.396 | 0.5% | 0.6% | |

2 Average Age of Suspects

30

i j

25

20 |

10

i i

5

0 i

_ 2007 2015 2016s

[mAverageAge 28.6 32.0 3260

 

© 2018 Police Strategies uc
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 151 of 218

11.Suspects Under the Influence or Mental Health Issue
Since 2007 the percentage of suspects who are under the influence or experiencing
mental health issues has declined steadily. Suspects with mental health issues dropped

by nearly 50% from 2007 to 2016.

 

 

  

 

 

Signs of Chemical Influence or Mental Health

80%

70%

60% |

!
i 2 50%

2
Ww
a
O
= 40%
~
<
is
Oo
x 30%

20%

—

10% ae. j

0% - . : . | ra
ees | _ Mental Health — None
2007 66.7% | 13.9% 19.4%
ie 2015) 62.5% i. 85% 29.0%
| w 2016: 54.8% Lo 6.7% 38.5%

 

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 152 of 218

12. Assaults on Officers
From 2007 to 2016 fewer officers reported being assaulted by the suspect during a use of

force incident.

Percentage of Officers Reporting Being Assaulted During
a Force Incident

25% - a! me
20%
15%
10%
5% -
0%

' é
}
t

i ir Assaulted | 20.2%

bee Fe ee meme te ea tie

  

 

13.Officer Assignment
Over the last decade, fewer officers assigned to specialty units were using force and most
of the force used by the department shifted to patrol officers. By 2016, 85% of all the

force incidents i in the department were initiated by officers assigned to patrol.

 

 

 

 

 

i
'

Officer Assignment

90% a

80%

70% ~
2
Z 60% .
a
B 50% -
= 40%
<x
© 30%
x

20% -

10% | ay i

m |" spedal | emeraiment) Ge ‘Seconda |

: Patrol : pecia ntertainmen Other econaary BOI

4 Operations = Zone Employment.
© 2007' 70.9% | 119% = 127% | 1.6% 2.3% 0.5%
2015 79.0% | 126% | 18% |; 3.6% — 18% = = == 1.2%
m2016, 84.6% 4 8=—S 8.8% =i (itsid2HSC(i‘(;StSC 18%  ' 11%

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 153 of 218

Analysis of Use of Force Frequency by Officer Characteristics

As of June 2017, the San Jose Police Department had 915 sworn officers on its roster.’®
From January 1, 2015 to June 30, 2017 about two-thirds of the officers in the department (613
officers) used force at least once. On average each of these officers used force 4.9 times. During
this same period there were 62 officers who are no longer with the department and these officers
used force 148 times.

The Use of Force Disparity Index is the percentage of all use of force incidents involving a
group of officers divided by the percentage of ail officers in the department that are associated
with that same group. A score above 1 indicates that uses of force are over represented in the
group. A score of less than 1 indicates that uses of force are underrepresented in the group. For
example, San Jose PD has 180 sergeants making up 16.3% of all the officers in the department.
These sergeants used force 191 times which is 6.1% of all the uses of force used by all the officers
in the department. The Disparity Index for sergeants is 0.37 (6.1%/16.3%) which means that
sergeants are underrepresented in uses of force (i.e. sergeants are 63% less likely to use force
than you would expect based upon the number of sergeants in the department). By contrast,
officers with less than 5 years of experience are overrepresented in uses of force. These officers
make up 20% of the department but they are involved in 40% of all uses of force so they are twice
as likely to use force as you would expect based upon their numbers in the department and they
have a Disparity Index of 2.

The following graphs examine how frequently officers with different characteristics use

force.2°

 

19 All the use of force analyses involving officer characteristics includes both active and inactive officers except for
the analysis related to the officer’s current assignment which only includes active officers.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 154 of 218

Officer Gender

There are 111 female officers in the San Jose
Police Department representing 10% of all
the sworn officers. Between January 1, 2015
and June 30, 2017, female officers used force
216 times which was 6.9% of all the force
used during the period. Female officers were
31% less likely to use force than would be
expected based upon their percentage of the
police force.

Over the last two and a half years, 54% of
female officers used force at least once
compared to 61% of male officers. On
average, female officers who used force were
involved in 3.6 incidents compared to 4.8
incidents for male officers.

Percentage of Officers Using Force and

Average Number of Uses of Force per Officer

70% ~ 6
60% of 5
50%
4
40%
3
30%
2
20%
10% 1
0% . —_ 0
a. Male Female :
© % of Officers Using 61% 54%
Force L
6 Average UOF per 4s j 3.6

Officer i

Percent of Total

Officer Gender

100%
90%
80%
70%

60% -

50%
40%
30%
20%
10%

0%

| m Officers = 1,314

@ Uses of Force = 3,130

 

Disparity Index = % of All Uses of Force / %

 

of All Officers

11

1.0 5 ae -

0.9

0.8

0.7

0.6 ,
7 3 Male Female
& Disparity Index! 1,03 0.69

 

© 2018 Police Strategies LLC

 
j
;

i ie % of Officers Using F Force ! ‘

ie Average UOF per Officer ;

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 155 of 218

Officer Race

The amount of uses of force by
White, Hispanic, and Asian officers
are proportionate to their share of
all officers in the department.
Black officers are 46% less likely to
use force and Native American
officers are 61% more likely to use
force than would be expected
based upon their percentage of
the police force.

About 60% of White, Hispanic,
Asian, and Native American
officers in the department used
force at least once during the last
two and a half years while 49% of
Black officers used force. On
average each White, Hispanic and
Asian officer using force used
force about 5 times while Black
officers used force 3 times and
Native American officers used
force 7 times.

Percentage of Officers Using Force and

 

Percent of Total

 

60.0%

50.0%

30.0%

20.0%

10.0%

« Officers = A, 114

jm Uses of Force = 3, 130) 52. 6%

Average Number of Uses of Force per Officer

70%
60%
50%
40%
30%
20%
10%

0%

ov White | Hispanl

59% 62% |
49

60%
46

te et

49% |
5.0

|
}
|

31 |

Asian i Black

Amer
62%
7.4

poe

Officer Race

 

co “ “| i 7
White it bispante Asian ; Black i Nat
a es I a!
| 53.3% | 209% | 16.2% | 4.3% | 1.2%
| 25.3% | 17.8% | 2.3% | 2.0%

 

Disparity Index = % of All Uses of Force /

1.8

1.6

1.4

1.2

1.0

0.8

0.6

0.4

= Disparity Index

% of All Officers

 

“White Asian
0.99 1.10

“Black | Nat Amer
0.54

‘Hispanic |
1.02 i

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 156 of 218

Officer Age

Officers under 40 years of age have a
greater percentage of all uses of force
than would be expected based upon the
number of officers in the department.

Younger officers are 80% more likely to ; 40% © EB
use force than would be expected based | a5%

upon their proportion of the |

department. 30%

The younger the officer, the more likely | 25%

he/she is to use force. About 82% of | 20%

officers under 30 used force at least |

once in the last two and half years while | 15% - 4
only 42% of officers over 50 used force. i

Those officers who used force and were -

under 40 years on average used force 5%

about 6 times while older officers used
force only about 3 times. 0% eS
imOfficers=1,114 {| 10.8%

= a

| Uses of Force = 3, 130) 19.3%

45% we eaten mee mene ates

Percent of Total

 

30-39 | 4049 | 50
22.1% | 414% | 25.7% |
39.5% | 30.7% | 10.6% |

 

Percentage of Officers Using Force and Average Number Disparity index = % of All Uses of

 

 

 

:
i
of Uses of Force per Officer Force / % of All Officers
ij
100% 7) OG 2.0
}
90% 1.8
6):
80% 1.6
; 5)
70% 1.4
60% 4 1.2 -—
50%
3 1.0
40%
0.8 “—
30% 2
0.6 ~ |
20%
1 0.4
10%
0.2
0% ; —_ : a... ; 0
22-29 30-39 40-49
| % of Officers Using Force! 82% 76% 57% | 9.0 i 22-29 | 30-39 | 40-49 | “50+
le Average UOF per Officer: 6.1 66 | 37 8 |! | Disparity Index| 18 | 18 [ 07 | 0.4 |

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 157 of 218

Officer Years of Experience

Officers with less than five years of
experience have a greater percentage of
all uses of force than would be expected
based upon the number of officers in the
department. The least experienced
officers in the department are more than
twice as likely to use force than would be
expected based upon their proportion of
the department. The less experienced
the officer, the more likely he/she is to
use force.

 

About 82% of officers with less than 5
years’ experience used force at least
once in the last two and half years while
only 38% of officers with 25 or more
years’ experience used force. On
average those officers who used force
and had less than 5 years’ experience
used force on average 7 times, while
officers using force with more than 25
years’ experience used force only 2.5
times.

 

}
Percentage of Officers Using Force and Average
Number of Uses of Force per Officer
100% 8
90% © 7
80%
6
70%
60% 5
50% 4
40% 3
30%
2
20%
10% 1
0% ‘ ee - . 0
<s 5 10-14 | 15-19 | 20-24 | 42 25+ | '
x % of Officers Using Force 82% 63% TA% | 60% | i 46% i 38% | i
© Average UOF per Offi cer 7. 1 4.7 49 42 | 2.6 | 2.5 5 | |

Percent of Total

|e Officers = 1,114

Officer Years of Experience
45%

40%
35%
30%
25% a
20%
15%
10%

” if
o% , =.

i

<5 : 5-9
20.3% ; 4.9%

 

10-14 | 15-19 | 20-24' 25+ |
14.4% | 21.6% | 23.9% | 14.9% |

 

 

@ Uses of Force = 3,130 41.9% 5.2%

 

 

 

 

18.7% | 19.2% | 10.0% | 5.0% }

 

 

 

 

t

  

Disparity Index = % of All Uses of Force / |

% of All Officers

2.5

2.0

15

1.0 2. Re | |

0.5

0 0 powteet orem ¥
| <5 | 59 | 10-14) 15-19| |20-24) 25+

|m Disparity Index; 2.1 | 1.0} 13 | 09 | 0.4 | 03

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 158 of 218

Officer Rank

Officers are 20% more
likely to use force than
would be expected based

upon their proportion of :

all sworn personnel in the
department. Sergeants,
lieutenants, captains and
chiefs are all much less
likely to use force than
would be expected based
upon their numbers in the
department.

About 67% of officers in
the department used
force at least once in the
last two and half years.
On average each of those
officers used force about
5 times. About 44% of
sergeants in the
department used force at
least once in the last two
and half years. On
average each of those

sergeants used force |
|| mbleperity nde]

about 2 times. Less than
20% of lieutenants,
captains and chiefs used

force and on average :

they used force less than
2 times each.

i

Percent of Total

 

100%

80%

C Officers=1,114 |

Officer Rank

Officer
78.0%

 

 

1.4
i 1.2
1.0
0.8
0.6
0.4
0.2

0% of Officers Using Force |

im Uses of Force = 3 ,130|

Laie
Leet

tw

So

93.5%

 

e|
a

° “Weutenant y

 

0.10

  

Percentage of Officers Using Force and
Average Number of Uses of Force per Officer

100%
90%
80%
70%
60%
50%
40%
30%
20%
10%

0% ;

PrP NOW PF HH

 

 

« Average UOF per Officer | LE 5.1

Officer | Sergeant | Lieutenant | Captain r Chief
67% | 44% | 15% | 18% | 10%
2.4 | 18 “1.0 “} 40 |

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 159 of 218

Analysis of Use of Force Rates by Type of Crime

Most uses of force are associated with a custodial arrest. In 2015 and 2016, SJPD made a
total of 34,408 arrests and force was used 1,380 times. This produced an average use of force

rate per arrest of 4%.

large range of use of force rates.

When the type of crime involved is taken into consideration, we see a

Arrests are concentrated around four main crimes: warrants (22% of all arrests), violent
crimes (19% of all arrests), drug crimes (15% of all arrests), and property crimes (13% of all
arrests). By contrast, uses of force are primarily focused around violent crimes (39% of all uses
of force) and every other type of crime is involved in less than 10% of all force incidents.

Arrests by Crime as a Percentage of All 34,406 Arrests
Uses of Force by Crime as a Percentage of All 1,380 Uses of Force

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2015 and 2016

40%
— 35%
8 30% ne
e !
5 25%
& 20% ~ ~
£
© 15%
Qa
OS i
a a en

ne ee ee |... Ft.
co | Probation Disorderly Trespass | Weapon 7 r | S _ Warrant j Traffic |
Barres | 0.6% 0.5% 1.1% | 2.5% | 18.9% 10.0% | 3.7% | 13.3% | 15.5% | 2.4% i 21.5% | 10.1% |
cuor% | 25% | 1.8% 3.8% | 5.4% | 39.3% | 15.4% | 3.3% | 89% : 88% | 09% | 6.7% 3.0% '
Use of Force Rate per Arrest by Type of Crime Charged
2015 and 2016

18% ~

16%

14%
£
S 12%
3 10%
9
= 8%
°

4% - ES

2% =~ 5 of fer

7 _ =... mira gE i Bas =

(ma aes — hes Violent L Other __quor | Property’ Drugs / Sex | Warrant Traffic x

m UOF Rate | 16.5% 16.0% | 13.9% | 87% | 8.4% | 6.2% ; 27% | 23% | 16% | 1.2%

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 160 of 218

Suspects who are engaged in disorderly conduct or trespassing are more than five times
more likely to have force used against them during an arrest than suspects who are involved in
property crimes, drug crimes, non-violent sex crimes and traffic offenses. This suggests that
suspects who are disorderly or trespassing are more likely to resist arrest than suspects
engaged in other types of crimes. Individuals committing disorderly conduct are probably in an
agitated state and are less likely to comply with an officer’s orders. Individuals who are

trespassing will usually be ordered to leave the area and if they refuse then force will need to

be used.

While the crimes of disorderly conduct and trespassing have high use of force rates, the
offenses make up less than 2% of all arrests made by the department each year. Arrests for
violent crimes generate a much higher number of uses of force. Use of force rates for violent
crimes and weapons offenses are just over 8% which is more than double the force rates of
most other crimes. Individuals committing violent crimes may have more aggression and anger

and therefore will be less amenable to officer commands.

Suspects who were in violation of their probation had the highest use of force rate of all
the types of crimes (16.5%). An individual who is in violation of the conditions of his or her
probation is probably acutely aware that any contact with the police could have serious
consequences. Therefore, these types of individuals are the most likely to resist officers. By
contrast individuals with warrants had a very low use of force rate of 1.2%. This may be
because many individuals with outstanding warrants may not even know that a warrant had
been issued for their arrest. Therefore, they may be less cautious when encountering the

police.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 161 of 218

Analysis of Use of Force by Suspect Characteristics

Whenever the issue of police use of force is discussed or debated, one of the fundamental
questions is whether police officers treat individuals differently based upon their personal
characteristics (e.g. age, race, gender, etc.). We used the Pearson correlation to evaluate the
linear relationship between individual suspect characteristics and high-risk use of force behavior
(e.g. low Justification Score, high Force Factor score and high injury rate). A strong correlation
between a suspect characteristic and a high-risk behavior may indicate that officers are taking
that suspect characteristic into consideration when making use of force decisions or actions. The

following suspect characteristics were measured:

Gender

Age

Race

Height

Weight

Officer believed suspect was under the influence of drugs or alcohol

Officer believed suspect had a mental health issue

oN DY PF Yr FP

Residence (San Jose, Another City, or Homeless)

The following suspect behaviors were also examined in relation to high Force Factor scores and
high injury rates:24

9. The seriousness level of the suspected crime

10. Whether the suspect fled from the officer

11. Whether the officer believed the suspect was armed

 

21 Comparisons were not made with Justification Scores because each of these elements is a component of the

Justification Score.
© 2018 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 162 of 218

 

ie: |)

 
  
 
 
 

___OlderSuspect** ns

 

 

 

 

 

 

 

 

 

 

  

__ Armed Suspect**

More Serious Crime**.

 

 

 

 
   
   

           

5 p< oot correlation i Significant attheoawizvel

** p < 01 - Correlation is Significant at the 1% Level
ns = Not Significant

     

 

 

 

 

A statistically significant correlation found in this table could be caused by two principal factors

or a combination of the two factors:

1. The suspect characteristic is associated with a certain type of suspect behavior (e.g. older
suspects are more likely to threaten the officer than younger suspects or heavier suspects
present a higher level of resistance than lighter suspects), or

2. The officer treats the suspect differently based upon the suspect’s characteristic (e.g. the

officer is more reluctant to use force against a juvenile suspect or a female suspect than

an older suspect or male suspect).

The Justification Scores are based upon all the relevant legal factors (outlined in Graham
v. Connor) that go into an officer’s decision to use force. A low Justification Score means that an
officer decided to use force when the suspect was involved in a lower level crime, the suspect
did not present a significant threat, the suspect did not flee from the officer, and there was very
little resistance. An incident with a lower Justification Score is at greater risk of being found to

be unnecessary, but it does not necessarily mean that the force used was unlawful. The only

© 2018 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 163 of 218

characteristic that had a statistically significant correlation with a low Justification Score was the
age of the suspect. Officers are more likely to use force with a lower Justification Score against
an older suspect than a younger suspect. Juveniles tend to have the highest Justification Scores
which may be due to an officer’s reluctance to use force against a minor unless it is absolutely

warranted.

The Force Factor Scores are based upon the proportionality of the level of force used to
the level of resistance presented. An incident with a higher Force Factor score is at greater risk
of being found to be excessive, but it does not necessarily mean that the force used was unlawful.
The Force Factor Score controls for the level of resistance presented. Therefore, a statistically
significant correlation is more likely to be caused by the officer behaving differently based upon
the suspect’s characteristic. There were several suspect characteristics that had a statistically
significant correlation with a higher Force Factor Score. Officers are likely to use a higher level of
force against males, older suspects, and heavier suspects. Officers may feel the need to use a
higher level of force to control these types of suspects and/or they may be more reluctant to use
higher levels of force against females, younger suspects and lighter suspects. Officers are more
likely to use higher levels of force against individuals who are not under the influence of alcohol
or drugs and do not present some type of mental health issue. This means that when officers are
faced with a resistant suspect who is obviously under the influence and/or has an observable
mental health issue, the officer is going to try and control the suspect with a lower level of force.
This may be due to the officer’s perception that these types of individuals are more vulnerable

and present less of a threat to the officer’s safety.

When a suspect is involved in a more serious crime, or when a suspect flees, or when a
suspect is armed, an officer is more likely to use a higher level of force than when a suspect does
not present any of these conditions. Similarly, these suspect behaviors are also associated with
a higher injury rate for the suspect. Only one other characteristic was associated with a higher

suspect injury rate. Male suspects are more likely to be injured than female suspects.

There were three suspect characteristics examined that did not have any correlation with

Force Justification, Force Factor or Force Injury Rates: the suspect’s race, the suspect’s height

© 2018 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 164 of 218

and the suspect’s residence. This finding suggests that an officer’s decision to use force and the
level of force that an officer chooses to use are not influenced by the suspect’s race or height or
whether the suspect is homeless or a resident of another city. This finding also suggests that
suspect behavior in use of force incidents does not vary by the race of the suspect. Additional
correlations were conducted between suspect race and other behaviors and the only statistically
significant correlation was between Hispanic suspects and flight. Hispanic suspects were more

likely to flee from the police than White suspects.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 165 of 218

Racial Disparity Analysis

While census data of the residential population is sometimes used as a benchmark for
disparity analysis, it does not provide an adequate measure to assess the possible impacts of
racial bias by police officers. There are many factors that could affect the racia! disparity between
uses of force and the population that have nothing to do with officer bias such as crime rates,
compliance rates, possession of weapons, poverty rates, deployment strategies, etc. When the
racial composition of suspects involved in use of force incidents is compared to the demographics
of the population there are some disparities present. Hispanic and Black suspects are
overrepresented in the use of force numbers when compared to their percentage of the
population, while White and Asian suspects are underrepresented.

A better benchmark for measuring demographic disparities in police uses of force is arrest
data. Almost every use of force incident is associated with an arrest. All things being equal, we
would expect to see the same proportion of suspect characteristics for those who are arrested
as those who have force used against them. If there is racial bias present, we would expect to
see racial disparities between uses of force and arrests. When we calculate the Racial Disparity
Index using arrests as the denominator rather than population, any racial disparities with uses of
force are virtually eliminated. This means that when suspects are arrested by SJPD officers, they
are no more or less likely to have force used against them based upon their race or ethnicity.

The Use of Force Disparity Index is the percentage of all use of force incidents involving
each racial group of suspects compared to their proportion of all arrests. A score above 1
indicates that uses of force are over represented in the racial group. A score of less than 1
indicates that uses of force are underrepresented in the racial group. As an example, Hispanic
suspects make up 56.2% of all arrests and they are involved in 60.1% of all uses of force. The
Racial Disparity Index for Hispanic suspects is 1.07 (60.1% + 56.2%) which means that Hispanic
suspects are 7% more likely to be involved in a use of force incident than you would expect based
upon their proportion of the arrestees. Hispanic and Black suspects are slightly overrepresented
in uses of force when compared to arrests. White and Asian/Other suspects are slightly

underrepresented in use of force incidents compared to arrests.

 

© 2018 Police Strategies uc ME
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 166 of 218

 

 

 

 

| Percentage of All Arrests in 2015/2016 by Race of Suspect
Percentage of All Uses of Force in 2015/2016 by Race of Suspect
60% - -
5 50% . -
[-}
£ 40% ~
a
2 30% va ee
a 20%
é 10% — anaes
Hispanic | Other
Bi Arrests: 56.2% | 11.3%
| m Uses of Force | 60.1% 10.6%
Racial Disparity Index
Percentage of Uses of Force / Percentage of Arrests
2.0 _
ie
3 1s oe :
| £ ;
: Zz 1.0 _- an die cet I aetna ee pent nin :
5 i ee
os 0.5
i Qa }
|
0.0 . i
bf Hispanic =| White Black = | = Other
| | m Disparity Index| 1.07 0.82 1.04 | 0.93 i
| ee ee iene se coos

Use of Force Rates by Race - 2015 & 2016

 

Use of force rates (uses of forcer per 100
arrests) also had minor variations by race. = / oe :
For White suspects, 3.29% of all their 5%
arrests resulted in a use of force, while 5 4% 0
Hispanic suspects had a use of force rate E 3%

of 4.29%. Black suspects and Asian/Other | 3 2%

suspects had use of force rates between °

Hispanics and Whites. The use of force ™

rates for all races were separated by less ” | Hispanic | White Black Other —
than one percentage point. |HUOF Rate; 4.29% | 3.29% 4.17% 3.51% |

 

© 2018 Police Strategies uc ES
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 167 of 218

Trends in the Race of Suspects Involved in Uses of Force

Over the last decade the race of the majority of suspects involved in force incidents has been
Hispanic. In the first nine months of 2017 about one in five suspects was White and one in six
was Black. Asian suspects have consistently made up less than 10% of all suspects. White and
Black suspects make up a higher percentage of non-resident suspects than suspects who are
residents of San Jose. Nearly half of non-residents suspects were either White or Black compared

to 33% of suspects who were residents of San Jose.

Race of Suspect |

60%
50%
40%

30%

% OF ALL INCIDENTS

20%

10%

 

 

 

 

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 168 of 218

Race of Suspect - San Jose Resident

70%
60% - -—-
50% -- a
40%

20% |) |

 

10%

   

 

“OF ALL INCIDENTS INVOLVING SAN JOSE RESIDENTS

0% . ‘ ae am
; Hispanic | Asian Other
Q: 2007, 58.6% 4.9% 5.6%
jm 2015) 66.5% 8.0% 2.1%
jm2016) 62.9% 8.2% 2.6%
|m2017, 57.4% | 8.5% 0.9%

Race of Suspect - Non-Resident

70%

60% -

a
za

Lu

2

a

ce

2 50% . .

Oo

2 '

g 40%

= |

2 30% : wee ene spears

= t

20% =| o

=< Fe i

a

oO 10% =| -

z | | _

Sy | | alll
us : Hispanic White Black _ Asian Other
2007, 41.9% 17.4% | 24.8% 7.8% 8.1% i
(2015, 528% = 185% = 18.5% 8.8% 14% | |

/m 2016) 43.3% 24.2% 20.8%. 7.3% 45%
|m2017, 45.7% 28.6% - 20.0% 5.0% 07% |

 

© 2018 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 169 of 218

Interagency Comparative Analysis Using the
Police Force Analysis Network™

As a contributor of data to the Police Force Analysis System™, San Jose PD also has access to
data from other agencies in the system through the Police Force Analysis Network™ (PFAN).
PFAN currently has use of force data from 32 law enforcement agencies in five states involving
more than 5,000 incidents with 2,500 officers who used force 13,000 times. This is the largest
database of its kind in the nation. Although the incident reports from each of these agencies
uses a different format, all the data extracted and entered into the system has been standardized
which allows us to make meaningful interagency comparisons. The Police Force Analysis

Network™ allows agencies to compare their use of force practices with other agencies in the

system.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 170 of 218

Force Tactics Comparisons

PFAN contains data on all the force tactics and weapons that officers use. The system allows
department wide usage rates to be compared across agencies. The following table lists the
usage rates for weapons and physical tactics by SJPD officers and then compares that with
the averages from other agencies. SJPD officers use impact weapons and projectile weapons
more frequently than officers from other agencies in the system. For physical tactics San Jose
PD officers use their weight, strikes and pushing more frequently than officers from other

agencies and SJPD officers are less likely to end up wrestling with suspects.

 
   
 

 

 

 

 

 

 

Electronic Control Device

Impact Weapon Tee VIBE

Projectile Weapon 4.6%

Canine Bite 4.2% Average
Pepper Spray 4.2% Average

 

 

 

Takedown
Used Weight
Strike

Push

Pain Compliance ; Br
Wrestle 10%. Below Average
Hair Hold Avera
Lateral Neck Restraint A

 

 

© 2018 Police Strategies uc
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 171 of 218

Risk Factor Comparisons

PFAN provides a comprehensive comparative risk analysis of relevant factors involved in use

of force incidents. The primary risk areas are:

1. Frequency of Force — The more uses of force an agency has the greater the risk of
injuries, complaints and lawsuits resulting from these incidents.

2. Force Justification and Force Factor — Force incidents with low Force Justification
Scores are at higher risk of being found to be unnecessary while incidents with high
Force Factor scores are at higher risk of being found to be excessive.

3. Injury Rates — Higher injury rates pose risks to the health and safety of officers and

suspects and are more likely to result in complaints and lawsuits.

For each of the risk factors examined, SJPD is within one standard deviation of the
mean for all the agencies in the system. This means that the department is generally within
the expected norm for all its use of force practices. There are some areas where SJPD is above
or below the average for the other the agencies. This indicates a higher/lower risk than
average. Of all the areas examined, the highest risk for the department is related to the injury
rates for both suspects and officers. SJPD has a suspect injury rate of 44% compared to an
interagency average of 30% and an officer injury rate of 19% compared to 13% for other

agencies.

SJPD is doing better than average in some risk areas. SJPD’s use of force rate per 1,000
population is half of the interagency rate and SJPD officers are less likely to be involved in
high Force Factor incidents. Perhaps most importantly, only 0.7% of SJPD incidents involve
both a low Justification Score and a high Force Factor Score which is half of the interagency
average. These Low Justification/High Force Factor incidents create the highest level of risk

for an agency.

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 172 of 218

ors

r i

 

 

 

 

 

 

 

 

Annual Number of Uses of Force per 1,000 Population | . Within 1 SD
Annual Number of Uses of Force per 100 Arrests 4.2 4.1 Within 1 SD
Percentage of All Officers in the Department Using Force Each Year 50% 49% Within 1 SD
Average Number of Uses of Force per Officer Sa 26. - 2.1 Within 1 SD

 

 

 

 

 
  
 

    

  

i f

         

    
 

 

  

  

orce JUSTITICATION

Percentage of All Force Incidents with
Percentage of All Force Incidents with a High Force Factor Score
Percentage of All Force Incidents with Both a Low Justification Score

and a High Force Factor Score
Percentage of Officers with Multiple Low Justification Incidents 6.0% 6.0% Within 1 SD

Percentage of Officers with Multiple High Force Factor Incidents 1.3% Within 1 SD

ind Force Factor

a Low Justification Score

 

17% Within 1 SD
8% Within 1 SD

 

 

2.6% Within 1 SD

 

 

 

 

 

 

 

     

Within
13% Within 1 SD

    

Suspect Injury Rate
Officer Injury Rate

 

 

 

 

 

3. Suspect Injury Rate Comparisons

SJPD is above average for all types of suspect injuries except for loss of consciousness.
For fractures, SJPD is more than one standard deviation above the mean for all the agencies

which indicates that the department is an outlier in this area.

Using PFAS we can conduct a more detailed analysis of the 43 force incidents that
resulted in a suspect fracture. More than two-thirds of the suspect fracture incidents are
associated with a physical strike and/or the use of an impact weapon. Incidents that involve
a suspect fracture have a long duration with half the cases taking 5 or 6 force sequences to

bring the suspect under control. A high number of force sequences suggests that the officers

© 2018 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 173 of 218

are in a protracted struggle with the suspects. As a result, the officer injury rate for this type
of incident is 40% which is more than twice the department average. Four out of five of these
incidents involve two or more officers using force and the use of both physical force and a

weapon.

Although impact weapons were used in a majority of suspect fracture cases, a fracture
injury is still a rare occurrence. Impact weapons were used 283 times in the last two and half

years and only 10% of those incidents resulted in a suspect fracture.

Scra and Bruises Within 1 SD

Cuts Within 1 SD
Canine Bites Within 1 SD
Fracture (includes broken teeth

Pe Within 1 SD
Unconsciousness Within 1 SD

 

Force Tactics Used that Resulted in a Suspect Fracture

 

 

© 2018 Police Strategies LLC
 

Case 5:19-cv-06768-NC Document 47-

4. Other Force Characteristics

1 Filed 08/20/21 Page 174 of 218

For most of the criteria measured by the Force Analysis Network™, San Jose PD is within the

average range of the other agencies. The following table lists those force characteristics

which are significantly different in San Jose compared with the other agencies. These are

simply descriptive measures and are not necessarily associated with increased risk.

 

 

Three or more offi cers were @ present when force

was used Ghar 8 ci ae oy Sree?

Only one officer was present when force was.

used

 

“Three o or more: 5 officers used force

Only one officer used force

 

The reason Afor the contact was a: a violent crime

‘ora traf c offense

Ath.

The reason for: the Contact was a ERIS

check or a warrant-arrest

 

The most SeHOUS crime e referred: wasa violent

crime: or a drug crime

_| There was no charge referred for prosecution

 

"Suspect is homeless :

| Suspect was atesident of another city

 

‘Suspect presented a higher level of resistance

 

2 _| Suspect presented a lower level of resistance

 

  

Suspect was White :

 

 

 

a ‘Suspect we was. Suicidal o

 

 

rH

 

 

 

 

© 2018 Police Strategies LLC a
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 175 of 218

Sample Dashboards from the Police Force Analysis System™

Time and Location of Use of Force Incidents
Reason for Contact Paar) District incidents

 

imcKonte Por Your
oe 8 8 8
To =

Incidents per Seaton
2

 

 

 

 

Venton
2%

(nckj ante per Day

 

 

 

Wespon Only
13%

Physical Onty
cs 9

 

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 176 of 218

 
  
  

Suspect Characteristics and Charges Referred
EN] Residence Incidents

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

Suspect Flight Suspect Threat
Med
L>~7
~ ported To
Released Excaped
6% ™

7 ai. = a% 1%
; oF on
=

= Fight 2 First Aggressor

 

 

 

© 2018 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 177 of 218
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 178 of 218

Exhibit “J”
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 179 of 218

POLICE STRATEGIES

Police Force Analysis System™
Third Summary Report

San Jose Police Department

Use of Force Data from January 1, 2015 to December 31, 2018

By:

Bob Scales, J.D.

Police Strategies LLC
bob@policestrategies.com
www.policestrategies.com

 

 

March 2020
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 180 of 218

Background

In January 2018 we produced the first Summary Report using data from the San Jose
Police Department’s Police Force Analysis System™. That report included data from January 1,
2015 to June 30, 2017. Our second report included data from July 1, 2017 to June 30, 2018. This
report adds data from July 1, 2018 to December 31, 2018. Police Strategies will continue to

update the system on a regular basis.

Police Strategies LLC

Police Strategies LLC is a Washington State based company that was formed in February
2015. The company was built by law enforcement professionals, attorneys and academics with
the primary goal of helping police departments use their own incident reports to make data-
driven decisions and develop evidence-based best practices. The company’s three partners are
all former employees of the Seattle Police Department and were directly involved with the
Department of Justice’s pattern or practice investigation of the department in 2011 as well as
the federal consent decree that followed. They wanted to take the lessons learned from that
experience and provide other police departments with the tools they need to monitor use of
force incidents, identify high risk behavior and evaluate the outcomes of any reforms that are
implemented. The company has a partnership with the Center for the Study of Crime and Justice

at Seattle University to assist in the analysis of the data.

Police Force Analysis System™

In the summer of 2015, Police Strategies LLC launched the Police Force Analysis System™
(PFAS). PFAS combines peer-reviewed research with state-of-the-art analytical tools to produce
a powerful data visualization system that can be used by law enforcement, policy makers,

academics, and the public.4 The core of PFAS builds upon the research work of Professor Geoff

 

1 Capitola Police creates online database to track use of force stats, Santa Cruz Sentinel, August 2016.

© 2019 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 181 of 218

Alpert and his Force Factor method. Force Factor analysis formed the basis of Professor Alpert’s
2004 book “Understanding Police Use of Force — Officers, Subjects and Reciprocity”? and has
been the subject of several scholarly articles.?

PFAS is a relational database that contains 150 fields of information extracted from law
enforcement agencies’ existing incident reports and officer narratives. The data is analyzed using
legal algorithms that were developed from the evaluation criteria outlined in the United States
Supreme Court case of Graham v. Connor, 490 U.S. 386 (1989). The Court adopted an objective
reasonableness standard which evaluates each case based upon the information that the officer
was aware of at the time the force was used and then comparing the officer’s actions to what a
reasonable officer would have done when faced with the same situation. PFAS uses Force
Justification Analysis to determine the risk that a use of force incident would be found to be

unnecessary and Force Factor Analysis to evaluate the risk that the force would be found to be

excessive.

Graham v. Connor
1989

< Was the force excessive?

 

 

 

 

eR
Factor
Analysis

Q
o
2
2
a
“
a

 

 

 

 

 

 

 

 

SJPD puts use-of-force data online in pioneering move, San Jose Mercury, January 2018
? Understanding Police Use of Force — Officers, Subjects, and Reciprocity, Cambridge Studies in Criminology, 2004.
3 See, e.g., Reliability of the Force Factor Method in Police Use-of-Force Research, Police Quarterly, December

2015.

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 182 of 218

PFAS examines relevant temporal data from immediately before, during and after an

application of force.

 
   

“|
Force & é..,
¢ Resistance Y

 

 

   

° Date t'» Demographics ¥ e Demographics.’
eTime . «ss fe Threat =s—(—sS—s«C a dstiffcation
: eAddress,- | ® Resstance: *Force Used
ies Eeetich IPE e. moe pe Injury, Mt
| -:Call-Type : ° Disposition” 'e-Rank & Unit) “yj:

PFAS uses powerful data visualization software to display the information on dynamic
dashboards. These dashboards can be used by police management to identify trends and
patterns in use of force practices and detect high risk behavior of individual officers. The system
can also be used to spot officers who consistently use force appropriately and effectively. Since
the system can find both high risk and low risk incidents, PFAS can be used both as an Early
Intervention System to correct problematic behavior as well as a training tool that highlights
existing best practices.

PFAS contains several years of historical data for each agency and is designed to be
updated on a regular basis. This allows the department to immediately identify trends and
patterns as well as measure the impacts and outcomes of any changes that are made to policies,
training, equipment or practices. For example, if a department provides crisis intervention and
de-escalation training to its officers, the system will be able to evaluate whether that training has
had any impact on officer behavior.

PFAS currently has use of force data from 56 law enforcement agencies in seven states
involving more than 8,000 incidents and 3,000 officers who used force a total of 15,000 times.
PFAS is the largest database of its kind in the nation. Although the incident reports from each of
these agencies uses a different format, all the data extracted and entered into the system has

been standardized which allows us to make interagency comparisons. The Police Force Analysis

 

© 2019 Police Strategies LLC ge
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 183 of 218

Network™ allows agencies to compare their use of force practices with other agencies in the
system.

The Police Force Analysis System™ provides comprehensive information about police use
of coercive authority and permits the study of the intersection of individual and contextual
factors that explain situational, temporal, and spatial variation in the distribution of police
coercive authority. PFAS supports meaningful community engagement about police coercion by
providing comprehensive and relevant data to address and inform community concern regarding

police-citizen interactions.

Data Collection from the San Jose Police Department

SJPD provided two types of reports for coding: (1) General Offense (GO) reports and (2)
electronic Force Response Reports. These reports were received as Adobe Acrobat files and Excel
spreadsheets. In addition, SJPD provided electronic data on some of the incident details (date,
time, address, etc.) and subject details (age, race, gender).

In February 2019 Police Strategies LLC received SJPD use of force reports from the last six
months of 2018. Data entry was completed in April 2019 and then the information was processed
through the system’s legal algorithms. Finally, the interactive dashboards were updated. All the
data entered into the system was geocoded and SJPD was able to provide shape files for the
department’s divisions, districts, beats and grids. This enabled us to prepare several customized
dashboards that present the use of force data geographically.

The Department has contracted for ongoing updates of PFAS. The next Summary Report
will be produced in mid-2019.

 

© 2019 Police Strategies LLC my
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 184 of 218

Summary of San Jose PD’s Police Force Analysis System™

1) Date, Time and Location of Use of Force Incidents
Uses of force do not have a distinct seasonality with an average of 56 incidents per month.

The use of force is more common in the month of May with an average of 64 incidents and
less common in December and January with 50 and 48 incidents respectively. Over the last
four years monthly uses of force peaked in July 2018 at 72 and was lowest in February 2017
at 34. Force occurred most often on Saturdays (121 incidents/year) and were lowest on
Tuesdays and Wednesdays (79 incidents/year). Each day use of force was most common

between the hours of 4pm and 2am peaking between 10pm and midnight.

Streets are the most common location for uses of force to occur (55%) followed by
businesses (14%). Twenty-three percent of incidents happened inside or outside of a
residence. Less than 8% of use of force incidents occurred at parks, schools, nightclubs or

other locations.

Nearly two-thirds of use of force incidents arose from a dispatched call for service while

27% were the result of an officer-initiated stop.

The most common call type for force incidents was for a violent crime (33%) followed by a

traffic stop or infraction (17%) and property crimes (17%).

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 185 of 218

eb-o0d

sto

at-Bny

gh-unr

ehady

gh-qed

£p-beg

Leo

éi-Bny

ig-uny

deady

ib-qe4 7
94-900 3 a =
90 Biga,noy sad squeprouy Bay
gi-iny

op-une

study

oL-dad

gt-0eq

s1-Po

gp-Bny

gp-unr

gyady

 

 

 

Mon Tue Wed Thu Fr Sat Sun

 

&
180, Jeg suEpIoUy 4c Yuoy Jad syuaplouy ree thog Jed syuapiouy Bay

 

 

© 2019 Police Strategies LLC

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 186 of 218

Use of Force Incident Locations

 

    

 

_ Cupertino sd o. %
is zu ‘ * , _ OY ~ Je} pk
: Un) eek fp ae, Rew Sie es : =
cr ee SS . eet 8 -
: Ri-g riage pie te a stot sen | : a
. * Campbell ay * \ ety gil =
Pe ees a 8 Bo gat tS Os 2 ae EBD. Tees
“reas Ve ea oe Se eres Gm
=e ae ne ey qe oe te ‘
S. BS Dare Ra ee Sah
Saratoga ? Sy oe my et “¥ _ te eet + anas,
; tm Bey a Apeict

 

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 187 of 218

2) Force Frequency
Over the last four years 904 San Jose PD officers have used force 4,975 times in 2,670

separate incidents. On average there are 668 use of force incidents each year.

Two officers used force 41 times each over the four-year period and they were involved in
3.1% of all the force incidents. Eight officers used force between 30 and 34 times.
Altogether these 10 officers made up 1.1% of the officers who used force but accounted for

6.8% of all uses of force. There were 354 officers who only used force once or twice during

the last four years.

On average about 50% of the officers in the department use force in any given year. These
officers use force 2.5 times annually. The top 10% of officers who use force are responsible

for 27% of the total uses of force by the department.

For every 10,000 residents in San Jose, the department uses force 6.2 times. About 4% of

all arrests results in a use of force.

3) Force Justification
The Force Justification Score is based upon the four Graham Factors: (1) seriousness of the

crime being investigated; (2) the level of threat to the officer or others; (3) the level of
resistance; and (4) whether the subject fled from the officer. Low Justification Scores are
indicative of incidents where subjects were not committing serious crimes, did not pose a

significant threat to the officer or others, did not present a high level of resistance and did

not flee.

Over the last four years, 16% of San Jose’s use of force incidents had low Force Justification
scores (<6). The average justification score was 9.4 on a scale of 0 to 20 which is above
average for other departments. For each of the four Graham factors, San Jose scored
highest in the resistance level and the crime level categories and lowest in the threat level
category. This indicates that when San Jose officers use force, they are facing more serious
crimes and higher levels of resistance, but subjects are less likely to present an immediate

threat to the officers or others.

 

© 2019 Police Strategies LLC Lies
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 188 of 218

Eight percent of incidents received the highest justification score of 20. Most of these cases

involved assaults on the officers before the officer made the decision to use force.

In the last four years 442 officers were involved in at least one incident with a low Force
Justification score and 188 of these officers were involved in more than one low Force
Justification incident. One officer was involved in 11 incidents and another officer was

involved in 9 incidents.

Low Force Justification incidents were more likely to have the following characteristics than

cases with higher Force Justification scores:

e Subject was female (23%)

e The most serious charge referred for prosecution was a drug crime (29%)

Average Force Justification Scores were lower for women than men. Native American
subjects had higher Force Justification scores than other racial groups. Average Force
Justification scores declined with the subjects’ age. Older subjects had lower Force

Justification scores than younger subjects.

Officers were much less likely to use weapons during a low Force Justification incident and

were less likely to use physical strikes as well.

4) Force Factor
The Force Factor Score is based upon the proportionality of force to resistance and scores

range from -6 to +6. A negative score means that the subject’s resistance level was higher
than the officers’ force level. A medium Force Factor Score is between 0 and +2. This is the
range where most officers can gain control of a subject by using force that is at least
proportional to the level of resistance or slightly above. A Force Factor of +3 or above is
considered a high score. This does not mean that the force was excessive, but these

incidents do present a higher risk to the department.

Over the last four years 7% of incidents had a high Force Factor score (+3 or above). There
were 59 incidents that had a +4 Force Factor and no incidents had a score of +5 or +6.

There were 167 officers who were involved in at least one high Force Factor incident and 45

© 2019 Police Strategies LLC (ae,

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 189 of 218

of those officers were involved in multiple incidents over the four-year period. One K-9
officer was involved in 10 high Force Factor incidents. Canine bites often result in a high
Force Factor score because the subject is usually hiding from officers (Level 2 passive
resistance) when they are bitten by the by the K-9 (Level 6 less lethal weapon force).
Another officer had 7 high Force Factor incidents. This officer was involved in 26 force
incidents and relied mostly on the use of weapons - OC (58%), impact weapons (12%) and
projectile weapons (12%). The routine use of weapons will result in higher than average

Force Factor scores.

The most common Force Factor Score was +1 (42%) followed by 0 (26%). These numbers
indicate that most officers in the department behave very consistently when faced with a

given level of resistance and they tend to use the minimal amount of force necessary to gain

compliance.

Most of the high Force Factor incidents involved the use of a weapon (82%). ECDs and

projectile weapons were used in half of the high Force Factor incidents followed by canines

(14%) and OC (12%).

When high levels of force are used against lower levels of resistance the subjects are
controlled much faster with lower injury rates for officers but higher injury rates for

subjects.

 

 

 

 

 

 

 

 

 

 

 

 

 

23% 27% 63%

53% 57% 71%

cer | 19% 21% 4%
“Weapon Used by Officer 25% 34% 82%

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 190 of 218

5) Force Tactics
Of the 2,670 use of force incidents that occurred over the last four years, 64% involved

physical force only, 12% involved only the use of a weapon(s) by officers and 24% involved

both physical force and the use of a weapon.

Of the physical tactics that were used, grabbing/pulling/holding was the most common
(77%) followed by takedowns (59%).

 

 

 

 

Lee
Pain/Joint Hair Hold

 

 

 

 

 

 

 

 

 

 

ECDs (16%) and impact weapons (15%) were the most common weapons used by officers.

Firearm incidents were not included in the database.

Weapons

 

 

 

 

 

 

 

 

In the last four years, 305 officers deployed their ECDs 529 times. Most deployments

involved the use of the probe 77% and drive-stun mode was used 12% of the time. In 12%
of deployments both probe and drive stun were used. The ECD was fully effective 54% of
the time and in 31% of deployments it had no effect. There were two officers who
deployed their ECDs 7 times during the four-year period and three officers who deployed

the weapon 6 times.

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 191 of 218

Over the last four years officers have used 4,975 physical force tactics and weapons. The
four-year trends for physical force show that the use of strikes has been declining while

officers are wrestling with subjects and using their body weight to hold subjects down more

often.

  

Physical Force Tactics Used Percentage of All Uses of Force

   

 

 

 

 
    
 

 

 

      
    
 

 

 
     
  

 

  
   
  

 

          

 

 

 

  

E 0
8 on.
= :
= 40.
2”
= 200 y
oO:
I
g 300.) . g
= 200 |. =
”*n t w”
MOQ OR 5 I ca nT LM RN
4 : =
B 20! - Hs
= 400.1... =
o
55
= &
@ 0 é
0 |
200 |... :
& & :
= 100 ams
10% --
0 oh |
20. 30% |
j Cj
0: o%.
o; :
6 =n 3%
F 4 S 20% .-
wel =
2 10%. .---
9 0%

  

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 192 of 218

The use of ECDs remained steady until 2018 when it dropped to 3.5% of all force tactics
used. The use of impact weapons had declined steadily over the last four years from 5.8%

to 2.9%. Similarly, the use of projectile weapons and OC has fallen to only 0.4%. The use of

canines remained relatively stable from year to year.

Percentage of All Uses of Force

Weapons Used

 

 

 

 

LL Projectile

 

 

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 193 of 218

6) Subjects

The subject demographic groups that are most commonly found in the Department’s use of

force incidents have the following characteristics:

 

 

 

 

 

 

 

 

 

 

 

Sartacer ee: ay eeernet. Age” aan Reagenre | Subjects | F
Hispanic Male 18-29 San Jose 494
Hispanic Male 30-49 San Jose 366
Hispanic Male 30-49 Transient 103
White Male 30-49 San Jose 99
All Other Demographic Groups 1,608

 

 

 

 

 

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 194 of 218

The following table shows how the subjects from San Jose PD compare with subjects from

the other 55 agencies in the Police Force Analysis Network™.

 

  
      
   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ears j
Female _ Average
Non-White
Juvenile Average
Over Age 50 _ Average
Transient [eS Highs
Resident of Another Jurisdiction -Below Average.
Under the Influence of Alcohol or Drugs 57% 46% Above Average.
Mental Health Issue 25% 17% Above Average
Suicidal 3% 8% -Below Average |

 

*For comparative purposes, missing data is excluded from the percentages. |

 

 

One in four subjects fled from the officer, while 12% possessed some type of weapon.
Thirty-two subjects were armed with a firearm and four of them pointed their weapon at

officers.

Most subjects engaged in some type of physical resistance (86%) while 102 subjects used a
weapon against the officer. Four percent of subjects were only passively resisting when

force was used against them.

 

© 2019 Police Strategies LLC Eg
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 195 of 218

7) Disparity Analysis

While census data of the residential population is sometimes used as a benchmark for a
disparity analysis, it does not provide an adequate measure to assess the possible impacts of bias
by police officers. There are many factors that could affect the demographic disparities between
uses of force and the population that have nothing to do with officer bias such as crime rates,
compliance rates, possession of weapons, poverty rates, deployment strategies, etc.

A better benchmark for measuring demographic disparities in police uses of force is arrest
data.* Almost every use of force incident is associated with an arrest. All things being equal, we
would expect to see the same proportion of subject characteristics for those who are arrested as
those who have force. used against them. If there is a demographic disparity observed between
the use of force data and the arrest data, this disparity could be caused by differential subject
behavior (i.e. one subject group is more or less likely to resist arrest than other groups) or
differential officer behavior (i.e. officers are more or less prone to use force against one subject
group than other groups) or a combination of differential behavior from both subjects and
officers.

Arrest data from the San Jose Police Department from 2017 and 2018 was examined and
compared to the use of force data collected by the Police Force Analysis System. Arrest data was
broken down by gender, race and age and the use of force data was organized into the same
categories as the arrest data.> We also gathered population demographic data from the US

Census Bureau and other sources.

 

* Arecent report from the University of Texas at San Antonio and the University of Cincinnati used this
methodology to examine racial disparities between uses of force and arrests using data from the from the Tulsa
Police Department.
https://bloximages.newyorki.vip.townnews.com/tulsaworld.com/content/tncms/assets/v3/editorial/6/48/64860
d34-4fe8-5c06-bcOf-92e7a85acab3/5e60500e75e7e. pdf. pdf

5 The arrest data provided by the Department was broken down into only four racial/ethnic groups (Hispanic,
Black, White and Other). Based on the more detailed racial breakdown of use of force data, we would predict that
the “Other” group is comprised most of Asian arrestees and would also include Native Americans, Pacific Islanders

and other racial categories.

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 196 of 218

In 2018 the estimated total population of the City of San Jose was 1,045,000. During the
two-year period from 2018 to 2019 the Department made 32,741 arrests and used force against
1,290 subjects. The annual arrest rate per thousand population was 16 and the use of force rate
per 100 arrests was 3.9%. The following tables provide the gender, race and age composition of
the estimated population of San Jose in 2018 and the demographic composition of all arrestees

and subjects who had force used against them in 2017 and 2018:

 

 
 
 
 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5, Gender: |. Population °° |"! Arrests" °4. |? Uses of Force”
Male 50.3% 77.5% 82.2%
Female 49.7% 22.5% 17.8%
Race Population Arrests Uses of Force
Other 42.0% 10.4% 9.4%
Hispanic 31.2% 55.3% 54.9%
White 23.6% 20.8% 21.4%
Black 3.2% 13.5% 14.3%
Age Population Arrests Uses of Force
<13 26.4% 7.5% 8.4%
18-24 9.9% 17.9% 21.4%
25-29 9.0% 15.4% 16.5%
30-39 17.7% 27.3% 28.5%
40-49 14.9% 17.3% 14.3%
50-59 10.6% 11.5% 8.7%
60+ 11.5% 3.2% 2.2%

 

 

 

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 197 of 218

A Disparity Index was calculated for both arrests and uses of force. The Arrest Disparity
Index is the percentage of arrests of a demographic subgroup compared to that group’s
percentage in the overall population. The Use of Force Disparity Index is the percentage of uses
of force of a demographic subgroup compared to that group’s proportion of overall arrests. A
disparity index of 1 means that there is no disparity between the two variables. A disparity index
of less than 1 means that the group appears less frequently than would be expected while a
disparity index greater than once means that the group appears more frequently than expected.

When we examine arrests by gender, we find that males are 54% more likely to be
arrested than we would expect based on their percentage of the population while females are
55% less likely to be arrested. When arrests by race are examined, we find that Whites and Other
races are underrepresented in the arrests while Hispanics and Blacks are overrepresented. We
also find disparities by age. Adults between the ages of 18 and 39 are more than 50% more likely
to be arrested than their population numbers would suggest while juvenile and adults over 60
are over 70% less likely to be arrested. The arrest disparities observed for gender and age are
supported by criminal behavior research — males are more likely to commit crimes than females
and the peak age range for criminal behavior is between 18 and 24.

When we compare uses of force and arrests, we see much less disparity. Males are only
6% more likely to have force used against them than we would expect based on their arrest
numbers, and females are 21% less likely. Juvenile arrestees are much more likely to have force
used against them than arrestees over 40 and the 18 to 24 age group has the highest disparity.
While there were large arrest disparities by race, there is virtually no racial disparity when uses
of force are compared to arrests.

Based on the available data, we cannot reach any definitive conclusions as to the cause
of observed demographic disparities. However, the lack of any significant racial disparities
between uses of force and arrests suggests that resistive behavior is similar across racial groups

and officers do not treat subjects differently based solely on the subject’s race.

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 198 of 218

Disparity Index
Arrest and Use of Force Data from 2017-2018

Gender Arrests Uses of Force / Arrests
Male 1.54 To Bae So =
Female

ie.

Other

White
Black

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 199 of 218

8) Injuries
in the last four years there were 407 officers who were injured a total of 696 times.

Fourteen officers were injured between 5 and 9 times. Most officer injuries involved a
minor scrape (46%) or a cut (27%), but 12 officers suffered a fracture. Officers received

more than half of their injuries on their hands or arms.

Fourteen percent of force applications by officers resulted in an injury to the officer who
used force. Officers were more likely to get injured when they used a lateral neck restraint
(56% injured) or wrestled with a subject (28% injured) and were least likely to get injured

when they used a canine (3% injured) or OC (11% injured).

Of the officers who were injured, 12% were treated by EMTs and 18% were treated at a

hospital.

Over the last four years 1,536 subjects that had force used against them were injured (58%
of all incidents). Of the subjects who were injured, most of the injuries were minor:
complain only (17%), ECD probe (9%), scrape (35%) or cut (24%). Ninety-three subjects
were bitten by a canine, 52 subjects suffered a fracture or broken tooth and 7 subjects lost
consciousness. Subjects received about half of their injuries on their head and 37% of

injuries were on the hands or arms.

Subjects were most likely to receive an injury during a canine application (100% injured) or
the use of an ECD (82% injured), OC (81% injured), or an impact weapon (77% injured). Of
all the physical force techniques used the following were most likely to injure the subject:

lateral neck restraint (88% Injured), strikes (75% injured) and wrestling with the subject

(74% injured).

Of the all the subjects who were injured, 14% were treated by EMTs only and 61% were

treated at a hospital.

 

© 2019 Police Strategies LLC Ey
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 200 of 218

9) Trends

Over the period from 2015 to 2018 the following force trends were observed:

e® The annual number of use of force incidents dropped by 14% from 2015 to 2016 and
then remained stable for the next two years.

e The average Force Factor and Force Justification Scores remained very stable over
the four-year period and were in the average range of other agencies.

e {n2018 the average number of Force Sequences rose to 4.2 which is in the high
range. This means that it is taking longer for officers to control subjects which could
lead to greater risk of injury for officers and subjects.

e The rate of active resistance by subjects fell by 17% over the jast four years and the
subject’s use of deadly force against the officer fell from 3.4% to 0.3%.

e Officers are moving away from less lethal weapons and are using more physical
force to control subjects. Incidents involving a less lethal weapon fell from 40% to
31%.

e The average annual number of force incidents per officer has fallen steadily from 2.9
to 2.3.

e More incidents occurred on the street in 2018 (60%) than prior years (53%)

e The subject’s use of deadly force fell from 3.4% to 0.3%

e Incidents where the subject attempted to flee increase from 10% to 17%, but
subjects fleeing on foot or by vehicle fell from 29% to 27%,

e In 2018, subjects that had mental health issues (29%) or were suicidal (5%) were at

the highest rate during the last 4 years.

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 201 of 218

 
 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Juvenile Subject

Subject was Possibly Armed 18%
Subject was Suicidal 3%

White Subject 16%
Subject had Mental Health Issue 22%
Female Subject 14%
Force Occurred on the Street 53%
Hispanic Subject 64%
Subject Assaulted Officer During Force 40%
Original Call was for Traffic, Liquor or infraction | 21%

 

 

10) Force Tactics Trends
Between January 2015 and December 2018 there were 904 officers who used force a total

of 4,975 times. In general, officers are moving away from less lethal weapons and higher
levels of force and are resolving more incidents with lower levels of physical force. In 2015
57% of all tactics used involved low levels of physical force but by 2018 low level force had
increased to 68%. Between 2015 and 2018 the use of less lethal weapons fell from 40% of
all incidents to 31%. As a percentage of all force tactics used, physical strikes have been
declining, while using weight to hold down a subject and wrestling have been increasing.
The use of takedowns has remained constant. From 2015 to 2018 the use of impact
weapons has been cut in half from 5.8% to 2.9% and the use of projectile weapons has
fallen from 1.4% to 0.4%. In 2018 the use of Electronic Control Devices fell from about 4.5%

to 3.5%. Canine use has remained steady at under 1% while the OC rate was cut in half in

2018 to 0.4%

 

© 2019 Police Strategies LLC
Grab
3

Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 202 of 218

3

Physical Force Tactics Used

 

Percentage of All Uses of Force

}

 

 

 

Takedown

 

31.1%

31.4%

2%

 

 

Weight

 

Strike

 

 

Wrestle

 

 

 

Halr Pain Push

LNR

100

‘

100

Hoe8H eB see 8a 2B.

2015

2046

2017

2018

 

 

 

2015

12.1%

0.6%

0.1%
2016

13.3%

 

 

we AB SM

115%

ST%

0.5%

0.1%
2097

0.1%
2018

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 203 of 218

Percentage of Ail Uses of Force

Weapons Used

 

 

 

 

LL Projectile
LL Projectile

 

 

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 204 of 218

11) Geographic Analysis

In 2015 Foothill, Western and Central Divisions each had about 200 incidents involving a use
of force while the Southern Division only had 130 incidents. In 2016 the total number of use
of force incidents decreased by 102 but the geographic distribution remained similar with
Southern having the fewest incidents (120) and the other three Divisions with about 170
incidents each. In 2017 the total number incidents decreased by only 10 but the geographic
distribution changed dramatically. The Western Division had 204 incidents while the other
three Divisions had about 140 incidents each. In 2018 the geographic pattern of force
changed again. For the first time in the last four years, the number of incidents in the
Southern Division (167 incidents) exceeded both the Foothill Division (162 incidents) and the

Central Division (141 incidents).

The number of use of force incidents in the Southern Division had been climbing steadily since
the first quarter of 2017 but dropped dramatically in the fourth quarter of 2018. Central and
Foothill Divisions fell from their highs in 2015 and 2016 and have maintained a lower level in
2017 and 2018. Western has consistently had the highest annual number of force incidents

over the last four years.

Since 2015 Lincoln District has consistently had the highest number of force incidents and
now comprises about 15% of all uses of force in the City. Charles and Edward Districts have
the next highest numbers of force incidents, but their numbers have been declining since
2015. From 2016 to 2018 use of force incidents in Yellow and Tom Districts more than
doubled. In 2017 X-Ray District had the second highest number of use of force incidents but
it fell to 5 place in 2018.

Uses of force that result from an officer-initiated stop (onview) have consistently been lower

in the Southern Division compared to the other three Divisions. Central Division has the

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 205 of 218

highest percentage of uses of force resulting from an onview 34% while 75% of uses of force

in the Southern Division come from dispatched calls.

By 2018 the subject flight rates and average subject threat levels were similar across all four
Divisions. Lincoln and Frank Districts had the highest average subject threat levels while
Robert and Tom Districts had the lowest. Subjects in King and Victor Districts were the most

likely to flee from officers (37%).

Southern Division officers have consistently spent more time interacting with subjects before
using force, and this may be due to the fact that a higher percentage of their force incidents

come from dispatched calls that they are investigating rather than officer onviews.

In 2018 the average Justification Scores were similar among the four Divisions, but Western
Division had a higher average Force Factor Score than the other Divisions. The average Force

Factor Score has been increasing in Western Division since 2016.

Officers were more likely to be injured in the Central Division while Western and Foothill

Divisions had higher subject injury rates.

ECD use has been declining in all Divisions except for Southern where it increased to 20% of
all force incidents in 2018. Impact weapon use has fallen in all Divisions with the greatest
decline in Central (9% of force incidents in 2018). Takedowns are used most often in Foothill
and Central Divisions (68% of force incidents), while strikes have been declining in all Divisions

and are lowest in Southern Division (19% of force incidents).

Over the last four years the percentage of female subjects has increased in Western, Foothill
and Central Divisions and by 2018 18% of all uses of force involved a female subject. The

average age of subject has remained steady except in Foothill Division where it has increased

 

© 2019 Police Strategies uc
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 206 of 218

from 29 in 2015 to 33 in 2018. Subjects with mental health problems have increased in all

Divisions and by 2018 were highest in Central and Southern Divisions (33% of force incidents).

The percentage of Hispanic subjects has fallen over the last four years in Foothill and Central
Divisions and has increased in Southern Division. The number of White subjects has increased
in Southern and Western Divisions, while other racial groups have remained relatively
consistent from year to year. The number of Asian subjects in Foothill Division increased from
10 to 25 between 2017 and 2018. Hispanics made up the largest portion of subjects in every

District except for Yellow and Tom where White subjects were most common.

12) Long-Term Use of Force Trends
The last use of force report created by SJPD used data from 2007 and presented about 20

data fields taken from the Force Response Reports. While not all this data is directly
comparable with the data contained in PFAS, we were able to make direct comparisons with
the data taken from the Force Response Reports in recent years. The following is a
comparison of the data contained in the San Jose Police Department’s 2007 Force Response
Report and the Department’s use of force data from 2015, 2016 and 2017 contained in the

Police Force Analysis System™.

a) Arrests and Uses of Force

From 2007 to 2018 the number of annual arrests made by SJPD fell by 50% from 35,998
arrests to 17,906 arrests. At the same time the number of uses of force fell by 43% from
1,156 in 2007 to 662 in 2018. In 2007 the use of force rate (uses of force per 100 arrests) was
3.2%. The rate rose to 4.2% in 2016 before falling back to 3.7% by 2018. Between 2015 and
2018 the use of force rate has remained stable at an average of 3.9%. When the department
makes fewer arrests, officers will focus on more serious incidents particularly those involving
violent crimes and weapons offenses. Subjects involved in these types of crimes tend to be

less compliant generating a higher use of force rate. Therefore, some of the increase in the

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 207 of 218

department’s use of force rate since 2007 is a product of an increasing percentage of violent

crimes in overall arrests (17.5% in 2015 to 21.5% in 2017).

b) Calls for Service and Uses of Force

Number of Arrests and Uses of Force
40,000 . -— ++ othe 1,200

35,000

 

1,000
30,000
800
25,000
g
o
5
< 20,000 600
5
15,000
400
10,000
200
5,000
(| MOT 20S 2G 2018,
— Uses of Force! 1,156 741 “639 | 629 - 662
\=@~ Arrests 35,998 19,179 15,228 16,315, 17,906

 

AS me nie De
4.0%

3.5%
3.0%
2.5%
2.0%
1.5%
1.0%
0.5%

0.0%

Uses of Force per 100 Arrests

Use of Force Rate

3.9%

| | | | |
i

--- ~— oE- + - - i

i

i

ws }
i

i

t

|
oan :

From 2007 to 2018 the number of annual calls for service to SJPD fell by 23% from

436,624 calls to 338,124 calls. At the same time the number of uses of force fell by 43%

from 1,156 in 2007 to 662 in 2018. In 2007 the use of force rate (uses of force per 100

calls for service) was 0.265% and by 2018 it had fallen to 0.196%.

Calls for Service and Uses of Force
450,000

400,000

350,000

200,000
150,000 I
100,000

50,000 _

jmmmUses of Force | 1,156 741 639 i “623

Calls for Service

t
|
\m@=Cails for Service! 436,624 303,167 302,215, 312,529 | 338,124 |

 

Uses of Force per 100 Calls

Use of Force Rate
0.30%
}

0.265%

i
0.25% 0.244% I
0.211% 0201

% i

eon 0.196%

0.35 |

0.10% i

0.05 |
0.00%

2007

2016 2017 2018

#

x

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 208 of 218

c) Day of the Week
Over the last 11 years the proportion of use of force incidents occurring on the weekends
has declined from 40% to 30%. Most of this decline has shifted to the Mondays to

Thursday time period.

Day of Week

 

 

 

 

 

 

d) Time of Day
Between 2007 and 2018 the most significant change in the time of day that force incidents
occur was from 12am to 4am. In 2007 nearly one-third of ali force incidents occurred
during this time period, but by 2018 this was down to 13% of all incidents. During this
same period use of force was becoming more and more common during the day between

the hours of 8am and 8pm.

Time of Day

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 209 of 218

e) Gender of Subjects

The gender of subjects involved in force incidents has changed in the last two years. The

percentage of female subjects has increased from 12.7% to 17.4% in 2018.

Gender of Subjects

[see RRR EE

  

 

f) Age of Subjects

The proportion of subjects under age 20 that were involved in force incidents has
decreased from 17.8% in 2007 to 13.3% in 2018. Subjects over 60 has risen from 0.8% to
2.4%. For the last four years the average age of all subjects has remained steady at around

32 years.

| Age of Subjects

:

9

%6 OF ALL INCIDENTS
» J
g 8

 

5% ch ) E
4044 4549 ( 5054 | S559 7 60F
i+ 2007’ 7.3% 5.6%; 3.1% | 11% 0.8%
iw 2015) 6.9% 7.7% | 68% | 2.9% 1.1%
im 2016 6.1% 5% 6.6% | 4.7% 1.4%
|m 2017 71.0% 84% . 49% | 3.2% 1.9%
|w 2018 7.1% S4% ; 45% | 48% 2.4%

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 210 of 218

interagency Comparative Analysis Using the
Police Force Analysis Network™

As a contributor of data to the Police Force Analysis System™, San Jose PD also has access to
data from other agencies in the system through the Police Force Analysis Network™ (PFAN).
PFAN currently has use of force data from 56 law enforcement agencies in seven states with more
than 8,000 incidents involving 3,000 officers who used force 15,000 times. This is the largest
database of its kind in the nation. Although the incident reports from each of these agencies
uses a different format, all the data extracted and entered into the system has been standardized
which allows us to make meaningful interagency comparisons. The Police Force Analysis
Network™ allows agencies to compare their use of force practices with other agencies in the
system.

San Jose PD now has four years of historical data in the system. For purposes of the
interagency comparisons we used average annualized numbers from the last three years.

This report is deigned to alert the Department of potentially high-risk areas that may need
improvement as well as areas where the Department is performing with low levels of risk. A
high-risk score does not necessarily mean that there is a problem that needs to be addressed and
for that reason this report does not recommend any specific corrective actions. instead the
annual use of force reports and comparative dashboards will allow the Department to focus more
attention on higher risk areas and determine whether any adjustments to policies, procedures or
training are warranted. Similarly, a low risk score does not mean that there are no issues that
need to be addressed. Departments are encouraged to continue to conduct individual force
reviews and use the dashboard systems to supplement and enhance those reviews to identify
issues that might not otherwise be uncovered. The system will also help to highlight those areas

where the Department is performing well and will help to maintain those performance levels.

 

© 2019 Police Strategies uc a
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 211 of 218

1. Risk Factor Comparisons

PFAN provides a comprehensive comparative risk analysis of relevant factors involved in use

of force incidents. The primary risk areas are:

1. Frequency of Force — The more uses of force an agency has the greater the risk of
injuries, complaints and lawsuits resulting from these incidents.

2. Force Justification and Force Factor — Force incidents with low Force Justification
Scores are at higher risk of being found to be unnecessary while incidents with high
Force Factor scores are at higher risk of being found to be excessive.

3. Speed of Force and Force Sequences — The faster an officer decides to use force, the
higher the risk that the force may be unnecessary. The more force sequences it takes
an officer to control a subject, the higher the risk that both the officer and the subject
will be injured.

4. Injury Rates — Higher injury rates pose risks to the health and safety of officers and

subjects and are more likely to result in complaints and lawsuits.

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 212 of 218

The following risk rankings are based upon a comparison with the 56 agencies currently in

the Police Force Analysis Network’. Lower Risk scores are more than one standard

deviation below the mean. Higher Risk scores are more than one standard deviation above

the mean. Medium Risk scores are within one standard deviation of the mean.

 

 

 
  

 

 

 

 

 

 

  

   

 

 

 

 

 

 

 

 

 

 

 

 

@ Higher Risk
© Medium Risk
© Lower Risk
RK | ; interagency:
‘Level |* Comparison
© Uses of force per 1,000 population | 0.62 “Below Average:
Frequency alee a
O Force Uses of force per 100 arrests 3.9 Average
Frequency ;
Force Percentage of officers in the
O 50%
Frequency department using force annually
O Force Average annual uses of force per 25
Concentration officer using force eee ca
Force Percentage of force incidents Beep fee ate
O Aver
Concentration | involving the top 10% of officers ci i ie low Average.
Graham v Percentage of incidents with low Be ee
O Connor Justification Scores aey Belew. 8 ver aR
Graham v Percentage of incidents with high :
© 7.1% ;
Connor Force Factor Scores
Graham v Percentage of incidents with both
low Justification and high Force | 2.5% %
Connor
Factor scores
ge of inci ;
Force Percentage of incidents with 5 or 6 °
O 29%
Duration Force Sequences
Force Percentage of incidents where the oa ey wees
O Duration Speed of Force was immediate 45% PYETaES
O Injury Subject total injury rate 58% | 2
hs
© injury Subject serious injury rate 6% _ Average
© Injury Subject medical treatment rate 44% r
Inj Officer inj t 20% | Above Be:
oO njury icer injury rate 6 SABDYE AN ey

 

 

 

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 213 of 218

San Jose PD was within one standard deviation of the mean for every risk metric and did not
have any areas of higher risk compared with other agencies. While the Department has

above average risk in 8 of the 14 metrics it is not a statistical outlier among the 56 agencies.

Force Tactics Comparisons

PFAN contains data on all the force tactics and weapons that officers use. The system allows
department wide usage rates to be compared across agencies. The following table lists the
usage rates for weapons and physical tactics by San Jose PD officers and then compares these
rates with the averages from other agencies. San Jose PD officers use impact weapons and
projectile weapons more frequently than officers from other agencies in the system. For
physical tactics San Jose PD officers use strikes and pushing more frequently than officers

from other agencies.

 

‘| :Percentage of” |. “ Interagency

  

 

 

 

 

 

 

 

 

 

    
     
 
 

 

Hvespon: el be) a) Incidents Used.) _s..|- Comparison »
Electronic Control Device 16% .Below Average
Impact Weapon 15%

Projectile Weapon 4.3%

Canine Bite 3.9% Average
Pepper Spray 3.7% Average

ercentage of . Interagency ©

Sue eee incidents Used: :|_Comparison «.

rab/Hold/Pull 77% 72% Average

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Takedown 59% 55%

Used Weight 43% 26%

Strike 29% 14%

Push 23% 12%

Pain Compliance 19% 22% Average.
Wrestle 14% 19% = Average: 5
Hair Hold 2.7% 3.6% | “Average
Lateral Neck Restraint 0.6% 2.7% ‘Below Average

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 214 of 218

 

 

 

 

Both Physical Tactics and
Weapons Used

Only Weapons Used 12% 10% _ Average.

24% 26% “Average

 

 

 

 

 

 

 

3. Subject Injury Rate Comparisons

SJPD is above average for all types of subject injuries except for canine bites and loss of
consciousness. Compared to other jurisdictions, subjects from San Jose are three times more
likely to complain of an injury or pain after a force incident when no visible injury is present.
While San Jose PD’s fracture rate has declined in recent years, it is still higher than the average

for other agencies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Erie soesacnis . Subjects | Interagency, | Interagenc

inion ity | Smieed | hvateee | comiparaon
Complaint Only 10% 3%
ECD Probe 5% 11% “Below Average.
Bruise or Scrape 20% 13% Average.
Cut or Bleeding 14% 12% Average
Chemical 2.8% 1.4% Average

TSetous Injury eS ‘Subjects me _ Interagency, ! Interagency, E

Pgs Injured | Average ~ | Comparison |

Canine Bite 3.5% 3.1% Average
Unconscious 0.26% 0.75% Below Average
Fracture (including teeth) 2.0% 0.78% Above Average

 

 

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 215 of 218

4. Other Force Characteristics

For most of the criteria measured by the Force Analysis Network™, San Jose PD is within the

average range of the other agencies. The following table lists those force characteristics

which are significantly different in San Jose compared with the other jurisdictions. These are

simply descriptive measures and are not necessarily associated with increased risk.

 

Three or more Bofficers were present when
force was used

Only: one. offi icer was present when force was

used

 

Three.or more officers used force against the
same subject

Only one officer used-force

 

The reason for the contact was a: a violent crime
or a traffic stop

The reason for the contact was a-welfare check
or awa rrant

 

‘The most serious crime referred was. a violent
| crime-or a drug crime

No:crime was. referred for prosecution:

 

 

“The force incident took 5 or 6 sequences
‘before the subject was.under control

: “The Forse incident took Zor 4. ‘sequences

before the subject was under control

 

Subject was under the influence of alcohol.or
sdrugs and/or. had. mental health i issues

: Subject was suicidal a

 

Subject was a-resident of-San Jose ora
transient ;

| ee resident ofthe jurisdiction -

 

Subject Was non-white

 

|Subject made. a threatening fovement

 

 

 

Subject ‘was armed with animprovised.weapon__

 

 

 

T Subjects was Sanmed with a. Ereaime Ee

 

 

© 2019 Police Strategies LLC
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 216 of 218
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 217 of 218

PROOF OF SERVICE

Case No. 5:19-cv-06768NC
Case Name. Robinson v. City of San Jose

I, HILDA AKBARIAN, declare that I am a resident of or employed in the County of Los Angeles, California. I am
over the age of 18 years and not a party to the entitled case. The name and address of my residence or business is
JOSEPH FARZAM LAW FIRM 11766 Wilshire Bivd., Suite 280, Los Angeles, California 90025.

On August 20, 2021, I served the foregoing document described as:

DECLARATION OF JOSEPH S. FARZAM IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
THE MTONUN FOR PRETRIAL SUMMARY JUDGMENT

by placing the document(s) listed above in a sealed envelope, addressed as set
forth below, and placing the envelope for collection and mailing in the place designated for such in
our offices, following ordinary business practices.

by transmitting via facsimile the document(s) listed above to the fax
number(s) set forth below on this date before 5:00PM.

p.4 by transmitting via electronic mail the document(s) listed above to the
electronic mailing address set forth below on this date before 5:00PM.

 

by causing a true copy thereof to be personally delivered to the person(s) at
the address(es) set forth below.

on the parties listed below by placing a true copy thereof enclosed in a sealed envelope for collection and mailing in
the United States Postal Service following ordinary business practices at Los Angeles, California addressed as
follows:

-

SEE ATTACHED SERVICE LIST
I am readily familiar with the ordinary practice of the business of collecting, processing and depositing
correspondence in the United States Postal Service and that the correspondence will be deposited the same day with
postage thereon fully prepaid.
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and

correct.

Executed on August 20, 2021 in Los Angeles, California.

   

HILDA, A KBARIAN

 
Case 5:19-cv-06768-NC Document 47-1 Filed 08/20/21 Page 218 of 218

SERVICE LIST

Case No. 5:19-cv-06768NC
Case Name. Robinson v. City of San Jose

Nora Frimann, Esq.

Ardell Johnson, Esq.

Mathew Pritchard, Esq.

Office of the City Attorney

200 East Santa Clara Street, 16 Floor
San Jose, CA 95113-1904

Tel: (408) 535-1900

Email: cao.main@sanjoseca.gov

 

Attorney for Defendants
